[exhibit101uscthirdarloan001.jpg]
Exhibit 10.1 #53262136_v7 Execution Version $350,000,000 REVOLVING CREDIT
FACILITY THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT among U.S.
CONCRETE, INC. and CERTAIN SUBSIDIARIES OF U.S. CONCRETE, INC., as Borrowers,
CERTAIN SUBSIDIARIES OF U.S. CONCRETE, INC., as Guarantors, CERTAIN FINANCIAL
INSTITUTIONS, as Lenders, and BANK OF AMERICA, N.A., as Agent Dated as of August
31, 2017 BANK OF AMERICA, N.A., as Sole Lead Arranger, and JPMORGAN CHASE BANK,
N.A., SUNTRUST BANK, and MUFG UNION BANK, N.A., as Syndication Agents



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan002.jpg]
#53262136_v7 TABLE OF CONTENTS Page SECTION 1. DEFINITIONS; RULES OF
CONSTRUCTION ............................................................2 1.1.
Definitions
.......................................................................................................................2
1.2. Accounting Terms
.........................................................................................................39
1.3. Uniform Commercial Code
...........................................................................................40
1.4. Certain Matters of Construction
....................................................................................40
SECTION 2. CREDIT FACILITIES
..................................................................................................41
2.1. Revolver Commitment
..................................................................................................41
2.2. Letter of Credit Facility.
................................................................................................43
SECTION 3. INTEREST, FEES AND CHARGES
............................................................................46
3.1. Interest.
..........................................................................................................................46
3.2. Fees.
...............................................................................................................................47
3.3. Computation of Interest, Fees, Yield Protection
...........................................................47 3.4. Reimbursement
Obligations
..........................................................................................48
3.5. Illegality
.........................................................................................................................48
3.6. Inability to Determine Rates
..........................................................................................49
3.7. Increased Costs; Capital Adequacy.
..............................................................................49
3.8. Mitigation; Replacement of Lenders under Certain Circumstances
..............................50 3.9. Funding Losses
..............................................................................................................50
3.10. Maximum Interest
.........................................................................................................51
SECTION 4. LOAN ADMINISTRATION
........................................................................................52
4.1. Manner of Borrowing and Funding Revolver Loans.
....................................................52 4.2. Defaulting Lender.
.........................................................................................................53
4.3. Number and Amount of LIBOR Loans; Determination of Rate
...................................54 4.4. Borrower Agent
.............................................................................................................54
4.5. One Obligation
..............................................................................................................55
4.6. Effect of Termination
....................................................................................................55
SECTION 5.
PAYMENTS..................................................................................................................55
5.1. General Payment Provisions
..........................................................................................55
5.2. Repayment of Revolver Loans
......................................................................................55
5.3. Payment of Other Obligations
.......................................................................................56
5.4. Marshaling; Payments Set Aside
...................................................................................56
5.5. Application and Allocation of Payments.
......................................................................56 5.6.
Dominion Account
........................................................................................................57
5.7. Account
Stated...............................................................................................................57
5.8. Taxes.
............................................................................................................................58
5.9. Lender Tax Information.
...............................................................................................58
5.10. Nature and Extent of Each Borrower’s Liability.
..........................................................59 SECTION 6.
CONDITIONS PRECEDENT
.......................................................................................62
6.1. Conditions Precedent to Initial Loans
...........................................................................62
6.2. Conditions Precedent to All Credit Extensions
.............................................................63 SECTION 7.
COLLATERAL
.............................................................................................................63
7.1. Grant of Security Interest
..............................................................................................63
7.2. Liens on Deposit Accounts, Securities Accounts and Commodity Accounts; Cash
Collateral.
......................................................................................................................65
7.3. Real Estate Collateral.
...................................................................................................65



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan003.jpg]
-ii- #53262136_v7 7.4. Other Collateral.
............................................................................................................65
7.5. No Assumption of Liability
...........................................................................................66
7.6. Further Assurances
........................................................................................................66
7.7. Additional Borrowers
....................................................................................................66
SECTION 8. COLLATERAL ADMINISTRATION
.........................................................................67 8.1.
Borrowing Base Certificates
..........................................................................................67
8.2. Administration of Accounts.
.........................................................................................67
8.3. Administration of Inventory.
.........................................................................................68
8.4. Administration of Equipment.
.......................................................................................69
8.5. Administration of Deposit Accounts, Securities Accounts and Commodities
Accounts70 8.6. General Provisions.
........................................................................................................71
8.7. Power of Attorney
.........................................................................................................73
SECTION 9. REPRESENTATIONS AND WARRANTIES
.............................................................73 9.1. General
Representations and Warranties
.......................................................................73 9.2.
Complete Disclosure
.....................................................................................................79
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
...............................................79 10.1. Affirmative Covenants
..................................................................................................79
10.2. Negative Covenants
.......................................................................................................83
10.3. Financial Covenants
......................................................................................................90
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
...............................................91 11.1. Events of Default
...........................................................................................................91
11.2. Remedies upon Default
.................................................................................................93
11.3. License
...........................................................................................................................94
11.4. Setoff
.............................................................................................................................94
11.5. Remedies Cumulative; No Waiver.
...............................................................................94
SECTION 12. AGENT
.........................................................................................................................94
12.1. Appointment, Authority and Duties of Agent.
..............................................................94 12.2.
Agreements Regarding Collateral and Borrower Materials.
.........................................96 12.3. Reliance By Agent
.........................................................................................................96
12.4. Action Upon Default
.....................................................................................................97
12.5. Ratable Sharing
.............................................................................................................97
12.6. Indemnification
..............................................................................................................97
12.7. Limitation on Responsibilities of Agent
........................................................................97 12.8.
Successor Agent and Co-Agents.
..................................................................................98
12.9. Due Diligence and Non-Reliance
..................................................................................98
12.10. Remittance of Payments and Collections.
.....................................................................99 12.11.
Individual Capacities
.....................................................................................................99
12.12. Titles
............................................................................................................................100
12.13. Bank Product Providers
...............................................................................................100
12.14. No Third Party Beneficiaries
.......................................................................................100
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
.......................................................100 13.1. Successors and
Assigns
...............................................................................................100
13.2. Participations.
..............................................................................................................100
13.3. Assignments.
...............................................................................................................101
13.4. Replacement of Certain Lenders
.................................................................................102
SECTION 14. GUARANTY
...............................................................................................................102
14.1. Guaranty of the Obligations
........................................................................................102
14.2. Contribution by Guarantors
.........................................................................................102
14.3. Payment by Guarantors
...............................................................................................103



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan004.jpg]
-iii- #53262136_v7 14.4. Liability of Guarantors Absolute
.................................................................................103
14.5. Waivers by Guarantors
................................................................................................105
14.6. Guarantors’ Rights of Subrogation, Contribution, etc.
................................................106 14.7. Subordination of Other
Obligations
............................................................................106
14.8. Continuing Guaranty
...................................................................................................106
14.9. Authority of Guarantors or Borrowers
........................................................................107
14.10. Financial Condition of Borrowers
...............................................................................107
14.11. Bankruptcy, etc.
...........................................................................................................107
SECTION 15. MISCELLANEOUS
....................................................................................................108
15.1. Consents, Amendments and Waivers.
.........................................................................108
15.2. Indemnity
.....................................................................................................................109
15.3. Notices and Communications.
.....................................................................................109
15.4. Performance of Obligors’ Obligations
........................................................................110
15.5. Credit Inquiries
............................................................................................................110
15.6. Severability
..................................................................................................................110
15.7. Cumulative Effect; Conflict of Terms
.........................................................................111
15.8. Counterparts
................................................................................................................111
15.9. Entire Agreement
.........................................................................................................111
15.10. Relationship with Lenders
...........................................................................................111
15.11. No Advisory or Fiduciary Responsibility
....................................................................111 15.12.
Confidentiality
.............................................................................................................111
15.13. Certifications Regarding Senior Notes
........................................................................112
15.14. GOVERNING LAW
...................................................................................................112
15.15. Consent to Forum
........................................................................................................112
15.16. Waivers by Obligors
....................................................................................................113
15.17. Patriot Act Notice
........................................................................................................113
15.18. NO ORAL AGREEMENT
..........................................................................................113
15.19. Non-Applicability of Chapter 346
...............................................................................113
15.20. OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT
.......................................................................................................113
15.21. Intercreditor Agreement
..............................................................................................114
15.22. Acknowledgement and Consent to Bail-In of EEA Financial Institutions
..................114 15.23. Amendment and Restatement
......................................................................................114
15.24. Release
.........................................................................................................................115



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan005.jpg]
iv #53262136_v7 LIST OF EXHIBITS AND SCHEDULES Exhibit A Assignment and
Acceptance Exhibit B Assignment Notice Schedule 1.1 Commitments of Lenders
Schedule 1.1(a) Existing Debt Schedule 1.1(b) Investments Schedule 2.2.1
Outstanding Letters of Credit Schedule 8.5 Deposit Accounts, Securities Accounts
and Commodities Accounts Schedule 8.6.1 Business Locations Schedule 9.1.1
Organization and Qualification Schedule 9.1.4 Names and Capital Structure
Schedule 9.1.8 Surety Obligations Schedule 9.1.9 Taxes Schedule 9.1.11 Patents,
Trademarks, Copyrights and Licenses Schedule 9.1.14 Environmental Matters
Schedule 9.1.15 Restrictive Agreements Schedule 9.1.16 Litigation Schedule
9.1.18 Pension Plan Disclosures Schedule 9.1.20 Labor Contracts Schedule 10.2.2
Existing Liens Schedule 10.2.5 Permitted Real Estate Dispositions Schedule
10.2.16 Existing Affiliate Transactions



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan006.jpg]
-1- #53262136_v7 THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS
THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is
dated as of August 31, 2017 among 160 EAST 22ND TERMINAL LLC, a New Jersey
limited liability company (“160 East”), AGGREGATE & CONCRETE TESTING, LLC, a New
York limited liability company (“Aggregate”), ALLIANCE HAULERS, INC., a Texas
corporation (“Alliance”), ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation
(“Atlas”), BODE CONCRETE LLC, a California limited liability company (“Bode
Concrete”), BODE GRAVEL CO., a California corporation (“Bode Gravel”),
BRECKENRIDGE READY MIX, INC., a Texas corporation (“Breckenridge”), CENTRAL
CONCRETE SUPPLY CO., INC., a California corporation (“Central Concrete”),
CENTRAL PRECAST CONCRETE, INC., a California corporation (“Central Precast”),
COLONIAL CONCRETE, CO., a New Jersey corporation (“Colonial”), CUSTOM-CRETE,
LLC, a Texas limited liability company (“Custom-Crete”), EASTERN CONCRETE
MATERIALS, INC., a New Jersey corporation (“Eastern”), FERRARA BROS., LLC, a
Delaware limited liability company (“Ferrara Bros.”), FERRARA WEST LLC, a New
Jersey limited liability company (“Ferrara West”), INGRAM CONCRETE, LLC, a Texas
limited liability company (“Ingram”), KURTZ GRAVEL COMPANY, a Michigan
corporation (“Kurtz”), LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware
limited liability company (“Local”), MASTER MIX, LLC, a Delaware limited
liability company (“Master”), NEW YORK SAND & STONE, LLC, a New York limited
liability company (“NYSS”), PEBBLE LANE ASSOCIATES, LLC, a Delaware limited
liability company (“Pebble”), REDI-MIX, LLC, a Texas limited liability company
(“Redi-Mix”), RIGHT AWAY REDY MIX INCORPORATED, a California corporation (“Right
Away Redy Mix”), ROCK TRANSPORT, INC., a California corporation (“Rock
Transport”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware corporation (“San
Diego”), SMITH PRE-CAST, INC., a Delaware corporation (“Smith”), SUPERIOR
CONCRETE MATERIALS, INC., a District of Columbia corporation (“Superior”),
USC-JENNA, LLC, a Delaware limited liability company (“Jenna”), USC-KINGS, LLC,
a Delaware limited liability company (“Kings”), USC- NYCON, LLC, a Delaware
limited liability company formerly known as Riverside Materials, LLC (“NYCON”),
USC TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S. CONCRETE ON-SITE,
INC., a Delaware corporation (“On-Site”), VALENTE EQUIPMENT LEASING CORP., a New
York corporation (“Valente”), and U.S. CONCRETE, INC., a Delaware corporation
(“US Concrete”, and together with 160 East, Aggregate, Alliance, Atlas, Bode
Concrete, Bode Gravel, Breckenridge, Central Concrete, Central Precast,
Colonial, Custom-Crete, Eastern, Ferrara Bros., Ferrara West, Ingram, Kurtz,
Local, Master, NYSS, Pebble, Redi-Mix, Right Away Redy Mix, Rock Transport, San
Diego, Smith, Superior, Jenna, Kings, NYCON, USC, On-Site and Valente,
collectively, “Borrowers”), the hereinafter defined “Guarantors”, the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and BANK OF AMERICA, N.A., a national banking association, as agent
for the Lenders (“Agent”). R E C I T A L S: Borrowers, Guarantors, Agent and the
Lenders are party to that certain Second Amended and Restated Loan and Security
Agreement, dated as of November 18, 2015 (as in effect immediately prior to the
date hereof, the “Initial Loan Agreement”), pursuant to which the Lenders, among
other things, agreed to amend and restate that certain First Amended and



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan007.jpg]
-2- #53262136_v7 Restated Loan and Security Agreement, dated October 29, 2013,
to increase the aggregate Revolver Commitments from $175,000,000 to
$250,000,000. Borrowers have requested certain amendments to the Initial Loan
Agreement, including a further increase in the Revolver Commitments to
$350,000,000. Agent and Lenders are willing to amend and restate the Initial
Loan Agreement, in its entirety, to, among other things, increase the Revolver
Commitments and to continue to provide the credit facility on the terms and
conditions set forth in this Agreement. NOW, THEREFORE, for valuable
consideration hereby acknowledged, the parties agree as follows: SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION 1.1. Definitions. As used herein, the
following terms have the meanings set forth below: ABL Priority Collateral: as
defined in the Intercreditor Agreement, provided, clause (c) of such definition
shall in any event include “all Trucks and Machinery” and Machinery shall be
defined substantially similarly to the Machinery definition herein. Any
reference to “ABL Priority Collateral” (i) at a time prior to execution and
delivery of the Intercreditor Agreement in connection with any Permitted Secured
Debt, shall have the meaning assigned in the Intercreditor Agreement described
in the definition of “Intercreditor Agreement” hereunder as modified by this
definition and the definition of “Intercreditor Agreement” and (ii) at a time
after the execution and delivery of the Intercreditor Agreement in connection
with such Permitted Secured Debt, shall be as defined in such Intercreditor
Agreement. Account: as defined in the UCC, including all rights to payment for
goods sold or leased, or for services rendered. Account Debtor: a Person
obligated under an Account, Chattel Paper or General Intangible. Accounts
Formula Amount: 90% of the Value of Eligible Accounts; provided, however, that
during any 85% Accounts Formula Amount Trigger Period, upon Agent providing at
least five (5) days prior notice to Borrower Agent, the Accounts Formula Amount
shall be 85% of the Value of Eligible Accounts. Acquisition: a transaction or
series of transactions resulting in (a) acquisition of a business, division, or
substantially all assets of a Person; (b) record or beneficial ownership of more
than 50% of the Equity Interests of a Person; or (c) merger, consolidation or
combination of an Obligor or Subsidiary with another Person (other than an
Obligor with an Obligor). Affiliate: with respect to any Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan008.jpg]
-3- #53262136_v7 Agent Indemnitees: Agent and its officers, directors,
employees, Affiliates, agents and attorneys. Agent Professionals: attorneys,
accountants, appraisers, auditors, business valuation experts, environmental
engineers or consultants, turnaround consultants, and other professionals and
experts retained by Agent. Aggregates: all stone, sand, gravel, limestone and
similar minerals, including, but not limited to, all such materials that
constitute “as-extracted collateral” under the UCC (but excluding oil and gas).
Allocable Amount: as defined in Section 5.10.3(b). Alternate Currency: with
respect to Letters of Credit, Canadian Dollars and any other currency that (x)
is approved by Agent and the Issuing Banks, (y) is a lawful currency and (z) is
readily and freely transferable and convertible into Dollars. Anti-Terrorism
Law: any law relating to terrorism or money laundering, including the Patriot
Act. Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities. Applicable Margin: with respect to any
Type of Loan, the respective margin set forth below, based on the Average
Availability for the most recent Fiscal Quarter determined as of the most recent
determination date: Level Average Availability LIBOR Loans Base Rate Loans I If
the Average Availability is greater than the amount equal to 66% of the
aggregate Revolver Commitments: 1.25% 0.00% II If the Average Availability is
greater than the amount equal to 33% of the aggregate Revolver Commitments and
less than or equal to the amount equal to 66% of the aggregate Revolver
Commitments: 1.50% 0.25% III If the Average Availability is less than or equal
to the amount equal to 33% of the aggregate Revolver Commitments: 1.75% 0.50% As
of the Closing Date, the Applicable Margin shall be determined as if Level II
were applicable. Thereafter, margins shall be subject to increase or decrease by
Agent on the first day of the calendar month following the receipt by the Agent
of the financial statements and Compliance Certificate for the last calendar
month in each Fiscal Quarter or, in the case of the last Fiscal Quarter of each
year, for the calendar year then ended, pursuant to Section 10.1.2(a) or (b), as
applicable. If Agent is unable to calculate Average Availability for a Fiscal
Quarter due to Borrowers’ failure to deliver any Borrowing Base Certificate when
required hereunder, then, at



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan009.jpg]
-4- #53262136_v7 the option of Agent or Required Lenders margins shall be
determined as if Level III were applicable until the first day of the calendar
month following receipt. Appraisal: each appraisal that was conducted by the
Agent or any of its designees prior to the Closing Date, and each appraisal that
is conducted after the Closing Date pursuant to Section 10.1.1, for the purpose
of calculating certain components of the Borrowing Base, in form and substance
reasonably satisfactory to the Agent and performed by an appraiser that is
reasonably satisfactory to the Agent. As of the Closing Date, the existing
Appraisal is the April 2017 Inventory, Trucks and Machinery Appraisal. Approved
Fund: any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in its ordinary course of activities, and is administered
or managed by a Lender, an entity that administers or manages a Lender, or an
Affiliate of either. April 2017 Inventory, Trucks and Machinery Appraisal: that
certain appraisal of the Trucks and Machinery of U.S. Concrete, Inc. by Hilco
Valuation Services, LLC, with a report date of April 28, 2017 and certain
appraisal of the Inventory of U.S. Concrete, Inc. by Hilco Valuation Services,
LLC, with a report date of May 3, 2017. Asset Disposition: a sale, lease,
license, consignment, transfer or other disposition of Property of an Obligor,
including a disposition of Property in connection with a sale-leaseback
transaction or synthetic lease. Assignment and Acceptance: an assignment
agreement between a Lender and Eligible Assignee, in the form of Exhibit A.
Availability: (a) the Borrowing Base, minus (b) the principal balance of all
Revolver Loans. Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the
Bank Product Reserve; (e) the Dilution Reserve; (f) the amount established by
Agent from time to time in its Permitted Discretion for amounts payable at the
time in question by Borrowers as license or royalty fees to owners of sites of
Aggregates extraction; (g) the amount established by Agent from time to time in
its Permitted Discretion for the amount of all fees, taxes and other amounts
payable at the time in question in respect of all licenses, registrations and
other permits for Trucks and Machinery; (h) other than liabilities pursuant to
any Permitted Secured Debt, the aggregate amount of liabilities secured by Liens
upon Collateral that are senior to Agent’s Liens (but imposition of any such
reserve shall not waive an Event of Default, if any, arising therefrom); and (i)
such additional reserves, in such amounts and with respect to such matters, as
Agent in its Permitted Discretion may elect to impose from time to time. Each
change to the Availability Reserve shall become effective automatically
following the Required Reserve Notice, if required, with respect to such change.
No reserve shall be established with respect to any specific Account, Inventory,
Truck or Machinery to the extent that such item is deemed not to be an Eligible
Account, Eligible Inventory, Eligible Truck or Eligible Machinery, respectively.
Average Availability: for any period, the average daily Availability during such
period.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan010.jpg]
-5- #53262136_v7 Bail-In Action: the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. Bail-In Legislation: with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. Bank of America: Bank of America, N.A., a national banking
association, and its successors and assigns. Bank of America Indemnitees: Bank
of America and its officers, directors, employees, Affiliates, agents and
attorneys. Bank Product: any of the following products, services or facilities
extended to any Obligor or Subsidiary by a Lender or any of its Affiliates: (a)
Cash Management Services; (b) products under Hedging Agreements; (c) commercial
credit card and merchant card services; and (d) other banking products or
services as may be requested by any Obligor or Subsidiary, other than Letters of
Credit. Bank Product Reserve: the aggregate amount of reserves established by
Agent from time to time in its Permitted Discretion in respect of Secured Bank
Product Obligations (other than in respect of any Hedging Agreement entered into
and maintained in compliance with Section 10.2.14 for which the counterparty and
the applicable Obligor mutually agree that a reserve shall not be required with
respect thereto). Bankruptcy Code: Title 11 of the United States Code. Base
Rate: for any day, a per annum rate equal to the greatest of (a) the Prime Rate
for such day; (b) the Federal Funds Rate for such day, plus 0.50%; and (c) LIBOR
for a 30 day interest period as determined on such day, plus 1.0%. Base Rate
Loan: any Loan that bears interest based on the Base Rate. Base Rate Revolver
Loan: a Revolver Loan that bears interest based on the Base Rate. Board of
Governors: the Board of Governors of the Federal Reserve System. Borrowed Money:
with respect to any Obligor, without duplication, its (a) Debt that (i) arises
from the lending of money by any Person to such Obligor, (ii) is evidenced by
notes, drafts, bonds, debentures, credit documents or similar instruments, (iii)
accrues interest or is a type upon which interest charges are customarily paid
(excluding holdbacks, earnouts, accrued expenses and trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property (excluding holdbacks, earnouts, accrued expenses and trade
payables incurred in the Ordinary Course of Business); (b) Capital Leases; (c)
reimbursement obligations with respect to letters of credit; and (d) guaranties
of any Debt of the foregoing types owing by another Person. Borrower Agent: as
defined in Section 4.4.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan011.jpg]
-6- #53262136_v7 Borrower Materials: Borrowing Base information, reports,
financial statements and other materials delivered by Borrowers hereunder, as
well as other Reports and information provided to the Agent by other Persons
pursuant to, or as contemplated by, the terms hereof, or by Agent to Lenders.
Borrowers: as defined in the preamble to this Agreement, including any other
Person who hereafter becomes a “Borrower” pursuant to Section 7.7. Borrowing: a
group of Loans of one Type that are made on the same day or are converted into
Loans of one Type on the same day. Borrowing Base: on any date of determination,
an amount equal to the lesser of (a) the aggregate amount of Revolver
Commitments, minus the LC Reserve, minus the Tax Amount; or (b) the sum of the
Accounts Formula Amount, plus the Inventory Formula Amount, plus the Truck
Formula Amount, plus the Machinery Formula Amount, minus the Availability
Reserve, minus the Tax Amount; provided, notwithstanding anything herein to the
contrary, in determining the Borrowing Base under this clause (b), the sum of
(i) the Truck Formula Amount and (ii) the Machinery Formula Amount shall not
exceed the amount equal to thirty percent (30%) of the Borrowing Base as of such
date of determination. Appraisal and similar requirements with respect to
Accounts, Inventory, Trucks and Machinery need not be met with regard to any
Person or Property acquired pursuant to a Permitted Acquisition to the extent
the aggregate contribution, as of any date of determination, of all such
unappraised Persons and Property to the Borrowing Base does not exceed
$15,000,000. Borrowing Base Certificate: a certificate, in form and substance
satisfactory to Agent in its Permitted Discretion, by which Borrowers certify
calculation of the Borrowing Base. Business Day: any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
laws of, or are in fact closed in, Texas, and if such day relates to a LIBOR
Loan, any such day on which dealings in Dollar deposits are conducted between
banks in the London interbank eurodollar market. Canadian Dollars: lawful
currency of Canada. Capital Lease: any lease that is required to be capitalized
for financial reporting purposes in accordance with GAAP. The amount of
obligations under any Capital Lease at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP. Cash Collateral: cash,
and any interest or other income earned thereon, that is delivered to Agent to
Cash Collateralize any Obligations. Cash Collateral Account: a demand deposit,
money market or other account established by Agent at such financial institution
as Agent may select in its Permitted Discretion, which account shall be subject
to a Lien in favor of Agent. Cash Collateralize: the delivery of cash to Agent,
as security for the payment of Obligations, in an amount equal to (a) with
respect to LC Obligations, 105% of the aggregate LC Obligations, and (b) with
respect to any inchoate, contingent or other Obligations (including Secured Bank
Product Obligations), Agent’s good faith estimate of the amount that is due or
will



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan012.jpg]
-7- #53262136_v7 become due, including all fees and other amounts relating to
such Obligations. “Cash Collateralization” has a correlative meaning. Cash
Equivalents: (a) marketable obligations issued or unconditionally guaranteed by,
and backed by the full faith and credit of, the United States government,
maturing within 18 months of the date of acquisition; (b) certificates of
deposit, time deposits and bankers’ acceptances maturing within 18 months of the
date of acquisition, and overnight bank deposits, in each case which are issued
by Bank of America or a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank described in clause (b); (d) commercial paper
issued by Bank of America or rated A-1 (or better) by S&P or P-1 (or better) by
Moody’s, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P. Cash Management Services: any services provided from time
to time by a Lender or any of its Affiliates to any Obligor or Subsidiary in
connection with operating, collections, payroll, trust, or other depository or
disbursement accounts, including automated clearinghouse, e- payable, electronic
funds transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services. CERCLA: the
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§ 9601 et seq.). Change in Control: the occurrence of any of the following: (a)
any person or group of persons (within the meaning of Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Exchange Act) of 50% or more of the
issued and outstanding voting securities within the meaning of Rule 13d-5(b) of
the Exchange Act of US Concrete or (b) a Change of Control (as defined in the
Senior Notes Agreement) or a “change in control” (or similar event) under or
with respect to any Permitted Secured Debt. Change in Law: the occurrence, after
the date hereof, of (a) the adoption, taking effect or phasing in of any law,
rule, regulation or treaty; (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof; or (c)
the making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, guidelines, requirements or
directives (i) under or relating to the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or (ii) promulgated pursuant to Basel III by the Bank
of International Settlements, the Basel Committee on Banking Supervision (or any
similar authority) or any other Governmental Authority. Claims: all claims,
liabilities, obligations, losses, damages, penalties, judgments, proceedings,
interest, costs and expenses of any kind (including remedial response costs,



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan013.jpg]
-8- #53262136_v7 reasonable attorneys’ fees and Extraordinary Expenses) at any
time (including after Full Payment of the Obligations or replacement of Agent or
any Lender) incurred by any Indemnitee or asserted against any Indemnitee by any
Obligor or other Person, in any way relating to (a) any Loans, Letters of
Credit, Loan Documents, Borrower Materials, or the use thereof or transactions
relating thereto, (b) any action taken or omitted in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Obligor to perform or observe any terms of
any Loan Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto. Closing Date: as defined in Section 6.1. Code:
the Internal Revenue Code of 1986, as amended. Collateral: all Property
described in Section 7.1, all Property described in any Security Documents as
security for any Obligations, and all other Property that now or hereafter
secures (or is intended to secure) any Obligations. Commitment: for any Lender,
the aggregate amount of such Lender’s Revolver Commitment. “Commitments” means
the aggregate amount of all Revolver Commitments. Commitment Termination Date:
the earliest to occur of (a) the Revolver Termination Date; (b) the date on
which Borrowers terminate the Revolver Commitments pursuant to Section 2.1.4; or
(c) the date on which the Revolver Commitments are terminated pursuant to
Section 11.2. Commodities Account Control Agreements: the commodities account
control agreements (whether in the form of an agreement, notice and
acknowledgment or like instrument) to be executed by each institution
maintaining a Commodities Account for an Obligor, in favor of Agent, as security
for the Obligations. Commodity Exchange Act: means the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.
Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Sections 10.2.3 and 10.3.
Consolidated Net Tangible Assets: the aggregate amount of assets of the
Borrowers and Subsidiaries (less applicable reserves and other properly
deductible items) after deducting therefrom (to the extent otherwise included
therein) (a) all trade payables and (b) all goodwill, trade names, trademarks,
patents, unamortized debt discount and expense and other like intangibles, all
as set forth on the books and records of Borrowers and Subsidiaries on a
consolidated basis and in accordance with GAAP. Contingent Obligation: any
obligation of a Person arising from a guaranty, indemnity or other assurance of
payment or performance of any Debt, lease, dividend or other obligation
(“primary obligations”) of another obligor (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of such Person under
any (a) guaranty, endorsement, co-



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan014.jpg]
-9- #53262136_v7 making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take- or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto. CWA: the Clean
Water Act (33 U.S.C. §§ 1251 et seq.). Debt: as applied to any Person, without
duplication, (a) all items that would be included as liabilities on a balance
sheet in accordance with GAAP, including Capital Leases, but excluding accrued
expenses, trade payables and other non-interest bearing unsecured liabilities
incurred and being paid in the Ordinary Course of Business and deferred taxes;
(b) all Contingent Obligations; (c) all reimbursement obligations in connection
with letters of credit issued for the account of such Person; and (d) in the
case of an Obligor, the Obligations. The Debt of a Person shall include any
recourse Debt of any partnership or other entity in which such Person is a
general partner or otherwise liable with respect to such recourse Debt. Default:
an event or condition that, with the lapse of time or giving of notice, would
constitute an Event of Default. Default Rate: for any Obligation (including, to
the extent permitted by law, interest not paid when due), 2% plus the interest
rate otherwise applicable thereto. Defaulting Lender: any Lender that, as
determined by Agent, (a) has failed to perform any funding obligations
hereunder, and such failure is not cured within three Business Days; (b) has
notified Agent or any Borrower that such Lender does not intend to comply with
its funding obligations hereunder or has made a public statement to the effect
that it does not intend to comply with its funding obligations hereunder or
under any other credit facility; (c) has failed, within three Business Days
following request by Agent, to confirm in a manner satisfactory to Agent that
such Lender will comply with its funding obligations hereunder; or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of an
Insolvency Proceeding or taken any action in furtherance thereof, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided, however, that a Lender shall not be a Defaulting Lender solely by
virtue of a Governmental Authority’s ownership of an Equity Interest in such
Lender or parent company, so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts made with such Lender.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan015.jpg]
-10- #53262136_v7 Deposit Account Control Agreements: the deposit account
control agreements to be executed by each institution maintaining a Deposit
Account for an Obligor, in favor of Agent, as security for the Obligations.
Depreciation Amount: as of any date of determination, an amount equal to: (a)
with respect to Eligible Trucks, the product of: (i) 1.6666% of the Net Orderly
Liquidation Value of the Eligible Trucks pursuant to the most recent Appraisal
multiplied by (ii) the number of months since the latest Truck Appraisal Date;
adjusted upwards for depreciation attributable to any Eligible Trucks acquired
since the latest Truck Appraisal Date (calculated based on 1.6666% per month of
the cost of such acquired Eligible Trucks) and adjusted downwards for any
depreciation attributable to Eligible Trucks disposed of since the latest Truck
Appraisal Date (calculated based on 1.6666% per month of the Net Orderly
Liquidation Value of such disposed of Eligible Trucks) and (b) with respect to
Eligible Machinery, the product of: (i) 1.6666% of the Net Orderly Liquidation
Value of the Eligible Machinery pursuant to the most recent Appraisal multiplied
by (ii) the number of months since the latest Machinery Appraisal Date; adjusted
downwards for any depreciation attributable to Eligible Machinery disposed of
since the latest Machinery Appraisal Date (calculated based on 1.6666% per month
of the Net Orderly Liquidation Value of such disposed of Eligible Machinery).
Designated Jurisdiction: any country or territory that is the subject of any
Sanction. Dilution: the aggregate amount of bad debt write-downs or write-off
discounts, returns, promotions, credits, credit memos and other dilutive items
with respect to Accounts. Dilution Percent: the percent, determined for
Borrowers’ most recent six calendar months, equal to (a) Dilution during such
period, divided by (b) (i) cash collected from Account Debtors during such
period plus (ii) Dilution during such period. Dilution Reserve: a reserve
established by Agent at its Permitted Discretion from time to time with respect
to Dilution, in an amount equal to the amount by which the actual Dilution
Percent exceeds 2.5% during any six calendar month period. Distribution: any
declaration or payment of a distribution, interest or dividend on any Equity
Interest (other than payment-in-kind); any distribution, advance or repayment of
Debt (other than the Obligations, any Permitted Secured Debt and the Senior
Notes, and as the same may be amended, replaced, renewed, refunded, refinanced,
exchanged, supplemented or otherwise modified from time to time, and including
increases from time to time in the principal amount thereof (including in
conjunction with refinancings) to the extent such amounts are in compliance with
the provisions of the definition of the term "Refinancing Conditions") to a
holder of Equity Interests; or any purchase, redemption, or other acquisition or
retirement for value of any Equity Interest (it being understood that any
payment to, or on behalf of, any employees, officers or directors, of any
amounts to satisfy such employee’s, officer’s or director’s tax obligations in
connection with, or arising from, its exercise of its rights under the stock
option plans or other benefit plans shall not be deemed to be a Distribution).
Distribution Conditions: with respect to any Distribution pursuant to clause
(vii) of Section 10.2.3(a), the following conditions: (a) no Default or Event of
Default exists and is continuing or would result on a pro forma basis
immediately after giving effect to such Distribution; and (b) either one of the
following conditions: (1)(i) Availability (A) for each of the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan016.jpg]
-11- #53262136_v7 thirty (30) days preceding the date of such Distribution and
(B) as of the date of such Distribution after giving effect to such Distribution
is greater than or equal to the greater of (I) $37,500,000 or (II) the lesser of
fifteen percent (15%) of (a) the Borrowing Base or (b) the aggregate amount of
Revolver Commitments; and (ii) the Fixed Charge Coverage Ratio, determined on a
pro forma basis immediately after giving effect to such Distribution for the
most recent trailing twelve month period for which financial statements were, or
were required to be, delivered hereunder, is not less than 1.0 to 1.0; or (2)
Availability (i) for each of the thirty (30) days preceding the date of such
Distribution and (ii) as of the date of such Distribution after giving effect to
such Distribution is greater than or equal to the greater of (A) $50,000,000 or
(B) the lesser of twenty percent (20%) of (I) the Borrowing Base or (II) the
aggregate amount of Revolver Commitments; provided, upon the occurrence of a
Revolver Commitments Increase Event, the $37,500,000 amount referenced in
subclause (1)(i) of clause (b) of this definition and the $50,000,000 amount
referenced in subclause (2) of clause (b) of this definition (or, in each case,
such amounts as increased pursuant to this proviso after a Revolver Commitments
Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver Commitments Increase Event, then the $37,500,000 amount and the
$50,000,000 amount herein referenced (or such amounts as increased pursuant to
this proviso after a Revolver Commitments Increase Event) shall increase by
twenty percent (20%). Disqualified Equity Interests: with respect to any Person,
any Equity Interests of such Person that, by its terms (or by the terms of any
security or other Equity Interests into which it is convertible or for which it
is redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Equity Interests
other than Disqualified Equity Interests), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Equity Interests other than Disqualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Debt or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is ninety-one (91) days after the earlier of (x)
the Revolver Termination Date and (y) the date on which the Loans and all other
Obligations that are accrued and payable are repaid in full and the Commitments
are terminated; provided, however, that (i) only the portion of the Equity
Interests that so mature or are mandatorily redeemable, are so convertible or
exchangeable or are so redeemable at the option of the holder thereof prior to
such date shall be deemed to be Disqualified Equity Interests, (ii) if such
Equity Interests are issued to any employee or to any plan for the benefit of
employees of any of the Borrowers or the Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by any Borrower
or Subsidiary in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability, (iii) any
class of Equity Interests of such Person that by its terms authorizes such
person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Equity Interests shall not be deemed Disqualified
Equity Interests and (iv) with respect to clause (d) above, Equity Interests
constituting Disqualified Equity Interests when issued shall not cease to
constitute Disqualified Equity Interests as a result of the subsequent extension
of the Revolver Termination Date.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan017.jpg]
-12- #53262136_v7 Dollar Amount: with respect to any LC Obligation (or any risk
participation therein) denominated in an Alternate Currency, the amount thereof
converted to Dollars as determined by Agent or the Issuing Bank on the basis of
the Spot Rate for the purchase of Dollars with such other currency. Dollars:
lawful money of the United States. Dominion Account: a special account
established by Borrowers or other Obligors at Bank of America or another bank
acceptable to Agent, over which Agent has exclusive control for withdrawal
purposes. EBITDA: for any period, with respect to US Concrete and its
Subsidiaries on a consolidated basis, (a) Net Income of such Person for such
period, plus (b) the sum of, in each case to the extent included in the
calculation of such Net Income but without duplication, (i) any provision for
federal, state and local income and franchise taxes, (ii) interest expense,
(iii) loss or charges from extraordinary items, including losses from the sale
or other disposition of assets or any Subsidiaries, (iv) depreciation, depletion
and amortization expenses, (v) all other non-cash charges, non-cash impairment
charges and non-cash expenses and losses for such period, (vi) the amount of any
non-cash (x) compensation deduction as the result of any grant of stock or stock
equivalents to employees, officers, directors or consultants and (y) incentive
compensation charges, (vii) unusual or non-recurring charges, fees and expenses
which are acceptable to the Agent in its Permitted Discretion, (viii) fees,
expenses and costs incurred in connection with (A) the establishment and closing
of the credit facility evidenced by the Initial Loan Agreement and this
Agreement, (B) the Senior Notes Refinancing (as defined in the Initial Credit
Agreement), (C) any Permitted Secured Debt and (D) any Permitted Acquisition,
(ix) relocation expenses in an aggregate amount not to exceed $3,500,000 (or
such greater amount approved by Agent in its Permitted Discretion), and (x) to
the extent not already included in consolidated Net Income, cash proceeds from
liability casualty and business interruption insurance, minus (c) the sum of, in
each case to the extent included in the calculation of such Net Income but
without duplication, (i) any credit for any federal, state and local income and
franchise tax, (ii) gains from extraordinary items for such period and (iii) any
other non-cash gains or other items which have been added in determining Net
Income, including any reversal of a change referred to in clause (b)(vi) above
by reason of a decrease in the value of any Equity Interest. In no event shall
the calculation of “EBITDA” include any gain or loss from the early
extinguishment or repurchase of Debt. EEA Financial Institution: (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a Subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. EEA Member Country: any of the member
states of the European Union, Iceland, Liechtenstein, and Norway. EEA Resolution
Authority: any public administrative authority or any Person entrusted with
public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial
Institution.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan018.jpg]
-13- #53262136_v7 85% Accounts Formula Amount Trigger Period: the period (a)
commencing on the day that Agent in good faith determines, based on Borrower
Materials, whether pursuant to the financial statements submitted pursuant to
Section 10.1.2 hereof or otherwise, that the Fixed Charge Coverage Ratio for the
most recent period of twelve calendar months for which financial statements
were, or were required to be, delivered hereunder is less than 1.10 to 1.00
(whether or not a FCCR Trigger Period is in effect) and (b) continuing until the
later of (i) the thirtieth day after the commencement of such period and (ii)
the day that each of the following is true: (x) no Event of Default exists, and
(y) Agent in good faith determines based on Borrower Materials, whether pursuant
to the financial statements submitted pursuant to Section 10.1.2 or otherwise,
that the Fixed Charge Coverage Ratio for the most recent period of twelve
calendar months for which financial statements were, or were required to be,
delivered hereunder is at least 1.10 to 1.00 (whether or not a FCCR Trigger
Period is in effect.) Eligible Account: an Account owing to a Borrower that
arises in the Ordinary Course of Business from the sale of goods or rendition of
services, is payable in Dollars and is deemed by Agent, in its Permitted
Discretion, to be an Eligible Account. Without limiting the foregoing, unless
such Account is subject to credit support in form and substance satisfactory to
the Agent, no Account shall be an Eligible Account if (a) it is unpaid for more
than 90 days after the original due date, or more than 120 days after the
original invoice date; (b) 50% or more of the Accounts owing by the Account
Debtor are not Eligible Accounts; (c) when aggregated with other Accounts owing
by the Account Debtor, it exceeds 15% of the aggregate Eligible Accounts; (d) it
does not conform with a covenant or representation herein; (e) it is owing by a
creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility under this clause (e) shall
be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor; or the Account Debtor has failed,
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, is not Solvent, or is subject to any country sanctions program or
specially designated nationals list maintained by the Office of Foreign Assets
Control of the U.S. Treasury Department; or the Borrower is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States, Canada, Puerto Rico, the United States Virgin Islands
and the other United States territories; provided, with respect to all Account
Debtors organized or having their principal offices or assets in the United
States territories (insular areas) (other than Puerto Rico, but including the
United States Virgin Islands), the aggregate amount of Eligible Accounts for
such Account Debtors in excess of $10,000,000 shall not be Eligible Accounts
under this clause (g); (h) it is owing by a Governmental Authority; (i) it is
not subject to a duly perfected, first priority Lien in favor of Agent, or is
subject to any other Lien, other than a Permitted Lien that is subordinate in
priority to the Lien in favor of the Agent; (j) the goods giving rise to it have
not been delivered to the Account Debtor, the services giving rise to it have
not been accepted by the Account Debtor, or it otherwise does not represent a
final sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind
that has not been delivered to Agent, or has been reduced to judgment; (l) its
payment has been extended or the Account Debtor has made a partial payment; (m)
it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale or return, sale on approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes; (n) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; (o) it includes a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof; (p) it is a contra
account; (q) it is a royalty arising from a lease or license



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan019.jpg]
-14- #53262136_v7 allowing the extraction of the Aggregates from the property of
a Borrower; (r) it relates to the sale of Aggregates at the minehead or other
site of extraction, unless an appropriate UCC-1 financing statement or mortgage
in favor of the Agent complying with Section 9-502 of the UCC as to as-extracted
collateral shall have been filed in the relevant real property records; or (s)
as of any date of determination, the aggregate amount of all Eligible Accounts
other than Accounts approved by the Agent which are unpaid for more than 60, but
less than 90, days after the original due date, or more than 90, but less than
120, days after the original invoice date, exceeds $5,000,000, to the extent of
such excess. In calculating delinquent portions of Accounts under clauses (a)
and (b), credit balances owing to an Account Debtor more than 120 days old will
be netted against such Accounts. Eligible Assignee: a Person that is (a) a
Lender, an Affiliate of a Lender or an Approved Fund; (b) any other financial
institution approved by Borrower Agent (which approval shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
five Business Days after notice of the proposed assignment) and Agent (which
approval shall not be unreasonably withheld or delayed), which extends revolving
credit facilities of this type in its Ordinary Course of Business; and (c)
during any Event of Default, any Person acceptable to Agent in its Permitted
Discretion. Eligible Inventory: Inventory owned by a Borrower that Agent, in its
Permitted Discretion, deems to be Eligible Inventory. Without limiting the
foregoing, no Inventory shall be Eligible Inventory unless it (a) is finished
goods or raw materials, and not work-in-process, packaging or shipping
materials, labels, samples, display items, bags, replacement parts or
manufacturing supplies; (b) is not held on consignment, nor subject to any
deposit or down payment; (c) is in new and saleable condition and is not
damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, perishable, obsolete or unmerchantable, and does not constitute
returned or repossessed goods; (e) meets all material standards imposed by any
Governmental Authority that has jurisdiction over such Inventory, and does not
constitute hazardous materials under any relevant Environmental Law; (f)
conforms with the covenants and representations herein; (g) is subject to
Agent’s duly perfected, first priority Lien, and no other Lien, other than a
Permitted Lien that is subordinate in priority to the Lien in favor of Agent;
(h) is within the United States, Canada or Puerto Rico, is not in transit except
between locations of Borrowers, and is not consigned to any Person; (i) is not
subject to any warehouse receipt or negotiable Document; (j) is not subject to
any License or other arrangement that restricts such Borrower’s or Agent’s right
to dispose of such Inventory, unless Agent has received an appropriate Lien
Waiver; (k) is not located on leased premises, unless the lessor has delivered a
Lien Waiver or an appropriate Rent and Charges Reserve has been established
therefor; (l) is not in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established therefor; (m) is not fuel or gasoline; (n) is not goods which
constitute forms or casting patterns used in the production of pre-cast
Inventory; (o) is not goods which constitute personal computers (and equipment
and supplies related thereto); (p) is not spare parts used in the maintenance of
Trucks or Machinery, (q) is not custom Inventory manufactured for a specific
project; and (r) is not Aggregates located at the site of extraction unless an
appropriate UCC-1 financing statement or mortgage in favor of Agent complying
with Section 9-502 of the UCC as to as-extracted collateral shall have been
properly filed in the relevant real property records.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan020.jpg]
-15- #53262136_v7 Eligible Machinery: the Machinery of each Borrower (a) that is
owned solely by such Borrower, (b) with respect to which the Agent has a valid,
perfected and enforceable first- priority Lien, subject only to Permitted Liens
that are subordinate in priority to the Agent’s Lien; provided, however, until
90 days after the acquisition date of any Machinery that is evidenced by a
certificate of title issued by the applicable Governmental Authority, as to the
perfection and priority of the Lien on any such Machinery, the requirements of
this clause (b) shall be deemed satisfied if the ownership of such Machinery is
evidenced by an application for a certificate of title filed with the applicable
Governmental Authority, a copy of which has been delivered to Agent, along with
a receipt therefor issued by such Governmental Authority, (c) with respect to
which no covenant, representation or warranty contained in any Loan Document
relating to such Machinery has been breached, (d) that is not, in the Agent’s
Permitted Discretion, obsolete, unmerchantable, defective or otherwise unusable
and is in good working order, condition and repair (ordinary wear and tear
excepted), (e) to the extent evidenced by a certificate of title, that is
evidenced by a certificate of title issued by the appropriate Governmental
Authority of the state in which such Machinery is registered in the name of such
Borrower and which certificate of title is in the possession of the Agent or any
agent or bailee acting for the Agent or the applicable Governmental Authority
for lien recordation purposes; provided, however, the requirements of this
clause (e) shall be deemed satisfied for a period of 90 days from the
acquisition date of any Machinery that is evidenced by a certificate of title
issued by the applicable Governmental Authority if ownership of such Machinery
is evidenced by an application for a certificate of title in respect of such
Machinery filed with the applicable Governmental Authority, a copy of which has
been delivered to Agent, along with a receipt therefor issued by such
Governmental Authority, (f) to the extent evidenced by a certificate of title
issued by the applicable Governmental Authority, is properly registered in the
name of such Borrower (or its predecessor in interest) in one of the states of
the United States, provinces of Canada or Puerto Rico, as applicable, and all
registration fees then due for such Machinery has been paid, (g) to the extent
evidenced by a certificate of title issued by the applicable Governmental
Authority, that is currently licensed for commercial use in the United States,
Canada or Puerto Rico, as applicable, and is in compliance with all applicable
motor vehicle laws, (h) that is insured by such Borrower pursuant to the terms
of this Agreement, and (i) that the Agent deems to be Eligible Machinery in its
Permitted Discretion. Machinery which would otherwise be eligible pursuant to
the foregoing criteria but which were not owned by a Borrower on the date of the
most recent Appraisal delivered to the Agent shall only become “Eligible
Machinery” on the last day of any fiscal month during which (or after) such
Machinery is (or was) acquired by such Borrower. Notwithstanding anything to the
contrary herein, the aggregate Value of Machinery deemed eligible pursuant to
the provisos contained in clause (b) or clause (e) of the definition of Eligible
Machinery, shall at no time exceed $1,000,000 and no Machinery shall be deemed
eligible pursuant to the provisos contained in clause (b) or clause (e) of the
definition of Eligible Machinery during the continuance of an Event of Default.
Eligible Trucks: the Trucks of each Borrower (a) that are owned solely by such
Borrower, (b) with respect to which the Agent has a valid, perfected and
enforceable first- priority Lien, subject only to Permitted Liens that are
subordinate in priority to the Agent’s Lien; provided, however, until 90 days
after the acquisition date of any Truck, as to the perfection and priority of
the Lien on any such Truck, the requirements of this clause (b) shall be deemed
satisfied if the ownership of such Truck is evidenced by an application for a
certificate of title filed with the applicable Governmental Authority, a copy of
which has been delivered to Agent, along with a receipt therefor issued by such
Governmental Authority, (c) with respect to which no covenant, representation or
warranty contained in any Loan Document relating to such Truck



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan021.jpg]
-16- #53262136_v7 has been breached, (d) that are not, in the Agent’s Permitted
Discretion, obsolete, unmerchantable, defective or otherwise unusable and are in
good working order, condition and repair (ordinary wear and tear excepted), (e)
that are evidenced by a certificate of title issued by the appropriate
Governmental Authority of the state in which such Truck is registered in the
name of such Borrower and which certificate of title is in the possession of the
Agent or any agent or bailee acting for the Agent or the applicable Governmental
Authority for lien recordation purposes; provided, however, the requirements of
this clause (e) shall be deemed satisfied for a period of 90 days from the
acquisition date of any Truck if ownership of such Truck is evidenced by an
application for a certificate of title in respect of such Truck filed with the
applicable Governmental Authority, a copy of which has been delivered to Agent,
along with a receipt therefor issued by such Governmental Authority, (f) are
properly registered in the name of such Borrower (or its predecessor in
interest) in one of the states of the United States, provinces of Canada or
Puerto Rico, as applicable, and all registration fees then due for such Truck
have been paid, (g) that are currently licensed for commercial use in the United
States, Canada or Puerto Rico, as applicable, and are in compliance with all
applicable motor vehicle laws, (h) that are insured by such Borrower pursuant to
the terms of this Agreement, and (i) that the Agent deems to be Eligible Trucks
in its Permitted Discretion. Trucks which would otherwise be eligible pursuant
to the foregoing criteria but which were not owned by a Borrower on the date of
the most recent Appraisal delivered to the Agent shall only become “Eligible
Trucks” on the last day of any fiscal month during which (or after) such Truck
is (or was) acquired by such Borrower. Notwithstanding anything to the contrary
herein, the aggregate Value of Trucks deemed eligible pursuant to the provisos
contained in clause (b) or clause (e) of the definition of Eligible Trucks,
shall at no time exceed $1,000,000 and no Trucks shall be deemed eligible
pursuant to the provisos contained in clause (b) or clause (e) of the definition
of Eligible Trucks during the continuance of an Event of Default. Enforcement
Action: any action to enforce any Obligations (other than Secured Bank Product
Obligations) or Loan Documents or to exercise any rights or remedies relating to
any Collateral (whether by judicial action, self-help, notification of Account
Debtors, exercise of setoff or recoupment, exercise of any right to act in an
Obligor’s Insolvency Proceeding or to credit bid Obligations, or otherwise).
Environmental Laws: all Applicable Laws (including all programs, permits and
guidance promulgated by regulatory agencies), relating to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any alleged noncompliance with, investigation of an alleged violation
of, litigation relating to, or potential fine or liability in the amount of
$100,000 or more under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise. Environmental Release: a release as
defined in CERCLA or under any other Environmental Law. Equity Interest: the
interest of any (a) shareholder in a corporation; (b) partner in a partnership
(whether general, limited, limited liability or joint venture); (c) member in a
limited



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan022.jpg]
-17- #53262136_v7 liability company; or (d) other Person having any other form
of equity security or ownership interest, including, without limitation, a
warrant or right to purchase an equity security or an ownership interest. ERISA:
the Employee Retirement Income Security Act of 1974, as amended. ERISA
Affiliate: any trade or business (whether or not incorporated) that, together
with an Obligor, is treated as a single employer under Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code). ERISA Event: (a) a Reportable Event with
respect to a Pension Plan or Multiemployer Plan; (b) a withdrawal by any Obligor
or ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during a
plan year in which it was a substantial employer (as defined in Section
4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by any Obligor or ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization; (d) the filing of a notice of intent
to terminate, the treatment of a Plan amendment as a termination under Section
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) the determination that any
Pension Plan or Multiemployer Plan is considered an at risk plan or a plan in
critical or endangered status under the Code, ERISA or the Pension Protection
Act of 2006; (f) an event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate. EU
Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor person), as in effect from time to
time. Event of Default: as defined in Section 11. Excluded Deposit Account: as
defined in Section 8.5. Excluded Machinery: as defined in Section 10.1.11.
Excluded Property: collectively, (i) any property to the extent that such grant
of a security interest is prohibited by Applicable Law, requires a consent not
obtained of any Governmental Authority (provided, however, in no event shall
this include or in any way pertain to any Truck or Machinery if ownership of
such Truck or Machinery is evidenced by an application for a certificate of
title in respect of such Truck or Machinery filed with the applicable
Governmental Authority, a copy of which has been delivered to Agent along with a
receipt therefore issued by such Governmental Authority) pursuant to such
Applicable Law or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to a right on the part of the
parties thereto other than US Concrete and its Subsidiaries to terminate (or
materially modify) or requires any consent not obtained under, any contract,
license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Investment Property, pledged stock or
pledged note or any applicable shareholder or similar agreement, except to the
extent that such Applicable Law or the term in such contract, license,
agreement, instrument or other document or shareholder or similar agreement
providing for such prohibition, breach, default or right of termination or
modification



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan023.jpg]
-18- #53262136_v7 or requiring such consent is ineffective under the UCC or
other Applicable Law; provided that from and after the Closing Date, the
Obligors shall not knowingly permit to become effective in any document
creating, governing, or providing for any contract, license, agreement,
instrument or other document a provision which would prohibit the creation of a
Lien on such license, agreement, instrument, or other document in favor of Agent
with the intention of circumventing the Lien created by this Agreement, (ii)
Property owned by any Obligor that is subject to a purchase money Lien or a
Capital Lease permitted pursuant to Section 10.2.2, but only for so long as the
contract or other agreement in which such Lien is granted (or in the
documentation providing for such Capital Lease) prohibits or requires the
consent of any Person other than the Obligors and their Affiliates as a
condition to the creation of any other Lien on such Property and only to the
extent such prohibition or requirement is not rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Applicable Law, (iii) any
trademark application filed on an "intent-to-use" basis, prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, provided that any such trademark application shall
automatically be included in the Collateral upon the filing of acceptable
evidence of use of such trademark, (iv) any assets other than Trucks and
Machinery the perfection of which would require notation of a lien on a
certificate of title, (v) any Real Estate owned or leased by an Obligor (other
than that constituting As-Extracted Collateral) and (vi) Equity Interests of any
Subsidiary of US Concrete; provided, however, “Excluded Property” shall (a) not
include any proceeds, substitutions or replacements of Excluded Property (unless
such proceeds, substitutions or replacements would constitute Excluded Property)
and (b) with respect to the exclusions set forth in clause (i) above, not be
construed to limit, impair or otherwise affect the Agent’s continuing security
interests in any Obligor’s rights to or interests of any Obligor in (x) monies
due or to become due under any such contract, license, agreement, instrument or
other document (to the extent not prohibited by such contract, license,
agreement, instrument or other document and applicable law), or (y) any proceeds
from the sale, license, lease or other disposition of any such contract,
license, agreement, instrument or other document. Excluded Securities and
Commodities Account: as defined in Section 8.5. Excluded Swap Obligation: with
respect to an Obligor, each Swap Obligation as to which, and only to the extent
that, such Obligor's guaranty of or grant of a Lien as security for such Swap
Obligation is or becomes illegal under the Commodity Exchange Act because the
Obligor does not constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any keepwell, support
or other agreement for the benefit of such Obligor and all guarantees of Swap
Obligations by other Obligors) when such guaranty or grant of Lien becomes
effective with respect to the Swap Obligation. If a Hedging Agreement governs
more than one Swap Obligation, only the Swap Obligation(s) or portions thereof
described in the foregoing sentence shall be Excluded Swap Obligation(s) for the
applicable Obligor. Excluded Tax: with respect to Agent, any Lender, Issuing
Bank or any other recipient of a payment to be made by or on account of any
Obligation, (a) taxes imposed on or measured by its income, receipts or capital
(however denominated), and franchise taxes imposed on it (in lieu of such
taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable Lending Office is
located; (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which Borrower



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan024.jpg]
-19- #53262136_v7 Agent is located; (c) any backup withholding tax required by
the Code to be withheld from amounts payable to a Lender that has failed to
comply with Section 5.9; (d) in the case of a Foreign Lender, any United States
withholding tax that is (i) required pursuant to laws in force at the time such
Lender becomes a Lender (or designates a new Lending Office) hereunder, or (ii)
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 5.9, except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrowers with respect to such withholding tax; and (e) taxes
imposed on it by reason of Section 1471 or 1472 of the Code. Excluded Truck: as
defined in Section 10.1.11. Existing Debt: Indebtedness outstanding as of the
Closing Date and described in Schedule 1.1(a) and any extensions, replacements
or renewals thereof which do not result in an increase in the amount thereof.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or Obligations, including any lender liability or other Claims; (c) the
exercise, protection or enforcement of any rights or remedies of Agent in, or
the monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
any taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; (f) negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses. FCCR
Trigger Period: the period (a) commencing on the earlier of the day that an
Event of Default occurs, or the day Availability is less than the greater of (i)
$25,000,000 or (ii) the lesser of ten percent (10%) of (A) the Borrowing Base or
(B) the aggregate amount of Revolver Commitments, and (b) continuing until, the
first date on which, during the preceding thirty (30) consecutive days, no Event
of Default has existed and Availability has been greater than the greater of (i)
$25,000,000 or (ii) the lesser of ten percent (10%) of (A) the Borrowing Base or
(B) the aggregate amount of Revolver Commitments; provided, upon the occurrence
of a Revolver Commitments Increase Event, the $25,000,000 amount referenced in
subclause (i) of clause (a) above and subclause (i) of clause (b) above (or such
amounts as increased pursuant to this proviso after a Revolver Commitments
Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan025.jpg]
-20- #53262136_v7 Commitments Increase Event, then the $25,000,000 amount herein
referenced (or such amount as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable Business Day (or on the preceding Business Day, if the applicable day
is not a Business Day), as published by the Federal Reserve Bank of New York on
the next Business Day; or (b) if no such rate is published on the next Business
Day, the average rate (rounded, if necessary, to the nearest 1/100th of 1%)
charged to Bank of America on the applicable day on such transactions, as
determined by Agent. First Amendment Closing Date: March 28, 2013. Fiscal
Quarter: each period of three months, commencing on the first day of a Fiscal
Year. Fiscal Year: the fiscal year of US Concrete and Subsidiaries for
accounting and tax purposes, ending on December 31 of each year. Fixed Charge
Coverage Ratio: the ratio, determined on a consolidated basis for US Concrete
and Subsidiaries for the most recently ended trailing twelve month period for
which financial statements were, or were required to be, delivered hereunder, of
(a) EBITDA minus Net Capital Expenditures to (b) Fixed Charges. Fixed Charges:
the sum of cash interest expense, cash principal payments (including payments
permitted pursuant to Section 10.2.7) made on Borrowed Money (other than (i) the
Revolver Loans and (ii) Debt refinanced with Refinancing Debt), cash
Distributions (other than Upstream Payments) made, and cash federal income taxes
paid net of any refunds (but in each case excluding amounts taken into account
in determining EBITDA other than those specifically included by this
definition); provided, however, (a) solely for purposes of calculating the Fixed
Charge Coverage Ratio pursuant to Section 10.3.1 (and not for the purposes of
calculating the Fixed Charge Coverage Ratio in connection with any other
provision of this Agreement, including, without limitation, the definitions of
“Distribution Conditions”, “Permitted Acquisition”, “Prepayment Conditions”, and
“Investment Conditions”), Fixed Charges shall exclude from the calculation
thereof any repurchase or retirement of warrants existing as of the Initial
Closing Date pursuant to and in accordance with clause (vii) of Section
10.2.3(a), and (b) for purposes of calculating the Fixed Charge Coverage Ratio
pursuant to Section 10.3.1 and pursuant to any other provision of this
Agreement, including, without limitation, the definitions of “Distribution
Conditions”, “Permitted Acquisition”, “Prepayment Conditions”, and “Investment
Conditions”, Fixed Charges shall exclude from the calculation thereof any stock
redemptions by US Concrete pursuant to and in accordance with clause (viii) of
Section 10.2.3(a). FLSA: the Fair Labor Standards Act of 1938, as amended.
Foreign Lender: any Lender that is organized under the laws of a jurisdiction
other than the laws of the United States, or any state or district thereof.
Foreign Plan: any employee benefit plan (as defined in Section 3(3) of ERISA,
whether or not subject to ERISA) or arrangement (a) maintained or contributed to
by any Obligor or



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan026.jpg]
-21- #53262136_v7 Subsidiary that is not subject to the laws of the United
States; or (b) mandated by a government other than the United States for
employees of any Obligor or Subsidiary. Foreign Subsidiary: a Subsidiary that is
a “controlled foreign corporation” under Section 957 of the Code, such that a
guaranty by such Subsidiary of the Obligations or a Lien on the assets of such
Subsidiary to secure the Obligations would result in material tax liability to
Borrowers. Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC
Obligations or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 4.2. Full Payment: with respect to any Obligations,
(a) the full and indefeasible cash payment thereof, including any interest, fees
and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations are LC Obligations or
inchoate or contingent in nature, Cash Collateralization thereof (or delivery of
a standby letter of credit acceptable to Agent in its Permitted Discretion, in
the amount of required Cash Collateral). No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated. GAAP: generally accepted accounting principles in effect in the
United States from time to time. Governmental Approvals: all authorizations,
consents, approvals, licenses and exemptions of, registrations and filings with,
and required reports to, all Governmental Authorities. Governmental Authority:
any federal, state, local, foreign or other agency, authority, body, commission,
court, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions for any governmental, judicial, investigative, regulatory or
self-regulatory authority. Guarantor Payment: as defined in Section 5.10.3(b).
Guarantors: Alberta Investments, Inc., a Texas corporation, American Concrete
Products, Inc., a California corporation, Atlas Redi-Mix, LLC, a Texas limited
liability company, Beall Concrete Enterprises, LLC, a Texas limited liability
company, Beall Industries, Inc., a Texas corporation, Beall Investment
Corporation, Inc., a Delaware corporation, Beall Management, Inc., a Texas
corporation, Concrete XXXIV Acquisition, Inc., a Delaware corporation, Concrete
XXXV Acquisition, Inc., a Delaware corporation, Concrete XXXVI Acquisition,
Inc., a Delaware corporation, Custom-Crete Redi-Mix, LLC, a Texas limited
liability company, Hamburg Quarry Limited Liability Company, a New Jersey
limited liability company, Master Mix Concrete, LLC, a New Jersey limited
liability company, MG, LLC, a Maryland limited liability company, NYC Concrete
Materials, LLC, a Delaware limited liability company, Outrigger, LLC, a Delaware
limited liability company, Premco Organization, Inc., a New Jersey corporation,
Redi-Mix Concrete, L.P., a Texas limited partnership, Redi-Mix, GP, LLC, a Texas
limited liability company, Sierra Precast, Inc., a California corporation, Titan
Concrete Industries, Inc., a Delaware corporation, USC Atlantic, Inc., a
Delaware corporation, USC Management Co., LLC, a Delaware limited liability
company, USC Payroll, Inc., a Delaware corporation, U.S. Concrete Texas
Holdings, Inc., a Delaware corporation, Yardarm,



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan027.jpg]
-22- #53262136_v7 LLC, a Delaware limited liability company, and each other
Person who from time to time guarantees payment or performance of any
Obligations. Guaranty: the guaranty provided by each Guarantor hereunder, and
each other guaranty agreement executed by a Guarantor in favor of Agent.
Guaranteed Obligations: as defined in Section 14.1. Hedging Agreement: any “swap
agreement” as defined in Section 101(53B)(A) of the Bankruptcy Code. Indemnified
Taxes: Taxes other than Excluded Taxes. Indemnitees: Agent Indemnitees, Lender
Indemnitees, Issuing Bank Indemnitees and Bank of America Indemnitees. Initial
Closing Date: October 29, 2013. Initial Loan Agreement: as defined in the
recitals to this Agreement. Insolvency Proceeding: any case or proceeding
commenced by or against a Person under any state, federal or foreign law for, or
any agreement of such Person to, (a) the entry of an order for relief under the
Bankruptcy Code, or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian for such Person or any part of its Property; or
(c) an assignment or trust mortgage for the benefit of creditors. Intellectual
Property: all intellectual and similar Property of a Person, including
inventions, designs, patents, copyrights, trademarks, service marks, trade
names, trade secrets, confidential or proprietary information, customer lists,
know-how, software and databases; all embodiments or fixations thereof and all
related documentation, applications, registrations and franchises; all licenses
or other rights to use any of the foregoing; and all books and records relating
to the foregoing. Intellectual Property Claim: any claim or assertion (whether
in writing, by suit or otherwise) that an Obligor’s or Subsidiary’s ownership,
use, marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.
Intercreditor Agreement: an intercreditor agreement substantially in the form of
that certain Intercreditor Agreement dated as of August 31, 2010 by and among
the Agent, the Senior Notes Agent (as defined in the Initial Loan Agreement) as
successor to the Convertible Notes Agent (as defined in the Initial Loan
Agreement), and the Obligors party thereto, as amended by the First Amendment to
Intercreditor Agreement dated as of March 22, 2013, as further amended by the
Second Amendment to Intercreditor Agreement dated November 22, 2013, together
with any changes or modification thereto that the Agent deems necessary in its
Permitted Discretion, including, without limitation, (i) changes to the
definition of “ABL Priority Collateral” or similar definition to include
Machinery in such definition and (ii) changes to the “No New Liens” provisions
or similar provisions so that such restrictions do not apply to the granting of
new Liens on the Equity Interests and Real Estate of the Obligors to allow for
such Liens in



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan028.jpg]
-23- #53262136_v7 connection with any Permitted Secured Debt and (iii) changes
to the “ABL Cap Amount” or similar definition such that such amount shall be an
amount equal to or greater than 110% of the aggregate Revolver Commitments, and
as the same may be further amended, replaced, renewed, supplemented or otherwise
modified from time to time. Interest Coverage Ratio: the ratio, determined on a
consolidated basis for US Concrete and Subsidiaries for the most recently ended
trailing twelve month period for which financial statements were, or were
required to be, delivered hereunder, of (a) EBITDA to (b) total interest expense
in accordance with GAAP (including that portion attributable to Capital Leases)
payable in cash in such period, net of cash interest income received in such
period. Interest Period: as defined in Section 3.1.3. Inventory: as defined in
the UCC, including all goods intended for sale, lease, display or demonstration;
all work in process; and all raw materials, and other materials and supplies of
any kind that are or could be used in connection with the manufacture, printing,
packing, shipping, advertising, sale, lease or furnishing of such goods, or
otherwise used or consumed in a Borrower’s business (but excluding Equipment).
Inventory Formula Amount: the lesser of (i) 70% of the Value of Eligible
Inventory, or (ii) 90% of the product of (A) NOLV Percentage multiplied by (B)
Value of Eligible Inventory. Inventory Reserve: reserves established by Agent
from time to time in its Permitted Discretion to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks (but no Inventory Reserve shall be
established with respect to the NOLV Percentage of the Value of Eligible
Inventory based on factors taken into account in determining the Net Orderly
Liquidation Value of such Inventory). Investment: an Acquisition; an acquisition
of record or beneficial ownership of any Equity Interests of a Person; or an
advance or capital contribution to or other investment in a Person. Investment
Conditions: with respect to any Investment in a non-wholly owned Subsidiary that
is not an Obligor hereunder pursuant to clause (a) of the definition of
Restricted Investment, the following conditions: (a) no Default or Event of
Default exists and is continuing or would result on a pro forma basis
immediately after giving effect to such Investment; and (b) either one of the
following conditions: (i)(A) Availability (1) for each of the thirty (30) days
preceding the date of such Investment and (2) as of the date of such Investment
after giving effect to such Investment is greater than or equal to the greater
of (I) $37,500,000 or (II) the lesser of fifteen percent (15%) of (a) the
Borrowing Base or (b) the aggregate amount of Revolver Commitments and (B) the
Fixed Charge Coverage Ratio, determined on a pro forma basis immediately after
giving effect to such Investment for the most recent trailing twelve month
period for which financial statements were, or were required to be, delivered
hereunder, is not less than 1.0 to 1.0 or (ii) Availability (A) for each of the
thirty (30) days preceding the date of such Investment and (B) as of the date of
such Investment after giving effect to such Investment is greater than or equal
to the greater of (1) $50,000,000 or (2) the lesser of twenty percent (20%) of
(I) the Borrowing Base or (II) the aggregate amount of Revolver Commitments;
provided, upon the occurrence of a Revolver Commitments Increase Event, the
$37,500,000



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan029.jpg]
-24- #53262136_v7 amount referenced in subclause (i)(A) of clause (b) above and
the $50,000,000 amount referenced in subclause (ii) of clause (b) above (or, in
each case, such amounts as increased pursuant to this proviso after a Revolver
Commitments Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver Commitments Increase Event, then the $37,500,000 amount and the
$50,000,000 amount herein referenced (or such amounts as increased pursuant to
this proviso after a Revolver Commitments Increase Event) shall increase by
twenty percent (20%). IP Assignment: a collateral assignment or security
agreement pursuant to which an Obligor assigns or grants a security interest in
its interests in patents, trademarks or other intellectual property to Agent, as
security for the Obligations. IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America or any Affiliate of Bank of America, or any
replacement issuer appointed pursuant to Section 2.2.4. Issuing Bank
Indemnitees: Issuing Bank and its officers, directors, employees, Affiliates,
agents and attorneys. LC Application: an application by Borrower Agent to
Issuing Bank for issuance of a Letter of Credit, in form and substance
satisfactory to Issuing Bank. LC Conditions: the following conditions necessary
for issuance of a Letter of Credit: (a) each of the conditions set forth in
Section 6; (b) after giving effect to such issuance, total LC Obligations do not
exceed the Letter of Credit Subline, no Overadvance exists and, if no Revolver
Loans are outstanding, the LC Obligations do not exceed the Borrowing Base
(without giving effect to the LC Reserve for purposes of this calculation); (c)
the expiration date of such Letter of Credit is (i) no more than 365 days from
issuance, in the case of standby Letters of Credit, and (ii) no more than 120
days from issuance, in the case of documentary Letters of Credit; (d) the Letter
of Credit and payments thereunder are denominated in Dollars or any Alternate
Currency; and (e) the purpose and form of the proposed Letter of Credit is
satisfactory to Agent and Issuing Bank in their discretion. LC Documents: all
documents, instruments and agreements (including LC Requests and LC
Applications) delivered by Borrowers or any other Person to Issuing Bank or
Agent in connection with any Letter of Credit. LC Obligations: the sum (without
duplication) of (a) all amounts owing by Borrowers for any drawings under
Letters of Credit; and (b) the stated amount of all outstanding Letters of
Credit. LC Request: a request for issuance of a Letter of Credit, to be provided
by Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing
Bank. LC Reserve: the aggregate of all LC Obligations, other than those that
have been Cash Collateralized by Borrowers.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan030.jpg]
-25- #53262136_v7 Lender Indemnitees: Lenders and their officers, directors,
employees, Affiliates, agents and attorneys. Lenders: as defined in the preamble
to this Agreement, including Agent in its capacity as a provider of Swingline
Loans and any other Person who hereafter becomes a “Lender” pursuant to an
Assignment and Acceptance. Lending Office: the office designated as such by the
applicable Lender at the time it becomes party to this Agreement or thereafter
by notice to Agent and Borrower Agent. Letter of Credit: any standby or
documentary letter of credit issued by Issuing Bank for the account of a
Borrower, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by Agent or Issuing Bank for the benefit
of a Borrower. Letter of Credit Subline: $50,000,000. LIBOR: for any Interest
Period for a LIBOR Loan, the per annum rate of interest (rounded, if necessary,
to the nearest 1/100th of 1% and in no event less than zero) determined by Agent
at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the London Interbank Offered Rate, as published by Reuters
(or other commercially available source designated by Agent); or (b) if London
Interbank Offered Rate is unavailable for any reason, the interest rate at which
Dollar deposits in the approximate amount of the LIBOR Loan would be offered by
Agent’s London branch to major banks in the London interbank Eurodollar market.
If the Board of Governors imposes a Reserve Percentage with respect to LIBOR
deposits, then LIBOR shall be the foregoing rate, divided by 1 minus the Reserve
Percentage. LIBOR Loan: each set of LIBOR Revolver Loans having a common length
and commencement of Interest Period. LIBOR Revolver Loan: a Revolver Loan that
bears interest based on LIBOR. License: any license or agreement under which an
Obligor is authorized to use Intellectual Property in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
Property or any other conduct of its business. Licensor: any Person from whom an
Obligor obtains the right to use any Intellectual Property. Lien: any Person’s
interest in Property securing an obligation owed to, or a claim by, such Person,
including any lien, security interest, pledge, hypothecation, trust,
reservation, encroachment, easement, right-of-way, covenant, condition,
restriction, leases, or other title exception or encumbrance. Lien Waiver: an
agreement, in form and substance satisfactory to Agent, by which (a) for any
material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan031.jpg]
-26- #53262136_v7 Documents in its possession relating to the Collateral as
agent for Agent, and agrees to deliver the Collateral to Agent upon request; (c)
for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent upon request; and (d)
for any Collateral subject to a Licensor’s Intellectual Property rights, the
Licensor grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s
Liens with respect to the Collateral, including the right to dispose of it with
the benefit of the Intellectual Property, whether or not a default exists under
any applicable License. Loan: a Revolver Loan. Loan Documents: this Agreement,
Other Agreements and Security Documents. Loan Year: each 12 month period
commencing on the Closing Date and on each anniversary of the Closing Date.
Machinery: with respect to each Borrower, the bulldozers, trailers, haul trucks,
loaders, excavators, earth moving Equipment and related wheeled and/or tracked
Equipment (other than Trucks) owned by such Borrower. Machinery Appraisal Date:
each date on which the Agent receives an Appraisal calculating the Net Orderly
Liquidation Value of all Eligible Machinery. Machinery Formula Amount: the sum
of (a) 85% of the Net Orderly Liquidation Value of Eligible Machinery as of the
latest Machinery Appraisal Date, minus (b) 85% of the Net Orderly Liquidation
Value of Eligible Machinery that have been sold since the latest Machinery
Appraisal Date, minus (c) 85% of the Depreciation Amount applicable to Eligible
Machinery. Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken in
conjunction with other events or circumstances, (a) has a material adverse
effect on the business, operations, Properties, or condition (financial or
otherwise) of the Obligors and the Subsidiaries, taken as a whole, on the value
of any material Collateral, on the enforceability of any Loan Documents, or on
the validity or priority of Agent’s Liens on any material portion of the
Collateral; (b) creates a material impairment on the ability of an Obligor to
perform its obligations under the Loan Documents, including repayment of any
Obligations; or (c) has a material adverse effect on the ability of Agent or any
Lender to enforce or collect the Obligations or to realize upon any material
portion of the Collateral. Material Contract: any agreement or arrangement to
which an Obligor or Subsidiary is party (other than the Loan Documents) (a) for
which breach, termination, nonperformance or failure to renew could reasonably
be expected to have a Material Adverse Effect; (b) that relates to the Senior
Notes or any Permitted Secured Debt; (c) that relates to Subordinated Debt; or
(d) that relates to Debt in an aggregate amount of $7,500,000 or more. Moody’s:
Moody’s Investors Service, Inc., and its successors. Multiemployer Plan: any
employee benefit plan of the type described in Section 4001(a)(3) of ERISA, to
which any Obligor, Subsidiary or ERISA Affiliate makes or is obligated



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan032.jpg]
-27- #53262136_v7 to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions with respect to which an
Obligor or Subsidiary could incur liability. Net Capital Expenditures: the
result, determined on a consolidated basis for US Concrete and its Subsidiaries
for the most recently ended trailing twelve month period, without duplication,
of: (a) the sum of all liabilities incurred or expenditures made by an Obligor
or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year, excluding, without duplication, (i) those financed with Borrowed Money
other than Revolver Loans, (ii) any trade-in allowances, (iii) expenditures of
insurance proceeds to acquire or repair any asset, (iv) leasehold improvement
expenditures for which an Obligor or a Subsidiary is reimbursed by the lessor,
sublessor or sublessee, and (v) consideration paid for Permitted Acquisitions;
minus (b) the aggregate amount of cash and Cash Equivalents received in
connection with Asset Dispositions in the ordinary course of business (which for
the avoidance of doubt shall not include the disposition of any Subsidiary,
business division or business unit), excluding, without duplication, (i) any
cash proceeds of any such Asset Disposition that are escrowed in accordance with
the provisions of any document relating to Debt and (ii) any cash proceeds of
any such Asset Disposition used to retire Debt other than the Obligations. Net
Income: for any period the consolidated net income (or loss) of US Concrete and
its Subsidiaries determined on a consolidated basis in accordance with GAAP (for
the avoidance of doubt, with respect to any Subsidiary that is not a
wholly-owned Subsidiary, the net income of such Subsidiary shall be accounted
for under the proportional consolidation method of accounting); provided that
there shall be excluded (without duplication) (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with US Concrete or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which US Concrete or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by US Concrete or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Applicable
Law applicable to such Subsidiary, and (d) the non-cash income (or non-cash
losses) of any Person attributable to discontinued operations. Net Orderly
Liquidation Value: the net orderly liquidation value of Trucks, Inventory or
Machinery, as the case may be, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent Appraisal of Borrowers’ Inventory, Trucks or
Machinery, as applicable, performed by an appraiser and on terms satisfactory to
Agent in its Permitted Discretion. Net Proceeds: with respect to an Asset
Disposition, proceeds (including, when received, any deferred or escrowed
payments) received by an Obligor or a Subsidiary in cash from such disposition,
net of (a) reasonable and customary costs and expenses actually incurred in
connection therewith, including legal fees and sales commissions; (b) amounts
applied to repayment of Debt secured by a Permitted Lien (other than a Lien
contractually subordinated to Agent’s Lien) on Collateral sold (or applied to
fund a mandatory cash collateral or escrow account in respect of such Debt to
the extent such repayment or cash collateral or escrow account



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan033.jpg]
-28- #53262136_v7 funding is required in connection with such sale); (c)
transfer or similar taxes; and (d) reserves for indemnities, taxes and purchase
price adjustments, until such reserves are no longer needed. NOLV Percentage:
(i) the Net Orderly Liquidation Value of Inventory, divided by (ii) the Value of
Inventory, expressed as a percentage, as determined from the most recent
Appraisal of Borrower’s Inventory. Notice of Borrowing: a Notice of Borrowing to
be provided by Borrower Agent to request a Borrowing of Revolver Loans, in form
satisfactory to Agent. Notice of Conversion/Continuation: a Notice of
Conversion/Continuation to be provided by Borrower Agent to request a conversion
or continuation of any Loans as LIBOR Loans, in form satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations. Obligor: each Borrower, Guarantor, or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations. OFAC: Office of Foreign Assets Control of
the U.S. Treasury Department. Ordinary Course of Business: the ordinary course
of business of any Obligor or Subsidiary, consistent with past practices or
modifications to such practices consistent with the practices of similarly
situated Persons in the same industry of established reputation, and undertaken
in good faith. Organic Documents: with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person. OSHA: the
Occupational Safety and Hazard Act of 1970. Other Agreement: each LC Document,
fee letter, Lien Waiver, Intercreditor Agreement, Borrowing Base Certificate,
Compliance Certificate, Borrower Materials, or other note, document, instrument
or agreement (other than this Agreement or a Security Document) now or hereafter
delivered by an Obligor or other Person to Agent or a Lender in connection with
any transactions relating hereto.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan034.jpg]
-29- #53262136_v7 Other Taxes: all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document. Overadvance: as
defined in Section 2.1.5. Overadvance Loan: a Base Rate Revolver Loan made when
an Overadvance exists or is caused by the funding thereof. Participant: as
defined in Section 13.2.1. Patriot Act: the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001). Payment Item: each check, draft
or other item of payment payable to a Borrower, including those constituting
proceeds of any Collateral. PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor, Subsidiary or ERISA Affiliate or
to which the Obligor, Subsidiary or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years. Permitted Acquisition: any Acquisition as long as
(a) no Default or Event of Default exists or is caused thereby; (b) the
Acquisition is consensual; (c) the assets, business or Person being acquired is
useful or engaged in the business of Borrowers and Subsidiaries, or a business
that is similar, related, incidental, complementary or corollary thereto or a
reasonable extension thereof; (d) in the case of an Acquisition in which the
purchase price exceeds $20,000,000, other than as specified in the last sentence
of the definition of “Borrowing Base,” prior to inclusion of the Accounts,
Inventory, Trucks and Machinery acquired in connection with such Acquisition in
the determination of the Borrowing Base, the Agent shall have conducted an
Appraisal of such Inventory and, if required by the Agent, of such Trucks and
Machinery, and Agent shall have conducted an audit and field examination of such
Accounts, in each case to Agent’s satisfaction, Agent shall have implemented any
applicable reserves in accordance with the provisions of the Loan Documents, and
all appropriate lien filings and collateral documentation have been duly
completed, executed and delivered to the Agent; (e) no Obligor shall, as a
result of or in connection with any such Acquisition, assume or incur any direct
or contingent liabilities (whether relating to environmental, tax, litigation,
or other matters) that could reasonably be expected to have a Material Adverse
Effect; (f) if such Acquisition is an Acquisition of the Equity Interests of a
Person, such Acquisition (i) is structured so that the acquired Person shall
become a wholly-owned subsidiary of a Borrower or a Guarantor (other than (x)
non-voting Equity Interests of such subsidiary that are issued to the seller or
the management thereof, (y) nominal Equity Interests of a foreign subsidiary to
satisfy the requirements of local law in such foreign jurisdiction or (z) Equity
Interests of a non-wholly owned Subsidiary of such acquired Person that is in
existence at the time of such Permitted Acquisition and have not been issued in



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan035.jpg]
-30- #53262136_v7 contemplation of such Acquisition or such Person becoming a
Subsidiary) pursuant to the terms of this Agreement, and (ii) will not result in
any violation of Regulation U; (g) no Debt or Liens are incurred, assumed or
result from the Acquisition, except Debt permitted under Section 10.2.1 and
Liens permitted under Section 10.2.2; (h) either one of the following conditions
are satisfied: (i)(A) Availability determined on a pro forma basis immediately
before and after giving effect to the Acquisition is greater than or equal to
the greater of (1) $31,250,000 or (2) the lesser of twelve and one-half percent
(12.5%) of (I) the Borrowing Base or (II) the aggregate amount of Revolver
Commitments and (B) the Fixed Charge Coverage Ratio, determined on a pro forma
basis immediately after giving effect to the Acquisition for the most recent
trailing twelve month period for which financial statements were, or were
required to be, delivered hereunder, is not less than 1.0 to 1.0, whether or not
a FCCR Trigger Period exists or (ii) Availability determined on a pro forma
basis immediately before and after giving effect to the Acquisition is greater
than or equal to the greater of (A) $43,750,000 or (B) the lesser of seventeen
and one-half percent (17.5%) of (1) the Borrowing Base or (2) the aggregate
amount of Revolver Commitments; and (i) in the case of an Acquisition in which
the purchase price exceeds $10,000,000, Borrowers deliver to Agent, at least 10
(or such shorter period as agreed to by the Agent at its sole option but in no
case shorter than 5) Business Days prior to the Acquisition, current drafts of
all material agreements relating thereto (and subsequent thereto any changes
thereto) and a certificate, in form and substance satisfactory to Agent, stating
that the Acquisition is a “Permitted Acquisition” and demonstrating compliance
with the foregoing requirements; provided, upon the occurrence of a Revolver
Commitments Increase Event, the $31,250,000 amount referenced in subclause
(i)(A) of clause (h) above and the $43,750,000 amount referenced in subclause
(ii) of clause (h) above (or, in each case, such amounts as increased pursuant
to this proviso after a Revolver Commitments Increase Event), shall
automatically, without any further action or documentation required, increase by
the same percentage amount as the Revolver Commitments upon such Revolver
Commitments Increase Event, such that, by way of example, if the Revolver
Commitments increase by twenty percent (20%) upon the Revolver Commitments
Increase Event, then the $31,250,000 amount and $43,750,000 amount herein
referenced (or such amounts as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent to the extent required by Section 5.2
hereof or any other provision of any other Loan Document, any Asset Disposition
that is (a) a sale of Inventory in the Ordinary Course of Business; (b) a
disposition of Property that, in the aggregate during any 12-month period, has a
fair market or book value (whichever is more) of $50,000,000 or less (provided
that, if any such Property disposed of pursuant to this clause (b) is Property
that was reflected on the Borrowing Base Certificate most recently delivered
pursuant to Section 8.1, then the Borrower shall promptly thereafter deliver an
updated Borrowing Base Certificate reflecting and giving effect to such
disposition); (c) a disposition of Inventory that is obsolete, unmerchantable or
otherwise unsalable in the Ordinary Course of Business; (d) the termination of
any lease of real or personal Property that is not necessary for the Ordinary
Course of Business, could not reasonably be expected to have a Material Adverse
Effect and does not result from an Obligor’s default; (e) a disposition of
non-core assets acquired in a Permitted Acquisition; provided such disposition
shall be made for fair market value if and only if the fair market value of the
non-core assets subject to such disposition exceeds $750,000; (f) a sale,
transfer or disposition of an account receivable in connection with the
compromise, settlement or collection thereof in the Ordinary Course of Business
and in accordance with regular collection procedures; (g) a disposition of cash
or Cash Equivalents; (h) a sale, transfer or disposition of



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan036.jpg]
-31- #53262136_v7 Real Estate that is no longer necessary in or useful to the
business of US Concrete or any of its Subsidiaries in the Ordinary Course of
Business; (i) a disposition resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any Property of US Concrete or any Subsidiary; (j) a true lease
or sublease of Real Estate in the Ordinary Course of Business; (k) a lease (as
lessee or lessor), sublease, non- exclusive license (as licensee or licensor) or
sublicense of real or personal property and a termination of such lease or
license, in each case, in the Ordinary Course of Business; (l) an expiration or
abandonment of Intellectual Property in the Ordinary Course of Business; or (m)
approved in writing by Agent and Required Lenders. Permitted Consignment
Inventory: as defined in Section 8.3.3. Permitted Contingent Obligations:
Contingent Obligations (a) arising from endorsements of Payment Items for
collection or deposit in the Ordinary Course of Business; (b) arising from
Hedging Agreements permitted hereunder; (c) existing on the Closing Date, and
any extension or renewal thereof that does not increase the amount of such
Contingent Obligation when extended or renewed; (d) incurred in the Ordinary
Course of Business with respect to surety, appeal or performance bonds, or other
similar obligations; (e) arising from customary indemnification and purchase
price adjustment obligations in favor of purchasers or sellers in connection
with dispositions or acquisitions of Property permitted hereunder; (f) arising
under the Loan Documents; or (g) in an aggregate amount of $1,000,000 or less at
any time. Permitted Discretion: a determination made in the exercise, in good
faith, of reasonable business judgment (from the perspective of a secured,
asset-based lender). Permitted Lien: as defined in Section 10.2.2. Permitted
Purchase Money Debt: Purchase Money Debt of Obligors and Subsidiaries that is
unsecured or secured only by a Purchase Money Lien, as long as the aggregate
amount outstanding at any one time does not exceed the greater of $60,000,000 or
20% of Consolidated Net Tangible Assets. Permitted Secured Debt: has the meaning
set forth in clause (t) of Section 10.2.1. Person: any individual, corporation,
limited liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity. Plan: any
employee benefit plan (as defined in Section 3(3) of ERISA) established and
currently maintained by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Platform: as defined in Section 15.3.3. Prepayment Conditions: with respect to
any payment pursuant to clause (iii) of Section 10.2.7, the following
conditions: (a) no Default or Event of Default exists and is continuing or would
result on a pro forma basis immediately after giving effect to such payment; and
(b) either one of the following conditions: (i)(A) Availability (1) for each of
the thirty (30) days preceding the date of such prepayment and (2) as of the
date of such payment after giving effect to such payment is greater than or
equal to the greater of (I) $37,500,000 or (II) the lesser of fifteen percent
(15%) of (a) the Borrowing Base or (b) the aggregate amount of Revolver
Commitments



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan037.jpg]
-32- #53262136_v7 and (B) the Fixed Charge Coverage Ratio, determined on a pro
forma basis immediately after giving effect to such payment for the most recent
trailing twelve month period for which financial statements were, or were
required to be, delivered hereunder, is not less than 1.0 to 1.0 or (ii)
Availability (A) for each of the thirty (30) days preceding the date of such
prepayment and (B) as of the date of such payment after giving effect to such
payment is greater than or equal to the greater of (1) $50,000,000 or (2) the
lesser of twenty percent (20%) of (I) the Borrowing Base or (II) the aggregate
amount of Revolver Commitments; provided, upon the occurrence of a Revolver
Commitments Increase Event, the $37,500,000 amount referenced in subclause
(i)(A) of clause (b) above and the $50,000,000 amount referenced in subclause
(ii) of clause (b) above (or, in each case, such amounts as increased pursuant
to this proviso after a Revolver Commitments Increase Event), shall
automatically, without any further action or documentation required, increase by
the same percentage amount as the Revolver Commitments upon such Revolver
Commitments Increase Event, such that, by way of example, if the Revolver
Commitments increase by twenty percent (20%) upon the Revolver Commitments
Increase Event, then the $37,500,000 amount and the $50,000,000 amount herein
referenced (or such amounts as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement. Pro Rata: with respect to any Lender, a
percentage (rounded to the ninth decimal place) determined (a) while Revolver
Commitments are outstanding, by dividing the amount of such Lender’s Revolver
Commitment by the aggregate amount of all Revolver Commitments; and (b) at any
other time, by dividing the amount of such Lender’s Loans and LC Obligations by
the aggregate amount of all outstanding Loans and LC Obligations. Properly
Contested: with respect to any obligation of an Obligor, (a) the obligation is
subject to a bona fide dispute regarding amount or the Obligor’s liability to
pay; (b) the obligation is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently pursued; (c) appropriate reserves
have been established in accordance with GAAP; (d) non-payment will not have a
Material Adverse Effect and will not result in forfeiture or sale of any
Accounts, Inventory, Trucks or Machinery of the Obligor; (e) no Lien is imposed
on any Accounts, Inventory, Trucks or Machinery of the Obligor, unless bonded
and stayed to the satisfaction of Agent; and (f) if the obligation results from
entry of a judgment or other order, such judgment or order is stayed pending
appeal or other judicial review. Property: any interest in any kind of property
or asset, whether real, personal or mixed, or tangible or intangible. Protective
Advances: as defined in Section 2.1.6. Purchase Money Debt: (a) Debt (other than
the Obligations) for payment of any of the purchase price of fixed assets; (b)
Debt (other than the Obligations) incurred within ninety (90) days before or
after acquisition of any fixed assets, for the purpose of financing any of the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan038.jpg]
-33- #53262136_v7 purchase price thereof (or the cost of design, construction,
installation or improvement of such assets); and (c) any renewals, extensions or
refinancings thereof (but excluding increases other than the amount of accrued
and unpaid interest thereon and fees, costs, expenses and premiums incurred in
connection therewith). Purchase Money Lien: a Lien that secures Purchase Money
Debt, encumbering only the fixed assets acquired with such Debt (and
improvements, repairs, additions, attachments and accessions thereto, parts,
replacements and substitutions therefor, and products and proceeds thereof) and
constituting a Capital Lease or a purchase money security interest under the
UCC. Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. RCRA: the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i). Real Estate: all right,
title and interest (whether as owner, lessor or lessee) in any real Property or
any buildings, structures, parking areas or other improvements thereon.
Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (plus the amount of accrued and
unpaid interest thereon and fees, costs, expenses and premiums incurred in
connection therewith); (b) it has a final maturity date no sooner than, and a
weighted average life no less than, the Debt being extended, renewed,
refinanced, replaced, refunded, exchanged or converted; (c) if applicable, it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed, refinanced, replaced, refunded, exchanged or converted; (d)
to the extent such Debt being extended, renewed, refinanced, replaced, refunded,
exchanged or converted is secured by all or any portion of the Collateral and/or
subject to intercreditor arrangements for the benefit of the Lenders, such
Refinancing Debt is either (1) unsecured or (2) secured and, if secured, subject
to intercreditor arrangements on terms at least as favorable (including with
respect to priority) to the Lenders as those contained in the documentation
governing the Debt being extended, renewed, refinanced, replaced, refunded,
exchanged or converted and, in the case of any Refinancing Debt, if secured by
all or any portion of the Collateral, in respect of Permitted Secured Debt, (x)
the respective Lien priorities in the Collateral in favor of Agent, for the
benefit of the Secured Parties, and in favor of the holders of such Refinancing
Debt shall be the same as provided in the Intercreditor Agreement (i.e., the
scope of the ABL Priority Collateral and priority of Agent’s Lien therein shall
not change) or shall be more favorable to Agent and Secured Parties, and either
the Intercreditor Agreement as in effect at such time remains in effect or
satisfactory executed intercreditor documents between Agent and the holders of
such Refinancing Debt (or a trustee, agent or other representative on their
behalf) shall have been agreed to by Agent and (y) to the extent the
Intercreditor Agreement is then in effect and applicable to such Refinancing
Debt, the ABL Cap Amount (as defined in the Intercreditor Agreement) is equal to
at least 110% of the aggregate Revolver Commitments at such time or is
eliminated or any cap contained in the relevant executed satisfactory
intercreditor documentation (if any) between the holders of such Refinancing
Debt (or a trustee, agent or other representative on their behalf) and the Agent
as to the aggregate outstanding principal amount of Loans and LC



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan039.jpg]
-34- #53262136_v7 Obligations as to which the first priority Lien of Agent, for
the benefit of the Secured Parties, in the Collateral shall have priority over
the Lien of the holders of such Refinancing Debt, shall be no less than 110% of
the aggregate Revolver Commitments; (e) if such Debt being extended, renewed,
refinanced, replaced, refunded, exchanged or converted is unsecured, such Debt
being extended, renewed, refinanced, replaced, refunded, exchanged or converted
is either unsecured or, if secured, subject to Liens only to the extent
expressly permitted under this Agreement; (f) no additional Person is obligated
on such Debt; (g) upon giving effect to it, no Default or Event of Default
exists; (h) in the case of Refinancing Debt in respect of the Senior Notes or
any Permitted Secured Debt, the Refinancing Debt shall not provide for or permit
amortization or similar scheduled principal payments in excess of 5% per annum
prior to the Revolver Termination Date; and (i) in the case of Refinancing Debt
in respect of any Permitted Secured Debt, such Refinancing Debt shall also
satisfy each of the conditions for incurrence set forth in Section 10.2.1(s).
Refinancing Debt: Borrowed Money that is the result of an extension, renewal,
refinancing, replacement, refunding, exchange or conversion of Debt incurred as
permitted under Section 10.2.1(b), (d), (f), (h), (q) or (s). Reimbursement
Date: as defined in Section 2.2.2(a). Rent and Charges Reserve: a reserve
established in Agent’s Permitted Discretion equal to the aggregate of (a) all
past due rent and other amounts owing by an Obligor to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could assert a Lien on any
Collateral; and (b) a reserve at least equal to three months’ rent and other
charges that could be payable to any such Person (or such other amount as
determined by Agent in its Permitted Discretion), unless it has executed a Lien
Waiver. Report: as defined in Section 12.2.3. Reportable Event: any of the
events set forth in Section 4043(c) of ERISA, other than events for which the 30
day notice period has been waived. Required Lenders: subject, in each case to
Section 4.2, (a) if there are two or less Lenders, all Lenders, and (b) if there
are two or more Lenders, at least two Lenders, which together have (i) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments, and (ii) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that, in each case the Commitments and
Loans of any Defaulting Lender shall be excluded from such calculation. For
purposes of determining the number of Lenders under this definition, a Lender
and any other Lenders that are Affiliates or Approved Funds of such Lender shall
be counted as a single Lender. Required Reserve Notice: (a) so long as no Event
of Default has occurred and is continuing, at least three days’ advance notice
to Borrower Agent, (b) if an Event of Default has occurred and is continuing,
one days’ advance notice to Borrower Agent; and (c) if determined to be
appropriate by the Agent in its Permitted Discretion to protect the interests of
the Lenders, no advance notice to Borrower Agent. Reserve Percentage: the
reserve percentage (expressed as a decimal, rounded if necessary, to the nearest
1/100th of 1%) applicable to member banks under regulations issued by



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan040.jpg]
-35- #53262136_v7 the Board of Governors for determining the maximum reserve
requirement for Eurocurrency liabilities. Restricted Investment: any Investment
by an Obligor or Subsidiary, other than (a) Investments in Subsidiaries existing
on the Closing Date and Subsidiaries (other than Foreign Subsidiaries)
established thereafter in accordance with Section 10.1.9; provided, any
Investment hereafter in a non-wholly owned Subsidiary that is not an Obligor
hereunder may be made only so long as all of the Investment Conditions are
satisfied with respect thereto; (b) Cash Equivalents that are subject to Agent’s
Lien and control, pursuant to documentation in form and substance satisfactory
to Agent; (c) loans and advances permitted under Section 10.2.6; (d) Permitted
Acquisitions; (e) Investments of any Person at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower (including in
connection with a Permitted Acquisition) as long as such Investments were not
made in contemplation of such Person becoming a Subsidiary of such Borrower or
of such merger or consolidation; (f) Investments in existence on the date of
this Agreement and described in Schedule 1.1(b) and any extensions, replacements
or renewals thereof which do not result in an increase in the amount thereof;
(g) notes payable, or stock or other securities issued by Account Debtors to an
Obligor pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the Ordinary Course of Business; (h) Investments
received in connection with the dispositions of assets permitted by Section
10.2.5; (i) Investments constituting deposits described in Section 10.2.2(e);
(j) earnest money required in connection with and to the extent permitted by
Permitted Acquisitions; and (k) other Investments not to exceed in the aggregate
$15,000,000 at any time outstanding. Restrictive Agreement: an agreement (other
than a Loan Document) that conditions or restricts the right of any Borrower,
Subsidiary or other Obligor to incur or repay Borrowed Money, to grant Liens on
any assets, to declare or make Distributions, to modify, extend or renew any
agreement evidencing Borrowed Money, or to repay any intercompany Debt. Revolver
Commitment: for any Lender, its obligation to make Revolver Loans and to
participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to an Assignment and Acceptance to
which it is a party. “Revolver Commitments” means the aggregate amount of such
commitments of all Lenders. Revolver Commitments Increase Event: as defined in
Section 2.1.7. Revolver Loan: a loan made pursuant to Section 2.1, and any
Swingline Loan, Overadvance Loan or Protective Advance. Revolver Termination
Date: five (5) years from the Closing Date. Royalties: all royalties, fees,
expense reimbursement and other amounts payable by an Obligor under a License.
S&P: Standard & Poor’s Ratings Services, a Standard & Poor’s Financial Services
LLC business, and its successors. Sanction: any international economic sanction
administered or enforced by the United States Government (including OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan041.jpg]
-36- #53262136_v7 Secured Bank Product Obligations: Debt, obligations and other
liabilities with respect to Bank Products owing by an Obligor or Subsidiary to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations. Secured Bank
Product Provider: (a) Bank of America or any of its Affiliates; and (b) any
other Lender or Affiliate of a Lender that is providing a Bank Product, provided
such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers. Securities Account Control Agreements: the securities account control
agreements (whether in the form of an agreement, notice and acknowledgment or
like instrument) to be executed by each institution maintaining a Securities
Account for an Obligor, in favor of Agent, as security for the Obligations.
Security Documents: the Guaranties, IP Assignments, Deposit Account Control
Agreements, Securities Account Control Agreements, Commodities Account Control
Agreements and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations. Senior Notes: the
$600,000,000 in principal amount of 6.375% senior notes issued on June 7, 2016
and January 9, 2017, as the same may be amended, replaced, renewed, refunded,
refinanced, exchanged, supplemented or otherwise modified from time to time, and
including increases from time to time in the principal amount thereof (including
in conjunction with refinancings) to the extent such amounts are in compliance
with the provisions of the definition of the term “Refinancing Conditions”.
Senior Notes Agreement: that certain Indenture by and among the Senior Notes
Trustee and the Obligors party thereto relating to the Senior Notes, as the same
may be amended, replaced, renewed, refunded, refinanced, exchanged, supplemented
or otherwise modified from time to time, and including increases from time to
time in the principal amount thereof (including in conjunction with
refinancings) to the extent such amounts are in compliance with the provisions
of the definition of the term “Refinancing Conditions. Senior Notes Documents:
the Senior Notes Agreement and the documents and supplements executed in
connection therewith. Senior Notes Trustee: U.S. Bank National Association in
its capacity as trustee for the holders of the Senior Notes (or Refinancing Debt
in respect thereof to the extent such Refinancing Debt is in compliance with the
provisions of the definition of the term “Refinancing Conditions”) and its
successors and permitted assigns in such capacity. Senior Officer: the chairman
of the board, president, chief executive officer, chief financial officer, or
vice president of finance, controller, treasurer or similar officer of a
Borrower or, if the context requires, an Obligor.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan042.jpg]
-37- #53262136_v7 Senior Secured Leverage Ratio as of the end of the applicable
period, the ratio of (a) the aggregate amount of Debt (excluding any
reimbursement obligations with respect to letters of credit not drawn) of the
Obligors that is secured by Liens on the Property of the Obligors as of the end
of such period to (b) EBITDA for such period. Settlement Report: a report
summarizing Revolver Loans and participations in LC Obligations outstanding as
of a given settlement date, allocated to Lenders on a Pro Rata basis in
accordance with their Revolver Commitments. Solvent: as to any Person, such
Person (a) owns Property whose fair salable value is greater than the amount
required to pay all of its debts (including contingent, subordinated, unmatured
and unliquidated liabilities); (b) owns Property whose present fair salable
value (as defined below) is greater than the probable total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities) of
such Person as they become absolute and matured; (c) is able to pay all of its
debts as they mature; (d) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code; and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates. “Fair
salable value” means the amount that could be obtained for assets within a
reasonable time, either through collection or through sale under ordinary
selling conditions by a capable and diligent seller to an interested buyer who
is willing (but under no compulsion) to purchase. Specified Obligor: an Obligor
that is not then an “eligible contract participant” under the Commodity Exchange
Act (determined prior to giving effect to Section 5.10). Spot Rate: on any day
with respect to any Alternate Currency, the rate at which such currency may be
exchanged into Dollars, as set forth at approximately 11:00 a.m. (Dallas, Texas
time) on such day on the Reuters World Currency Page for such currency or such
other publicly available service for displaying exchange rates as may be agreed
upon by Agent and the Borrower Agent, or, in the absence of such agreement, such
Spot Rate shall instead be the arithmetic average of the spot rates of exchange
of Agent in the market where its foreign currency exchange operations in respect
of such currency are then being conducted, at or about 10:00 a.m. (Dallas, Texas
time) on such date for the purchase of Dollars for delivery two Business Days
later. Once the Spot Rate is revalued by Agent or the Issuing Bank, as
applicable, it will advise the Borrower Agent of the new Spot Rate. Stock
Redemption Conditions: with respect to any Distribution pursuant to clause
(viii) of Section 10.2.3(a), the following conditions: (a) no Default or Event
of Default exists and is continuing or would result on a pro forma basis
immediately after giving effect to such Distribution; (b) such stock redemption
is paid with cash on hand of US Concrete; (c) the aggregate consideration of all
stock redemptions permitted under clause (viii) of Section 10.2.3(a) shall not
be greater than $50,000,000; and (d) there shall be no Revolver Loans
outstanding immediately prior to and after giving effect to such Distribution.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan043.jpg]
-38- #53262136_v7 Subordinated Debt: Debt incurred by a Borrower that is
expressly subordinate and junior in right of payment to Full Payment of all
Obligations, and is on terms (including maturity, interest, fees, repayment,
covenants and subordination) satisfactory to Agent. Subsidiary: shall mean, (i)
as to any Obligor, any Person in which more than fifty percent (50%) of all
voting securities or Equity Interests is owned directly or indirectly by such
Obligor or one or more of its Subsidiaries, and (ii) as to any other Person, any
Person in which more than fifty percent (50%) of all voting securities or Equity
Interests is owned directly or indirectly by such Person or by one or more of
such Person’s Subsidiaries. Swap Obligation: with respect to any Obligor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. Swingline Loan: any Borrowing of Base Rate Revolver Loans funded
with Agent’s funds, until such Borrowing is settled among Lenders or repaid by
Borrowers. Tax Amount: the amount established by Agent from time to time in its
Permitted Discretion for the amount of all the Borrowers’ accrued and unpaid
sales, use, fuel and excise taxes. Taxes: all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations. Trigger Period: the period (a)
commencing on the earlier of the day that an Event of Default occurs, or the day
Availability is less than the greater of (i) $31,250,000 or (ii) the lesser of
twelve and one-half percent (12.5%) of (A) the Borrowing Base or (B) the
aggregate amount of Revolver Commitments, and (b) continuing until, the first
date on which, during the preceding thirty (30) consecutive days, no Event of
Default has existed and Availability has been greater than the greater of (i)
$31,250,000 or (ii) the lesser of twelve and one-half percent (12.5%) of (A) the
Borrowing Base or (B) the aggregate amount of Revolver Commitments; provided,
upon the occurrence of a Revolver Commitments Increase Event, the $31,250,000
amount referenced in subclause (i) of clause (a) above and subclause (i) of
clause (b) above (or such amounts as increased pursuant to this proviso after a
Revolver Commitments Increase Event), shall automatically, without any further
action or documentation required, increase by the same percentage amount as the
Revolver Commitments upon such Revolver Commitments Increase Event, such that,
by way of example, if the Revolver Commitments increase by twenty percent (20%)
upon the Revolver Commitments Increase Event, then the $31,250,000 amount herein
referenced (or such amount as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Truck Appraisal Date: each date on which the Agent receives an Appraisal
calculating the Net Orderly Liquidation Value of all Eligible Trucks. Truck
Formula Amount: the sum of (a) 85% of the Net Orderly Liquidation Value of
Eligible Trucks as of the latest Truck Appraisal Date, plus (b) 80% of the cost
of Eligible Trucks



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan044.jpg]
-39- #53262136_v7 (net of any discounts, rebates or credits and excluding any
fees, expenses, sales taxes, other taxes and delivery charges) acquired since
the latest Truck Appraisal Date minus (c) 85% of the Net Orderly Liquidation
Value of Eligible Trucks that have been sold since the latest Truck Appraisal
Date, minus (d) 85% of the Depreciation Amount applicable to Eligible Trucks.
Trucks: with respect to each Borrower, the ready-mix concrete trucks and the
mixing drums affixed thereto owned by such Borrower. Type: any type of a Loan
(i.e., Base Rate Loan or LIBOR Loan) that has the same interest option and, in
the case of LIBOR Loans, the same Interest Period. UCC: the Uniform Commercial
Code as in effect in the State of Texas or, when the laws of any other
jurisdiction govern the perfection or enforcement of any Lien, the Uniform
Commercial Code of such jurisdiction. Unfunded Pension Liability: the excess of
a Pension Plan’s benefit liabilities under Section 4001(a)(16) of ERISA, over
the current value of that Pension Plan’s assets, determined in accordance with
the assumptions used for funding the Pension Plan pursuant to the Code, ERISA or
the Pension Protection Act of 2006 for the applicable plan year. Unused Line Fee
Rate: a per annum rate equal to (i) 0.375% if the sum of the average daily
balance of Revolver Loans and stated amount of Letters of Credit for the most
recent month is less than the amount equal to 50% of the aggregate Revolver
Commitments or (ii) 0.250% if the sum of the average daily balance of Revolver
Loans and stated amount of Letters of Credit for the most recent month is
greater than or equal to the amount equal to 50% of the aggregate Revolver
Commitments. Upstream Payment: a Distribution by a Subsidiary of an Obligor to
such Obligor. Value: (a) for Inventory, its value determined on the basis of the
lower of cost or market, calculated on a first-in, first-out basis or average
cost basis consistent with the most recent audited financial statements of the
Borrowers, and excluding any portion of cost attributable to intercompany profit
among Borrowers and their Affiliates; (b) for an Account, its face amount, net
of any returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person; and (c) for a Truck
or a Machinery, its value determined on the basis of fair market or book value
(whichever is more). Write-Down and Conversion Powers: with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. 1.2. Accounting Terms. Under
the Loan Documents (except as otherwise specified herein), all accounting terms
shall be interpreted, all accounting determinations shall be made, and all
financial statements shall be prepared, in accordance with generally accepted
accounting principles in effect in the United States applied on a basis
consistent with the most recent audited financial statements of Borrowers
delivered to Agent before the Closing Date and using the same inventory
valuation method as used in such financial statements, except for any change
required or permitted by such generally accepted accounting principles if
Borrowers’ certified public



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan045.jpg]
-40- #53262136_v7 accountants concur in such change, the change is disclosed to
Agent, and Sections 10.2 and 10.3 are amended in a manner satisfactory to
Required Lenders and Borrower Agent to take into account the effects of the
change. For purposes of determining any “extraordinary” item, extraordinary
shall be determined in accordance with GAAP as in effect prior to Accounting
Standards Update No. 2015-01 1.3. Uniform Commercial Code. As used herein, the
following terms are defined in accordance with the UCC in effect in the State of
Texas from time to time: “As-Extracted Collateral,” “Chattel Paper,” “Commercial
Tort Claim,” “Commodity Account,” “Deposit Account,” “Document,” “Equipment,”
“Fixtures,” “General Intangibles,” “Goods,” “Instrument,” “Investment Property,”
“Letter-of-Credit Right” “Securities Account” and “Supporting Obligation.” 1.4.
Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. Any pronoun used shall be deemed
to cover all genders. In the computation of periods of time from a specified
date to a later specified date, “from” means “from and including,” and “to” and
“until” each mean “to but excluding.” The terms “including” and “include” shall
mean “including, without limitation” and, for purposes of each Loan Document,
the parties agree that the rule of ejusdem generis shall not be applicable to
limit any provision. Section titles appear as a matter of convenience only and
shall not affect the interpretation of any Loan Document. All references to (a)
laws or statutes include all related rules, regulations, interpretations,
amendments and successor provisions; (b) any document, instrument or agreement
include any amendments, waivers and other modifications, extensions or renewals
(to the extent permitted by the Loan Documents); (c) any section mean, unless
the context otherwise requires, a section of this Agreement; (d) any exhibits or
schedules mean, unless the context otherwise requires, exhibits and schedules
attached hereto, which are hereby incorporated by reference; (e) any Person
include successors and assigns; (f) time of day mean time of day at Agent’s
notice address under Section 15.3.1; or (g) discretion of Agent, Issuing Bank or
any Lender mean the sole discretion of such Person exercised in good faith. All
references to Value, Borrowing Base components, Loans, Letters of Credit,
Obligations and other amounts herein shall be denominated in Dollars, unless
expressly provided otherwise, and (subject to Section 1.2) all determinations
(including calculations of Borrowing Base and financial covenants) made from
time to time under the Loan Documents shall be made in light of the
circumstances existing at such time. Borrowing Base calculations shall be
consistent with historical methods of valuation and calculation, and otherwise
satisfactory to Agent (and not necessarily calculated in accordance with GAAP).
Borrowers shall have the burden of establishing any alleged negligence,
misconduct or lack of good faith by Agent, Issuing Bank or any Lender under any
Loan Documents. No provision of any Loan Documents shall be construed against
any party by reason of such party having, or being deemed to have, drafted the
provision. A reference to Borrowers’ “knowledge” or similar concept means actual
knowledge of a Senior Officer, or knowledge that a Senior Officer would have
obtained if he or she had engaged in good faith and diligent performance of his
or her duties, including reasonably specific inquiries of employees or agents
and a good faith attempt to ascertain the matter.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan046.jpg]
-41- #53262136_v7 SECTION 2. CREDIT FACILITIES 2.1. Revolver Commitment. 2.1.1.
Revolver Loans. On the Closing Date, the “Revolver Loans” and “Revolver
Commitments” (each as defined in the Initial Loan Agreement) held by the Lenders
shall be deemed to be Revolver Loans and Revolver Commitments under this
Agreement. Each Lender hereby agrees, subject to its Revolver Commitment, on the
terms set forth herein, to make Revolver Loans to Borrowers from time to time
through the Commitment Termination Date. The Revolver Loans may be repaid and
reborrowed as provided herein. In no event shall Lenders have any obligation to
honor a request for a Revolver Loan if the unpaid balance of Revolver Loans
outstanding at such time (including the requested Loan) would exceed the
Borrowing Base. 2.1.2. Revolver Notes. The Revolver Loans made by each Lender
and interest accruing thereon shall be evidenced by the records of Agent and
such Lender. At the request of any Lender, Borrowers shall deliver to such
Lender a promissory note evidencing its Revolver Loans. 2.1.3. Use of Proceeds.
The proceeds of Revolver Loans shall be used by Borrowers solely (a) to pay fees
and transaction expenses associated with the closing of this credit facility;
(b) to pay Obligations in accordance with this Agreement; and (c) for lawful
corporate purposes of Borrowers, including working capital. 2.1.4. Voluntary
Reduction or Termination of Revolver Commitments. (a) The Revolver Commitments
shall terminate on the Revolver Termination Date, unless sooner terminated in
accordance with this Agreement. Upon at least 5 Business Days’ prior written
notice to Agent, Borrowers may, at their option, terminate the Revolver
Commitments and this credit facility. Any notice of termination given by
Borrowers shall be irrevocable. On the termination date, Borrowers shall make
Full Payment of all Obligations. (b) Borrowers may permanently reduce the
Revolver Commitments, on a Pro Rata basis for each Lender, upon at least 5
Business Days’ prior written notice to Agent, which notice shall specify the
amount of the reduction and shall be irrevocable once given. Each reduction (in
the aggregate for all Lenders) shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof. 2.1.5. Overadvances. If the aggregate
Revolver Loans exceed the Borrowing Base (“Overadvance”) at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Agent may require Lenders to
honor requests for Overadvance Loans and to forbear from requiring Borrowers to
cure an Overadvance, either if (a) no other Event of Default is known to Agent,
as long as (i) the Overadvance does not continue for more than 30 consecutive
days and (ii) the Overadvance is not known by Agent to exceed $25,000,000, or
(b) regardless of whether an Event of Default exists, Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $2,500,000, and
(ii) does not continue for more than 30 consecutive days. In no event shall
Overadvance Loans be required that would cause the outstanding Revolver Loans
and LC Obligations to exceed the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan047.jpg]
-42- #53262136_v7 aggregate Revolver Commitments. Any funding of an Overadvance
Loan or sufferance of an Overadvance shall not constitute a waiver by Agent or
Lenders of the Event of Default caused thereby. In no event shall any Borrower
or other Obligor be deemed a beneficiary of this Section nor authorized to
enforce any of its terms. 2.1.6. Protective Advances. Agent shall be authorized,
in its discretion, at any time that any conditions in Section 6 are not
satisfied to make Base Rate Revolver Loans (“Protective Advances”) (a) up to an
aggregate amount of $25,000,000 outstanding at any time, if Agent deems such
Loans necessary or desirable to preserve or protect Collateral, or to enhance
the collectability or repayment of Obligations, as long as such Loans do not
cause the outstanding Revolver Loans and LC Obligations to exceed the aggregate
Revolver Commitments; or (b) to pay any other amounts chargeable to Obligors
under any Loan Documents, including interest, costs, fees and expenses. Each
Lender shall participate in each Protective Advance on a Pro Rata basis.
Required Lenders may at any time revoke Agent’s authority to make further
Protective Advances under clause (a) by written notice to Agent. Absent such
revocation, Agent’s determination that funding of a Protective Advance is
appropriate shall be conclusive. 2.1.7. Increase in Revolver Commitments.
Borrowers may request an increase in Revolver Commitments from time to time upon
notice to Agent (a “Revolver Commitments Increase Event”), as long as (i) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing Revolver Commitments, except for a closing fee specified
by Agent, (ii) increases under this Section 2.1.7 after the Closing Date do not
exceed $150,000,000 in the aggregate and no more than three increases are made,
(iii) no reduction in Revolver Commitments pursuant to Section 2.1.4 has
occurred prior to the requested increase, and (iv) the requested increase does
not cause (1) this Agreement to cease being an “ABL Agreement” pursuant to any
Intercreditor Agreement (if then in effect) or enjoy similar rights and benefits
under any intercreditor agreement (if any) relating to any Refinancing Debt
refinancing or refunding the Senior Notes or any Permitted Secured Debt, or (2)
the Revolver Commitments to cease being “Permitted Indebtedness” (or similar
term) under the Senior Notes Agreement, any Permitted Secured Debt or under any
comparable agreement relating to any Refinancing Debt in respect of the Senior
Notes or any Permitted Secured Debt. Agent shall promptly notify the Lenders of
the requested increase and, within ten (10) Business Days thereafter, each
Lender shall notify Agent if and to what extent such Lender commits to increase
its Revolver Commitment. Any Lender not responding within such period shall be
deemed to have declined an increase. If Lenders fail to commit to the full
requested increase, Eligible Assignees may issue additional Revolver Commitments
and become Lenders hereunder. Agent may allocate, in consultation with Borrower
Agent, the increased Revolver Commitments among committing Lenders and, if
necessary, Eligible Assignees. Provided the conditions set forth in Section 6.2
are satisfied, total Revolver Commitments shall be increased by the requested
amount (or such lesser amount committed by Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrower Agent, but no later than 45 days
following Borrowers’ increase request. Agent, Obligors, and new and existing
Lenders shall execute and deliver such documents and agreements as Agent deems
appropriate to evidence the increase in and allocations of Revolver Commitments.
On the effective date of an increase, all outstanding Revolver Loans, LC
Obligations and other exposures under the Revolver Commitments shall be
reallocated among Lenders, and settled by Agent if necessary, in accordance with
Lenders’ adjusted shares of such Revolver Commitments. In no event shall the
provisions of this Section 2.1.7 or any other provision of this Agreement or any
other Loan Document be deemed



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan048.jpg]
-43- #53262136_v7 to create any obligation on the part of any Lender to agree to
any increase in the Revolver Commitments and Borrowers agree that any such
increase shall be at the sole option of each Lender. 2.2. Letter of Credit
Facility. 2.2.1. Issuance of Letters of Credit. Borrowers acknowledge and agree
that, as of the Closing Date, the “Letters of Credit” listed on Schedule 2.2.1
have been issued and are outstanding under the Initial Loan Agreement. On the
Closing Date, such “Letters of Credit” automatically, and without any action on
the part of any Person, shall be deemed to be Letters of Credit issued hereunder
for all purposes. Issuing Bank shall issue Letters of Credit from time to time
until 30 days prior to the Revolver Termination Date (or until the Commitment
Termination Date, if earlier), on the terms set forth herein, including the
following: (a) Each Borrower acknowledges that Issuing Bank’s issuance of any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and LC Application at least three Business Days prior to the requested
date of issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting
Lender exists, such Lender or Borrowers have entered into arrangements
satisfactory to Agent and Issuing Bank to eliminate any Fronting Exposure
associated with such Lender. If, in sufficient time to act, Issuing Bank
receives written notice from Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall not issue the requested Letter of Credit. Prior to
receipt of any such notice, Issuing Bank shall not be deemed to have knowledge
of any failure of LC Conditions. (b) Letters of Credit may be requested by a
Borrower to support obligations incurred in the Ordinary Course of Business, or
as otherwise approved by Agent. The renewal or extension of any Letter of Credit
shall be treated as the issuance of a new Letter of Credit, except that delivery
of a new LC Application shall be required at the discretion of Issuing Bank. (c)
Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary. In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan049.jpg]
-44- #53262136_v7 Authority. The rights and remedies of Issuing Bank under the
Loan Documents shall be cumulative. Issuing Bank shall be fully subrogated to
the rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit. (d) In connection with its
administration of and enforcement of rights or remedies under any Letters of
Credit or LC Documents, Issuing Bank shall be entitled to act, and shall be
fully protected in acting, upon any certification, documentation or
communication in whatever form believed by Issuing Bank, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.
Issuing Bank may consult with and employ legal counsel, accountants and other
experts to advise it concerning its obligations, rights and remedies, and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts. Issuing Bank may
employ agents and attorneys-in-fact in connection with any matter relating to
Letters of Credit or LC Documents, and shall not be liable for the gross
negligence or willful misconduct of agents and attorneys-in-fact selected with
reasonable care. 2.2.2. Reimbursement; Participations. (a) If Issuing Bank
honors any request for payment under a Letter of Credit, Borrowers shall pay to
Issuing Bank, on the same day (“Reimbursement Date”), the amount paid by Issuing
Bank under such Letter of Credit, together with interest at the interest rate
for Base Rate Revolver Loans from the Reimbursement Date until payment by
Borrowers. The obligation of Borrowers to reimburse Issuing Bank for any payment
made under a Letter of Credit shall be absolute, unconditional, irrevocable, and
joint and several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary. Whether or not Borrower Agent submits a Notice of Borrowing,
Borrowers shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied. It being
understood that in the case of a Letter of Credit denominated in an Alternate
Currency, the amount of such Letter of Credit to be reimbursed by the Borrowers
under this Section 2.2.2 shall be determined by taking the Dollar Amount of such
Letter of Credit. (b) Upon issuance of a Letter of Credit, each Lender shall be
deemed to have irrevocably and unconditionally purchased from Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all LC Obligations relating to the Letter of Credit. If Issuing Bank makes
any payment under a Letter of Credit and Borrowers do not reimburse such payment
on the Reimbursement Date, Agent shall promptly notify Lenders and each Lender
shall promptly (within one Business Day) and unconditionally pay to Agent, for
the benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and LC Documents in its possession at such time. It being understood that in the
case of a Letter of Credit denominated in an Alternate Currency, the amount of
such Lender’s payment in respect of such Letter of Credit under this Section
2.2.2 shall be determined by taking the Dollar Amount of such Letter of Credit.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan050.jpg]
-45- #53262136_v7 (c) The obligation of each Lender to make payments to Agent
for the account of Issuing Bank in connection with Issuing Bank’s payment under
a Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any LC Documents. Issuing Bank does not make to Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Obligor. Issuing Bank shall not be responsible
to any Lender for any recitals, statements, information, representations or
warranties contained in, or for the execution, validity, genuineness,
effectiveness or enforceability of any LC Documents; the validity, genuineness,
enforceability, collectability, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor. (d) No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or LC Document except as a result of its gross negligence or willful
misconduct. Issuing Bank may refrain from taking any action with respect to a
Letter of Credit until it receives written instructions from Required Lenders.
2.2.3. Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that Availability is less than zero, (c) after the
Commitment Termination Date, or (d) within 20 Business Days prior to the
Revolver Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s
request, Cash Collateralize the stated amount of all outstanding Letters of
Credit and pay to Issuing Bank the amount of all other LC Obligations. Borrowers
shall, on demand by Issuing Bank or Agent from time to time, Cash Collateralize
the Fronting Exposure of any Defaulting Lender. In addition, following any such
Cash Collateralization, the Agent may request at any time and from time to time
that the relevant Borrower provide additional Cash Collateral to ensure that the
amount deposited as Cash Collateral is in an amount equal to 105% of the
Fronting Exposure after giving effect to any exchange rate fluctuation with
respect to Letters of Credit denominated in a currency other than Dollars. If
Borrowers fail to provide any Cash Collateral as required hereunder, Lenders may
(and shall upon direction of Agent) advance, as Revolver Loans, the amount of
the Cash Collateral required (whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied). 2.2.4.
Resignation of Issuing Bank. Issuing Bank may resign at any time upon notice to
Agent and Borrowers. On and after the effective date of such resignation,
Issuing Bank shall have no obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank, which (i) accepts such appointment and (ii) as long as no Default
or Event of Default exists, shall be reasonably acceptable to Borrowers.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan051.jpg]
-46- #53262136_v7 SECTION 3. INTEREST, FEES AND CHARGES 3.1. Interest. 3.1.1.
Rates and Payment of Interest. (a) The Obligations shall bear interest (i) if a
Base Rate Loan, at the Base Rate in effect from time to time, plus the
Applicable Margin for such Base Rate Loan; (ii) if a LIBOR Loan, at LIBOR for
the applicable Interest Period, plus the Applicable Margin for LIBOR Loans; and
(iii) if any other Obligation (including, to the extent permitted by law,
interest not paid when due), at the Base Rate in effect from time to time, plus
the Applicable Margin for the related Base Rate Loans. (b) During an Insolvency
Proceeding with respect to any Borrower, or during any other Event of Default if
Agent or Required Lenders in their discretion so elect, Obligations shall bear
interest at the Default Rate (whether before or after any judgment). Each
Borrower acknowledges that the cost and expense to Agent and Lenders due to an
Event of Default are difficult to ascertain and that the Default Rate is fair
and reasonable compensation for this. (c) Interest shall accrue from the date a
Loan is advanced or Obligation is incurred or payable, until paid in full by
Borrowers. Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand. 3.1.2.
Application of LIBOR to Outstanding Loans. (a) Borrowers may on any Business
Day, subject to delivery of a Notice of Conversion/Continuation, elect to
convert any portion of the Base Rate Loans to, or to continue any LIBOR Loan at
the end of its Interest Period as, a LIBOR Loan. During any Default or Event of
Default, Agent may (and shall at the direction of Required Lenders) declare that
no Loan may be made, converted or continued as a LIBOR Loan. (b) Whenever
Borrowers desire to convert or continue Loans as LIBOR Loans, Borrower Agent
shall give Agent a Notice of Conversion/Continuation, no later than 11:00 a.m.
at least three Business Days before the requested conversion or continuation
date. Promptly after receiving any such notice, Agent shall notify each Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period in respect of any LIBOR Loans, Borrowers
shall have failed to deliver a Notice of Conversion/Continuation, they shall be
deemed to have elected to convert such Loans into Base Rate Loans.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan052.jpg]
-47- #53262136_v7 3.1.3. Interest Periods. In connection with the making,
conversion or continuation of any LIBOR Loans, Borrowers shall select an
interest period (“Interest Period”) to apply, which interest period shall be 30,
60, 90 or 180 days; provided, however, that: (a) the Interest Period shall begin
on the date the Loan is made or continued as, or converted into, a LIBOR Loan,
and shall expire on the numerically corresponding day in the calendar month at
its end; (b) if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and (c) no Interest Period shall extend beyond the
Revolver Termination Date. 3.1.4. Interest Rate Not Ascertainable. If Agent
shall determine that on any date for determining LIBOR, due to any circumstance
affecting the London interbank market, adequate and fair means do not exist for
ascertaining such rate on the basis provided herein, then Agent shall
immediately notify Borrowers of such determination. Until Agent notifies
Borrowers that such circumstance no longer exists, the obligation of Lenders to
make LIBOR Loans shall be suspended, and no further Loans may be converted into
or continued as LIBOR Loans. 3.2. Fees. 3.2.1. Unused Line Fee. Borrowers shall
pay to Agent, for the Pro Rata benefit of Lenders, a fee equal to the Unused
Line Fee Rate times the amount by which the Revolver Commitments exceed the
average daily balance of Revolver Loans and stated amount of Letters of Credit
during any month. Such fee shall be payable in arrears, on the first day of each
month and on the Commitment Termination Date. 3.2.2. LC Facility Fees. Borrowers
shall pay (a) to Agent, for the Pro Rata benefit of Lenders, a fee equal to the
Applicable Margin in effect for LIBOR Loans times the average daily stated
amount of Letters of Credit, which fee shall be payable monthly in arrears, on
the first day of each month; (b) to Agent, for its own account, a fronting fee
equal to 0.125% per annum on the stated amount of each Letter of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; and (c)
to Issuing Bank, for its own account, all customary charges associated with the
issuance, amending, negotiating, payment, processing, transfer and
administration of Letters of Credit, which charges shall be paid as and when
incurred. During an Event of Default, the fee payable under clause (a) shall be
increased by 2% per annum. 3.2.3. Fee Letters. Borrowers shall pay all fees set
forth in any fee letter executed in connection with this Agreement. 3.3.
Computation of Interest, Fees, Yield Protection. All interest, as well as fees
and other charges calculated on a per annum basis, shall be computed for the
actual days elapsed, based on a year of 360 days. Each determination by Agent of
any interest, fees or interest rate



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan053.jpg]
-48- #53262136_v7 hereunder shall be final, conclusive and binding for all
purposes, absent manifest error. All fees shall be fully earned when due and
shall not be subject to rebate, refund or proration. All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate as to amounts payable by Borrowers under Section 3.4, 3.7,
3.9 or 5.9, submitted to Borrower Agent by Agent or the affected Lender, as
applicable, shall be final, conclusive and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the appropriate party
within 10 days following receipt of the certificate. 3.4. Reimbursement
Obligations. Borrowers shall reimburse Agent for all Extraordinary Expenses.
Borrowers shall also reimburse Agent for all reasonable legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with (a) negotiation and preparation of any Loan Documents, including
any amendment or other modification thereof; (b) administration of and actions
relating to any Collateral, Loan Documents and transactions contemplated
thereby, including any actions taken to perfect or maintain priority of Agent’s
Liens on any Collateral, to maintain any insurance required hereunder or to
verify Collateral; and (c) subject to the limits of Section 10.1.1(b), each
inspection, audit or appraisal with respect to any Obligor or Collateral,
whether prepared by Agent’s personnel or a third party. Unless specifically
provided for otherwise in this Agreement or any other Loan Document, amounts
payable under clauses (a) and (b) of the preceding sentence shall be limited to
out-of-pocket amounts paid by the Agent. All legal, accounting and consulting
fees shall be charged to Borrowers by Agent’s professionals at their full hourly
rates, after giving effect to any applicable reduced or alternative fee billing
arrangements that Agent may have with such professionals with respect to this
transaction. In addition to the Extraordinary Expenses of Agent, upon the
occurrence and during the continuance of an Event Default, Borrowers shall
reimburse Lenders for the reasonable and documented fees, charges and
disbursements of one counsel (and if necessary, of one local counsel in each
other relevant jurisdiction (which may include a local counsel acting in each of
multiple jurisdictions)) for the Lenders, as a whole, in connection with the
enforcement, collection or protection of their respective rights under the Loan
Documents, including all such expenses incurred during any workout,
restructuring or Insolvency Proceeding; provided, that, notwithstanding anything
to the contrary herein, in the event that there is a conflict of interest
amongst the Lenders on the one hand or the Agent and the Lenders on the other
hand, the Lenders may engage and be reimbursed for one additional counsel,
subject to the foregoing limitations. If, for any reason (including inaccurate
reporting on financial statements or a Compliance Certificate), it is determined
that a higher Applicable Margin should have applied to a period than was
actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Agent, for the Pro Rata benefit of Lenders,
an amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Borrowers under this Section shall be due five (5) Business
Days after demand. 3.5. Illegality. If any Lender determines that any Applicable
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund LIBOR Loans, or to determine or charge interest rates based
upon LIBOR, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars or any Alternate Currency in the London interbank market, then, on
notice thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan054.jpg]
-49- #53262136_v7 Rate Loans to LIBOR Loans shall be suspended until such Lender
notifies Agent that the circumstances giving rise to such determination no
longer exist. Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such LIBOR Loans. Upon any such
prepayment or conversion, Borrowers shall also pay accrued interest on the
amount so prepaid or converted. 3.6. Inability to Determine Rates. If Required
Lenders notify Agent in connection with a request for a Borrowing of, or
conversion to or continuation of, a LIBOR Loan that (a) Dollar deposits are not
being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify Borrower Agent and each Lender. Thereafter, the obligation of Lenders
to make or maintain LIBOR Loans shall be suspended until Agent (upon instruction
by Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan. 3.7. Increased Costs; Capital Adequacy. 3.7.1.
Change in Law. If any Change in Law shall: (a) impose, modify or deem applicable
any reserve, liquidity, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended or participated in by, any Lender (except any reserve
requirement reflected in LIBOR) or Issuing Bank; (b) subject any Lender or
Issuing Bank to any Tax with respect to any Loan, Loan Document, Letter of
Credit or participation in LC Obligations, or change the basis of taxation of
payments to such Lender or Issuing Bank in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 5.9 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or Issuing
Bank); or (c) impose on any Lender, Issuing Bank or interbank market any other
condition, cost or expense affecting any Loan, Loan Document, Letter of Credit,
participation in LC Obligations, or Commitment; and the result thereof shall be
to increase the cost to such Lender of making or maintaining any Loan or
Commitment, or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit, or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered. 3.7.2. Capital Adequacy. If any Lender or
Issuing Bank determines that any Change in Law affecting such Lender or Issuing
Bank or any Lending Office of such Lender or



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan055.jpg]
-50- #53262136_v7 such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy and liquidity), then from time to time Borrowers
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate it or its holding company for any such
reduction suffered. 3.7.3. Compensation. Failure or delay on the part of any
Lender or Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that the Lender or Issuing Bank notifies Borrower Agent of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof). 3.8. Mitigation; Replacement of Lenders
under Certain Circumstances. If any Lender gives a notice under Section 3.5 or
requests compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.9, then such Lender
shall use reasonable efforts to designate a different Lending Office or to
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate the need for such notice or reduce amounts
payable or to be withheld in the future, as applicable; and (b) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to it or unlawful. Borrowers shall pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment. Borrowers shall be permitted to replace any Lender that gives a
notice under Section 3.5 or 3.6 or requests compensation under Section 3.7, or
if Borrowers are required to pay additional amounts with respect to a Lender
under Section 5.9, with a replacement lender; provided that (i) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(ii) the replacement lender shall purchase, at par, all Loans and other amounts
owing to such replaced Lender on or prior to the date of replacement, (iii) the
replacement lender, if not an Eligible Assignee, shall be satisfactory to the
Agent, (iv) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 13.3, (v) the Borrowers shall pay all
additional amounts (if any) required pursuant to Section 3.5 or 3.7, as the case
may be, in respect of any period prior to the date on which such replacement
shall be consummated, and (vi) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Agent or any other Lender shall
have against the replaced Lender. 3.9. Funding Losses. If for any reason (other
than default by a Lender) (a) any Borrowing of, or conversion to or continuation
of, a LIBOR Loan does not occur on the date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn), (b)
any repayment or conversion of a LIBOR Loan occurs on a day other than the end
of its Interest Period, (c) Borrowers fail to repay a LIBOR Loan when required



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan056.jpg]
-51- #53262136_v7 hereunder, or (d) a Lender (other than a Defaulting Lender) is
required to assign a LIBOR Loan prior to the end of its Interest Period pursuant
to Section 3.8 or 13.4, then Borrowers shall pay to Agent its customary
administrative charge and to each Lender all resulting losses and expenses,
including loss of anticipated profits and any loss or expense arising from
liquidation or redeployment of funds or from fees payable to terminate deposits
of matching funds. Lenders shall not be required to purchase Dollar deposits in
any interbank or offshore Dollar market to fund any LIBOR Loan, but this Section
shall apply as if each Lender had purchased such deposits. 3.10. Maximum
Interest. Regardless of any provision contained in any of the Loan Documents, in
no contingency or event whatsoever shall the aggregate of all amounts that are
contracted for, charged or received by Agent or any Lender pursuant to the terms
of this Agreement or any of the other Loan Documents and that are deemed
interest under Applicable Law exceed the highest rate permissible under any
Applicable Law (the “Maximum Rate”). No agreements, conditions, provisions or
stipulations contained in this Agreement or any of the other Loan Documents or
the exercise by Agent of the right to accelerate the payment or the maturity of
all or any portion of the Obligations, or the exercise of any option whatsoever
contained in any of the Loan Documents, or the prepayment by any Obligor of any
of the Obligations, or the occurrence of any contingency whatsoever, shall
entitle Agent or Lenders to charge or receive in any event, interest or any
charges, amounts, premiums or fees deemed interest by Applicable Law (such
interest, charges, amounts, premiums and fees referred to herein collectively as
“Interest”) in excess of the Maximum Rate and in no event shall any Obligor be
obligated to pay Interest exceeding such Maximum Rate, and all agreements,
conditions or stipulations, if any, which may in any event or contingency
whatsoever operate to bind, obligate or compel any Obligor to pay Interest
exceeding the Maximum Rate shall be without binding force or effect, at law or
in equity, to the extent only of the excess of Interest over such Maximum Rate.
If any Interest is charged or received with respect to the Obligations in excess
of the Maximum Rate (“Excess”), each Obligor stipulates that any such charge or
receipt shall be the result of an accident and bona fide error, and such Excess,
to the extent received, shall be applied first to reduce the principal
Obligations and the balance, if any, returned to the Obligors, it being the
intent of the parties hereto not to enter into an usurious or otherwise illegal
relationship. The right to accelerate the maturity of any of the Obligations
does not include the right to accelerate any Interest that has not otherwise
accrued on the date of such acceleration, and neither Agent nor any Lender
intends to collect any unearned Interest in the event of any such acceleration.
Each Obligor recognizes that, with fluctuations in the rates of interest set
forth in this Agreement, and the Maximum Rate, such an unintentional result
could inadvertently occur. All monies paid to Agent or any Lender hereunder or
under any of the other Loan Documents, whether at maturity or by prepayment,
shall be subject to any rebate of unearned Interest as and to the extent
required by Applicable Law. By the execution of this Agreement, each Obligor
covenants that (i) the credit or return of any Excess shall constitute the
acceptance by each Obligor of such Excess, and (ii) each Obligor shall not seek
or pursue any other remedy, legal or equitable, against Agent or any Lender,
based in whole or in part upon contracting for, charging or receiving any
Interest in excess of the Maximum Rate. For the purpose of determining whether
or not any Excess has been contracted for, charged or received by Agent or any
Lender, all Interest at any time contracted for, charged or received from any
Obligor in connection with any of the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations. Obligors, Agent and
Lenders shall, to the maximum extent permitted under Applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan057.jpg]
-52- #53262136_v7 rather than as Interest and (ii) exclude voluntary prepayments
and the effects thereof. The provisions of this Section 3.10 shall be deemed to
be incorporated into every Loan Document (whether or not any provision of this
Section is referred to therein). All such Loan Documents and communications
relating to any Interest owed by any Obligor and all figures set forth therein
shall, for the sole purpose of computing the extent of Obligations, be
automatically recomputed by the Obligors, and by any court considering the same,
to give effect to the adjustments or credits required by this Section 3.10.
SECTION 4. LOAN ADMINISTRATION 4.1. Manner of Borrowing and Funding Revolver
Loans. 4.1.1. Notice of Borrowing. (a) Whenever Borrowers desire funding of a
Borrowing of Revolver Loans, Borrower Agent shall give Agent a Notice of
Borrowing. Such notice must be received by Agent no later than 2:00 p.m. (i) on
the Business Day of the requested funding date, in the case of Base Rate Loans,
and (ii) at least three Business Days prior to the requested funding date, in
the case of LIBOR Loans. Notices received after 2:00 p.m. shall be deemed
received on the next Business Day. Each Notice of Borrowing shall be irrevocable
and shall specify (A) the amount of the Borrowing, (B) the requested funding
date (which must be a Business Day), (C) whether the Borrowing is to be made as
Base Rate Loans or LIBOR Loans, and (D) in the case of LIBOR Loans, the duration
of the applicable Interest Period (which shall be deemed to be 30 days if not
specified). (b) Unless payment is otherwise timely made by Borrowers, the
becoming due of any Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, LC Obligations, Cash Collateral and
Secured Bank Product Obligations) shall be deemed to be a request for Base Rate
Revolver Loans on the due date, in the amount of such Obligations. The proceeds
of such Revolver Loans shall be disbursed as direct payment of the relevant
Obligation. In addition, Agent may, at its option, charge such Obligations
against any operating, investment or other account of a Borrower maintained with
Agent or any of its Affiliates. (c) If Borrowers maintain any disbursement
account with Agent or any Affiliate of Agent, then presentation for payment of
any Payment Item when there are insufficient funds to cover it shall be deemed
to be a request for a Base Rate Revolver Loan on the date of such presentation,
in the amount of the Payment Item. The proceeds of such Revolver Loan may be
disbursed directly to the disbursement account. 4.1.2. Fundings by Lenders. Each
Lender shall timely honor its Revolver Commitment by funding its Pro Rata share
of each Borrowing of Revolver Loans that is properly requested hereunder. Except
for Borrowings to be made as Swingline Loans, Agent shall endeavor to notify
Lenders of each Notice of Borrowing (or deemed request for a Borrowing) by 3:00
p.m. on the proposed funding date for Base Rate Loans or by 3:00 p.m. at least
two Business Days before any proposed funding of LIBOR Loans. Each Lender shall
fund to Agent such Lender’s Pro Rata share of the Borrowing to the account
specified by Agent in immediately available funds not later than 4:00 p.m. on
the requested funding date, unless Agent’s notice is received after the times
provided above, in which case Lender shall fund its Pro Rata share by



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan058.jpg]
-53- #53262136_v7 11:00 a.m. on the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall disburse the proceeds of the Revolver
Loans as directed by Borrower Agent. Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers. If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing. 4.1.3. Swingline Loans; Settlement. (a) Agent may,
but shall not be obligated to, advance Swingline Loans to Borrowers, up to an
aggregate outstanding amount of $15,000,000, unless the funding is specifically
required to be made by all Lenders hereunder. Each Swingline Loan shall
constitute a Revolver Loan for all purposes, except that payments thereon shall
be made to Agent for its own account. The obligation of Borrowers to repay
Swingline Loans shall be evidenced by the records of Agent and need not be
evidenced by any promissory note. (b) Settlement of Swingline Loans and other
Revolver Loans among Lenders and Agent shall take place on a date determined
from time to time by Agent (but at least weekly), in accordance with the
Settlement Report delivered by Agent to Lenders. Between settlement dates, Agent
may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied. If, due to an Insolvency Proceeding with respect to a
Borrower or otherwise, any Swingline Loan may not be settled among Lenders
hereunder, then each Lender shall be deemed to have purchased from Agent a Pro
Rata participation in such Loan and shall transfer the amount of such
participation to Agent, in immediately available funds, within one Business Day
after Agent’s request therefor. 4.1.4. Notices. Borrowers may request, convert
or continue Loans, select interest rates and transfer funds based on telephonic
or e-mailed instructions to Agent. Borrowers shall confirm each such request by
prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on a
Borrower’s behalf. 4.2. Defaulting Lender. 4.2.1. Reallocation of Pro Rata
Share; Amendments. For purposes of determining Lenders’ obligations to fund or
participate in Loans or Letters of Credit, Agent may exclude the Commitments and
Loans of any Defaulting Lender(s) from the calculation of Pro Rata shares;
provided, however, that in no event will any Lender be required to fund or
participate in Loans or Letters of Credit if as a result of such funding or
participation the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan059.jpg]
-54- #53262136_v7 aggregate amount of such Lender’s Revolving Loans and
participations in LC Obligations would exceed its Commitment. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 15.1.1(c). 4.2.2.
Payments; Fees. Agent may, in its discretion, receive and retain any amounts
payable to a Defaulting Lender under the Loan Documents, and a Defaulting Lender
shall be deemed to have assigned to Agent such amounts until all Obligations
owing to Agent, non-Defaulting Lenders and other Secured Parties have been paid
in full. Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to Borrowers hereunder. A Lender shall not be
entitled to receive any fees accruing hereunder during the period in which it is
a Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the unused line fee under Section 3.2.1.
If any LC Obligations owing to a Defaulted Lender are reallocated to other
Lenders, fees attributable to such LC Obligations under Section 3.2.2 shall be
paid to such Lenders. Agent shall be paid all fees attributable to LC
Obligations that are not reallocated. 4.2.3. Cure. Borrowers, Agent and Issuing
Bank may agree in writing that a Lender is no longer a Defaulting Lender. At
such time, Pro Rata shares shall be reallocated without exclusion of such
Lender’s Commitments and Loans, and all outstanding Revolver Loans, LC
Obligations and other exposures under the Revolver Commitments shall be
reallocated among Lenders and settled by Agent (with appropriate payments by the
reinstated Lender) in accordance with the readjusted Pro Rata shares. Unless
expressly agreed by Borrowers, Agent and Issuing Bank, no reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims against such
Lender. The failure of any Lender to fund a Loan, to make a payment in respect
of LC Obligations or otherwise to perform its obligations hereunder shall not
relieve any other Lender of its obligations, and no Lender shall be responsible
for default by another Lender. 4.3. Number and Amount of LIBOR Loans;
Determination of Rate. Each Borrowing of LIBOR Loans when made shall be in a
minimum amount of $1,000,000, plus any increment of $500,000 in excess thereof.
No more than ten (10) Borrowings of LIBOR Loans may be outstanding at any time,
and all LIBOR Loans having the same length and beginning date of their Interest
Periods shall be aggregated together and considered one Borrowing for this
purpose. Upon determining LIBOR for any Interest Period requested by Borrowers,
Agent shall promptly notify Borrowers thereof by telephone or electronically
and, if requested by Borrowers, shall confirm any telephonic notice in writing.
4.4. Borrower Agent. Each Borrower hereby designates US Concrete (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
notice of borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan060.jpg]
-55- #53262136_v7 Each of Agent, Issuing Bank and Lenders shall have the right,
in its discretion, to deal exclusively with Borrower Agent for any or all
purposes under the Loan Documents. Each Borrower agrees that any notice,
election, communication, representation, agreement or undertaking made on its
behalf by Borrower Agent shall be binding upon and enforceable against it. 4.5.
One Obligation. The Loans, LC Obligations and other Obligations constitute one
general obligation of Borrowers and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower. 4.6.
Effect of Termination. On the effective date of the termination of all
Commitments, the outstanding Obligations shall be immediately due and payable,
and any Lender may terminate its and its Affiliates’ Bank Products (including,
only with the consent of Agent, any Cash Management Services). Until Full
Payment of the outstanding Obligations, all undertakings of Borrowers contained
in the Loan Documents shall continue, and Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents. Agent
shall not be required to terminate its Liens unless it receives Cash Collateral
or a written agreement, in each case satisfactory to it, protecting Agent and
Lenders from the dishonor or return of any Payment Items previously applied to
the Obligations. Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section,
and each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations. SECTION 5. PAYMENTS 5.1. General
Payment Provisions. All payments of Obligations shall be made in Dollars,
without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, and in immediately available funds, not later than
1:00 p.m. on the due date. Any payment after such time shall be deemed made on
the next Business Day. Any payment of a LIBOR Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9.
Borrowers agree that Agent shall have the continuing, exclusive right to apply
and reapply payments and proceeds of Collateral against the outstanding
Obligations, in such manner as Agent deems advisable, but whenever possible, any
prepayment of Loans shall be applied first to Base Rate Loans and then to LIBOR
Loans. It being understood and agreed that any LC Obligations denominated in an
Alternate Currency shall be made in Dollars in the Dollar Amount of the
Alternate Currency. 5.2. Repayment of Revolver Loans. Revolver Loans shall be
due and payable in full on the Revolver Termination Date, unless payment is
sooner required hereunder. Revolver Loans may be prepaid from time to time,
without penalty or premium. Concurrently with (a) any Asset Disposition of ABL
Priority Collateral (including any Machinery) (i) that occurs during a Trigger
Period or the immediate effect of which disposition will be the commencement of
a Trigger Period or (ii) which disposition is not permitted by the provisions of
this Agreement or (b) any other Asset Disposition of (i) Trucks that have a fair
market or book value (whichever is more) of at least $1,000,000 or (ii)
Inventory that has a fair market or book value (whichever is more) of at least
$1,000,000, or (iii) Accounts that have a fair market or book value (whichever
is more) of at least $250,000 or (iv) Machinery that has a fair market or book
value (whichever is more) of at least $1,000,000, Borrowers shall prepay
Revolver Loans in an amount equal to the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan061.jpg]
-56- #53262136_v7 Net Proceeds of such Asset Disposition, provided that any such
prepayment shall not waive any Default or Event of Default otherwise arising
under this Agreement due to such Asset Disposition. Subject to Section 2.1.5,
notwithstanding anything herein to the contrary, if an Overadvance exists,
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
any Borrower has knowledge thereof, repay the outstanding Revolver Loans in an
amount sufficient to reduce the principal balance of Revolver Loans to the
Borrowing Base. 5.3. Payment of Other Obligations. Obligations other than Loans
and LC Obligations, shall be paid by Borrowers as provided in the Loan Documents
or, if no payment date is specified, within five (5) Business Days of demand.
5.4. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
5.5. Application and Allocation of Payments. 5.5.1. Application. Payments made
by Borrowers hereunder shall be applied (a) first, as specifically required
hereby; (b) second, to Obligations then due and owing; (c) third, to other
Obligations specified by Borrowers; and (d) fourth, as determined by Agent in
its Permitted Discretion. 5.5.2. Post-Default Allocation. Notwithstanding
anything in any Loan Document to the contrary, during an Event of Default,
monies to be applied to the Obligations, whether arising from payments by
Obligors, realization on Collateral (subject to the Intercreditor Agreement),
setoff or otherwise, shall be allocated as follows: (a) first, to all costs and
expenses, including Extraordinary Expenses, owing to Agent; (b) second, to all
amounts owing to Agent on Swingline Loans; (c) third, to all amounts owing to
Issuing Bank; (d) fourth, to all Obligations constituting fees (other than
Secured Bank Product Obligations); (e) fifth, to all Obligations constituting
interest (other than Secured Bank Product Obligations); (f) sixth, to Cash
Collateralization of LC Obligations;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan062.jpg]
-57- #53262136_v7 (g) seventh, to all Loans, and to Secured Bank Product
Obligations arising under Hedging Agreements (including Cash Collateralization
thereof) up to the amount of reserves existing therefor; (h) eighth, to all
other Secured Bank Product Obligations; and (i) last, to all remaining
Obligations. Amounts shall be applied to payment of each category of Obligations
only after Full Payment of all preceding categories. If amounts are insufficient
to satisfy a category, Obligations in the category shall be paid on a pro rata
basis. Monies and proceeds obtained from an Obligor shall not be applied to its
Excluded Swap Obligations, but appropriate adjustments shall be made with
respect to amounts obtained from other Obligors to preserve the allocations in
any applicable category. Amounts distributed with respect to any Secured Bank
Product Obligation shall be calculated using the methodology reported to Agent
for such Obligation (but no greater than the maximum amount reported to Agent).
Agent shall have no obligation to calculate the amount of any Secured Bank
Product Obligation and may request a reasonably detailed calculation thereof
from the applicable Secured Bank Product Provider. If the provider fails to
deliver the calculation within five days following request, Agent may assume the
amount is zero. The allocations set forth in this Section are solely to
determine the rights and priorities among Secured Parties, and may be changed by
agreement among them without the consent of any Obligor. This Section is not for
the benefit of or enforceable by any Obligor, and each Borrower irrevocably
waives the right to direct the application of any payments or Collateral
proceeds subject to this Section. 5.5.3. Erroneous Application. Agent shall not
be liable for any application of amounts made by it in good faith and, if any
such application is subsequently determined to have been made in error, the sole
recourse of any Lender or other Person to which such amount should have been
made shall be to recover the amount from the Person that actually received it
(and, if such amount was received by any Lender, such Lender hereby agrees to
return it). 5.6. Dominion Account. The ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next Business Day, during any FCCR Trigger Period. If, as a
result of such application, a credit balance exists, the balance shall not
accrue interest in favor of Borrowers and shall be made available to Borrowers
as long as no Default or Event of Default exists. 5.7. Account Stated. The Agent
shall maintain in accordance with its usual and customary practices account(s)
evidencing the Debt of Borrowers hereunder. Any failure of Agent to record
anything in a loan account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing hereunder.
Entries made in a loan account shall constitute presumptive evidence of the
information contained therein. If any information contained in a loan account is
provided to or inspected by any Person, the information shall be conclusive and
binding on such Person for all purposes absent manifest error, except to the
extent such Person notifies Agent in writing within 30 days after receipt or
inspection that specific information is subject to dispute.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan063.jpg]
-58- #53262136_v7 5.8. Taxes. 5.8.1. Payments Free of Taxes. All payments by
Obligors of Obligations shall be free and clear of and without reduction for any
Taxes. If Applicable Law requires any Obligor or Agent to withhold or deduct any
Tax (including backup withholding or withholding Tax), the withholding or
deduction shall be based on information provided pursuant to Section 5.9 and
Agent shall pay the amount withheld or deducted to the relevant Governmental
Authority. If the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by Borrowers shall be increased so that
Agent, Lender or Issuing Bank, as applicable, receives an amount equal to the
sum it would have received if no such withholding or deduction (including
deductions applicable to additional sums payable under this Section) had been
made. Without limiting the foregoing, Borrowers shall timely pay all Other Taxes
to the relevant Governmental Authorities. 5.8.2. Payment. Borrowers shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Agent, Lenders and Issuing Bank for any Indemnified Taxes or Other Taxes
(including those attributable to amounts payable under this Section but
excluding any amounts directly attributable to such indemnitee’s gross
negligence or willful misconduct) withheld or deducted by any Obligor or Agent,
or paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay indefeasibly to Agent under Section 5.9. A
certificate as to the amount of any such payment or liability delivered to
Borrower Agent by Agent, or by a Lender or Issuing Bank (with a copy to Agent),
shall be conclusive, absent manifest error. As soon as practicable after any
payment of Taxes by a Borrower, Borrower Agent shall deliver to Agent a receipt
from the Governmental Authority or other evidence of payment satisfactory to
Agent. 5.9. Lender Tax Information. 5.9.1. Status of Lenders. Each Lender shall
deliver documentation and information to Agent and Borrower Agent, at the times
and in form required by Applicable Law or reasonably requested by Agent or
Borrower Agent, sufficient to permit Agent or Borrowers to determine (a) whether
or not payments made with respect to Obligations are subject to Taxes, (b) if
applicable, the required rate of withholding or deduction, and (c) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
for such payments or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction. 5.9.2. Documentation. If a Borrower
is resident for tax purposes in the United States, any Lender that is a “United
States person” within the meaning of section 7701(a)(30) of the Code shall
deliver to Agent and Borrower Agent IRS Form W-9 or such other documentation or
information prescribed by Applicable Law or reasonably requested by Agent or
Borrower Agent to determine whether such Lender is subject to backup withholding
or information reporting requirements. If any Foreign Lender is entitled to any
exemption from or reduction of withholding tax for payments with respect to the
Obligations, it shall deliver to Agent and Borrower Agent, on or prior to the
date on which it becomes a Lender hereunder (and from time to time thereafter
upon request by Agent or Borrower Agent, but only if such Foreign Lender is
legally entitled to do so), (a) IRS Form W-8BEN claiming eligibility for
benefits of an income



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan064.jpg]
-59- #53262136_v7 tax treaty to which the United States is a party; (b) IRS Form
W-8ECI; (c) IRS Form W-8IMY and all required supporting documentation; (d) in
the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, IRS Form W- 8BEN and a
certificate showing such Foreign Lender is not (i) a “bank” within the meaning
of section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of any
Obligor within the meaning of section 881(c)(3)(B) of the Code, or (iii) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code;
or (e) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in withholding tax, together with such
supplementary documentation necessary to allow Agent and Borrowers to determine
the withholding or deduction required to be made. 5.9.3. Lender Obligations.
Each Lender and Issuing Bank shall promptly notify Borrowers and Agent of any
change in circumstances that would change any claimed Tax exemption or
reduction. Each Lender and Issuing Bank shall indemnify, hold harmless and
reimburse (within 10 days after demand therefor) Borrowers and Agent for any
Taxes, losses, claims, liabilities, penalties, interest and expenses (including
reasonable attorneys’ fees) incurred by or asserted against a Borrower or Agent
by any Governmental Authority due to such Lender’s or Issuing Bank’s failure to
deliver, or inaccuracy or deficiency in, any documentation required to be
delivered by it pursuant to this Section. Each Lender and Issuing Bank
authorizes Agent to set off any amounts due to Agent under this Section against
any amounts payable to such Lender or Issuing Bank under any Loan Document.
5.10. Nature and Extent of Each Borrower’s Liability. 5.10.1. Joint and Several
Liability. Each Borrower agrees that it is jointly and severally liable for, and
absolutely and unconditionally guarantees to Agent and Lenders the prompt
payment and performance of, all Obligations and all agreements under the Loan
Documents, except its Excluded Swap Obligations. Each Borrower agrees that its
guaranty obligations hereunder constitute a continuing guaranty of payment and
not of collection, that such obligations shall not be discharged until Full
Payment of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for the Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan065.jpg]
-60- #53262136_v7 5.10.2. Waivers. (a) Each Borrower expressly waives all rights
that it may have now or in the future under any statute, at common law, in
equity or otherwise, to compel Agent or Lenders to marshal assets or to proceed
against any Obligor, other Person or security for the payment or performance of
any Obligations before, or as a condition to, proceeding against such Borrower.
Each Borrower waives all defenses available to a surety, guarantor or
accommodation co-Obligor other than Full Payment of all Obligations and waives,
to the maximum extent permitted by law, any right to revoke any guaranty of any
Obligations as long as it is a Borrower. It is agreed among each Borrower, Agent
and Lenders that the provisions of this Section 5.10 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business. (b) Agent may, in its discretion, pursue such rights and
remedies as it deems appropriate, including realization upon Collateral by
judicial foreclosure or nonjudicial sale or enforcement, without affecting any
rights and remedies under this Section 5.10. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent or any Lender may bid all or a portion of the Obligations at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Agent or
any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.
5.10.3. Extent of Liability; Contribution. (a) Notwithstanding anything herein
to the contrary, each Borrower’s liability under this Section 5.10 shall be
limited to the greater of (i) all amounts for which such Borrower is primarily
liable, as described below, and (ii) such Borrower’s Allocable Amount. (b) If
any Borrower makes a payment under this Section 5.10 of any Obligations (other
than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan066.jpg]
-61- #53262136_v7 if each Borrower had paid the aggregate Obligations satisfied
by such Guarantor Payments in the same proportion that such Borrower’s Allocable
Amount bore to the total Allocable Amounts of all Borrowers, then such Borrower
shall be entitled to receive contribution and indemnification payments from, and
to be reimbursed by, each other Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. The “Allocable Amount” for any Borrower shall be the
maximum amount that could then be recovered from such Borrower under this
Section 5.10 without rendering such payment voidable under Section 548 of the
Bankruptcy Code or under any applicable state fraudulent transfer or conveyance
act, or similar statute or common law. (c) Nothing contained in this Section
5.10 shall limit the liability of any Borrower to pay Loans made directly or
indirectly to that Borrower (including Loans advanced to any other Borrower and
then re-loaned or otherwise transferred to, or for the benefit of, such
Borrower), LC Obligations relating to Letters of Credit issued to support such
Borrower’s business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of such Loans and Letters of Credit to such Borrower.
(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP's obligations
and undertakings under this Section 5.10 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act. 5.10.4. Joint
Enterprise. Each Borrower has requested that Agent and Lenders make this credit
facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically. Borrowers’ business is a
mutual and collective enterprise, and the successful operation of each Borrower
is dependent upon the successful performance of the integrated group. Borrowers
believe that consolidation of their credit facility will enhance the borrowing
power of each Borrower and ease administration of the facility, all to their
mutual advantage. Borrowers acknowledge that Agent’s and Lenders’ willingness to
extend credit and to administer the Collateral on a combined basis hereunder is
done solely as an accommodation to Borrowers and at Borrowers’ request. 5.10.5.
Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of all Obligations.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan067.jpg]
-62- #53262136_v7 SECTION 6. CONDITIONS PRECEDENT 6.1. Conditions Precedent to
Initial Loans. In addition to the conditions set forth in Section 6.2, this
Agreement and the Lenders obligations to fund any requested Loan, issue any
Letter of Credit, or otherwise extend credit to Borrowers hereunder shall become
effective on the date on which (such date, the “Closing Date”) each of the
following conditions has been satisfied: (a) Each Loan Document shall have been
duly executed and delivered to Agent by each of the signatories thereto, and
each Obligor shall be in compliance with all terms thereof. (b) Agent shall have
received acknowledgments of all filings or recordations necessary to perfect its
Liens in the Collateral, except with respect to Liens that are not required
under this Agreement and the other Loan Documents to be perfected, as well as
UCC and Lien searches and other evidence satisfactory to Agent that such Liens
are the only Liens upon the Collateral, except Permitted Liens. (c) Agent shall
have received certificates, in form and substance satisfactory to it, from a
knowledgeable Senior Officer of each Borrower certifying that, after giving
effect to any Loan funded on the date hereof and transactions hereunder, (i)
such Borrower is Solvent; (ii) no Default or Event of Default exists; (iii) the
representations and warranties set forth in Section 9 are true and correct; and
(iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents. (d) Agent shall have received a
certificate of a duly authorized officer of each Obligor, certifying (i) that
attached copies of such Obligor’s Organic Documents are true and complete, and
in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions authorizing execution and delivery of the Loan
Documents is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents. Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing. (e) Agent shall have
received a written opinion of Akin Gump Strauss Hauer & Feld LLP, as well as any
local counsel to Borrowers or Agent reasonably requested by Agent, in form and
substance satisfactory to Agent. (f) Agent shall have received copies of the
charter documents of each Obligor, certified by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization. Agent shall
have received good standing certificates for each Obligor, issued by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization and each jurisdiction where such Obligor’s conduct of business
or ownership of Property necessitates qualification. (g) No material adverse
change in the financial condition of any Obligor or in the quality, quantity or
value of any Collateral shall have occurred since December 31, 2016.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan068.jpg]
-63- #53262136_v7 (h) No action, suit, investigation or proceeding pending or,
to the knowledge of any Borrower, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected to have a
Material Adverse Effect shall have occurred. (i) Borrowers shall have paid all
fees and expenses to be paid to Agent and Lenders on the Closing Date. For
purposes of determining compliance with the conditions specified in this Section
6.1, each Lender that has delivered a signature page to this Agreement shall be
deemed to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable to a Lender or Agent unless Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.
6.2. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied: (a) no Default or
Event of Default shall exist at the time of, or result from, such funding,
issuance or grant; (b) the representations and warranties of the Obligors in the
Loan Documents shall be true and correct in all material respects on the date
of, and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date); (c)
All conditions precedent in any other Loan Document shall be satisfied; (d) No
event shall have occurred or circumstance exist that has or could reasonably be
expected to have a Material Adverse Effect; and (e) With respect to issuance of
a Letter of Credit, the LC Conditions shall be satisfied. Each request (or
deemed request) by Borrowers for funding of a Loan, issuance of a Letter of
Credit or grant of an accommodation shall constitute a representation by
Borrowers that the foregoing conditions are satisfied on the date of such
request and on the date of such funding, issuance or grant. As an additional
condition to any funding, issuance or grant, Agent shall have received such
other information, documents, instruments and agreements as it deems appropriate
in connection therewith. SECTION 7. COLLATERAL 7.1. Grant of Security Interest.
To secure the prompt payment and performance of all Obligations, each Obligor
hereby grants to Agent, for the benefit of Secured Parties, a continuing
security interest in and Lien upon all Property of such Obligor, including all
of the following Property, whether now owned or hereafter acquired, and wherever
located:



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan069.jpg]
-64- #53262136_v7 (a) all Accounts; (b) all Chattel Paper, including electronic
chattel paper; (c) all Commercial Tort Claims, including those shown on Schedule
9.1.16; (d) all Commodities Accounts, Deposit Accounts and Securities Accounts,
including all cash, checks and other evidences of payment, marketable
securities, securities entitlements, financial assets and other funds or
Property held in or on deposit in any of the foregoing, in each case, to the
extent any of the proceeds of Collateral are deposited therein; (e) all
Documents; (f) all General Intangibles, including Intellectual Property; (g) all
Goods, including Inventory (including As-Extracted Collateral), Equipment
(including all Trucks and Machinery), and Fixtures; (h) all Instruments; (i) all
Investment Property; (j) all Letter-of-Credit Rights; (k) all Supporting
Obligations; (l) all As-Extracted Collateral; (m) all monies, whether or not in
the possession or under the control of Agent, a Lender, or a bailee or Affiliate
of Agent or a Lender, including any Cash Collateral; (n) all accessions to,
substitutions for, and all replacements, products, and cash and non-cash
proceeds of the foregoing, including proceeds of and unearned premiums with
respect to insurance policies, and claims against any Person for loss, damage or
destruction of any Collateral; and (o) all books and records (including customer
lists, files, correspondence, tapes, computer programs, print-outs and computer
records) pertaining to the foregoing. Notwithstanding the foregoing or any other
provision of this Agreement or any other Loan Document, “Collateral” shall not
include any Excluded Property, in each case only for so long as such item of
Property continues to constitute Excluded Property, and thereafter shall
constitute Collateral. The security interests and Liens granted in the
Collateral are given in renewal, confirmation, extension and modification, but
not in extinguishment, of the security interests and Liens previously granted in
the Collateral pursuant to the Loan and Security Agreement, dated as of August
31, 2012, among US Concrete, the other Borrower party thereto, the Guarantors
party



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan070.jpg]
-65- #53262136_v7 thereto, the Lenders party thereto and Agent, the Initial Loan
Agreement (as defined in the Initial Loan Agreement) and the Initial Loan
Agreement; such prior security interests and Liens are not extinguished hereby;
and the making, perfection and priority of such prior security interests and
Liens shall continue in full force and effect. 7.2. Liens on Deposit Accounts,
Securities Accounts and Commodity Accounts; Cash Collateral. 7.2.1. Deposit
Accounts, Securities Accounts and Commodity Accounts. To further secure the
prompt payment and performance of all Obligations, each Obligor hereby grants to
Agent a continuing security interest in and Lien upon all amounts credited to
any Deposit Account (including any sums in any blocked or lockbox accounts or in
any accounts into which such sums are swept) and all amounts credited to, and
all financial assets and other funds or Property held in, any Securities Account
and/or Commodities Account of such Obligor. Each Obligor hereby authorizes and
directs each bank or other depository, securities intermediary or commodities
intermediary, as applicable, to deliver to Agent, upon request, all balances in
any Deposit Account maintained by such Obligor (other than Excluded Deposit
Accounts) and all Investment Property, funds, commodity contracts and other
Property credited to or held in any Securities Account or Commodity Accounts, as
applicable (other than Excluded Securities and Commodities Accounts), without
inquiry into the authority or right of Agent to make such request. 7.2.2. Cash
Collateral. Cash Collateral may be invested, at Agent’s discretion (and with the
consent of Obligors, as long as no Event of Default exists), but Agent shall
have no duty to do so, regardless of any agreement or course of dealing with any
Obligor, and shall have no responsibility for any investment or loss. Each
Obligor hereby grants to Agent, as security for the Obligations, a security
interest in all Cash Collateral held from time to time and all proceeds thereof,
whether held in a Cash Collateral Account or otherwise. Agent may apply Cash
Collateral to the payment of Obligations as they become due, in such order as
Agent may elect. Each Cash Collateral Account and all Cash Collateral shall be
under the sole dominion and control of Agent, and no Obligor or other Person
shall have any right to any Cash Collateral, until Full Payment of all
Obligations. 7.3. Real Estate Collateral. 7.3.1. [Reserved]. 7.3.2. Collateral
Assignment of Leases. To further secure the prompt payment and performance of
all Obligations, each Obligor hereby transfers and assigns to Agent all of such
Obligor’s right, title and interest in, to and under all now or hereafter
existing leases of real Property to which such Obligor is a party, whether as
lessor or lessee, and all extensions, renewals, modifications and proceeds
thereof. 7.4. Other Collateral. 7.4.1. Commercial Tort Claims. Borrowers shall
promptly notify Agent in writing if any Obligor has a Commercial Tort Claim
(other than, as long as no Default or Event of Default exists, a Commercial Tort
Claim for less than $500,000), shall promptly amend Schedule 9.1.16 to include
such claim, and shall take such actions as Agent reasonably deems appropriate to
subject such claim to a duly perfected, first priority (or second priority, to
the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan071.jpg]
-66- #53262136_v7 extent such Property is “priority collateral” (or similar
term) for Permitted Secured Debt under the Intercreditor Agreement entered into
upon the incurrence of such Permitted Secured Debt) Lien in favor of Agent.
7.4.2. Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Commodity Accounts, Deposit Accounts, Securities
Accounts, Chattel Paper, Documents, Instruments, Intellectual Property,
Investment Property or Letter-of-Credit Rights, in each case with a nominal
value in excess of $100,000 and, upon Agent’s request, shall promptly take such
actions as Agent deems appropriate to effect Agent’s duly perfected, first
priority (or second priority, to the extent such Property is “priority
collateral” (or similar term) for Permitted Secured Debt under the Intercreditor
Agreement entered into upon the incurrence of such Permitted Secured Debt) Lien
upon such Collateral, including obtaining any appropriate possession, control
agreement or Lien Waiver. If any Collateral is in the possession of a third
party, at Agent’s request, Borrowers shall obtain an acknowledgment that such
third party holds the Collateral for the benefit of Agent. 7.5. No Assumption of
Liability. The Lien on Collateral granted hereunder is given as security only
and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Obligors relating to any Collateral. In no event
shall the grant of any Lien under any Loan Document secure an Excluded Swap
Obligation of the granting Obligor. 7.6. Further Assurances. All Liens granted
to Agent under the Loan Documents are for the benefit of Secured Parties.
Promptly upon request, Borrowers shall deliver such instruments and agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Obligor authorizes Agent to file any
financing statement that describes the Collateral as “all assets” or “all
personal property” of such Obligor, or words to similar effect, and ratifies any
action taken by Agent before the Closing Date to effect or perfect its Lien on
any Collateral. 7.7. Additional Borrowers. Borrower Agent may designate any
Subsidiary as a Borrower under this Agreement and the other Loan Documents upon
satisfaction of each of the following conditions, provided that such Subsidiary
owns Eligible Accounts, Eligible Inventory, Eligible Trucks or Eligible
Machinery: (a) Borrower Agent shall have delivered to the Agent a written notice
requesting that such Subsidiary be designated as a new Borrower. (b) The Agent
shall have received a duly executed supplement to this Agreement and any other
applicable Loan Documents joining such Subsidiary as a Borrower hereunder (such
supplement to be in form and substance reasonably satisfactory to the Agent) and
such other documents or agreements as Agent may request in its Permitted
Discretion. (c) Such Subsidiary shall deliver to the Agent such documents and
certificates referred to in Section 6.1(e) as may be reasonably requested by the
Agent (it being agreed by US Concrete that, if the designation of such
Subsidiary as a Borrower obligates the Agent or any Lender to comply with “know
your customer” or similar identification



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan072.jpg]
-67- #53262136_v7 procedures in circumstances where the necessary information is
not already available to it, US Concrete shall, promptly upon the request of the
Agent or any Lender, supply such documentation and other evidence as is
reasonably requested by the Agent or any Lender in order for the Agent or such
Lender to carry out, and be satisfied it has complied with the results of, all
necessary “know your customer” or other similar checks under all Applicable
Law). (d) If not previously granted to the Agent under this Agreement, as so
supplemented, and the Security Documents, such Subsidiary shall grant a security
interest in all Collateral owned by such Subsidiary by delivering to the Agent a
duly executed supplement to each applicable Security Document or such other
documents as the Agent shall reasonably deem appropriate for such purpose.
SECTION 8. COLLATERAL ADMINISTRATION 8.1. Borrowing Base Certificates. By the
20th day of each month (or on the succeeding Business Day, if the applicable day
is not a Business Day), Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business of the previous month, and during any Trigger Period
Borrowers shall also deliver to Agent (and Agent shall promptly deliver same to
Lenders) a Borrowing Base Certificate on a weekly basis, and in no event later
than the 5th day of each week, prepared as of the close of the last day of the
preceding week; provided, however, that during any period when an Event of
Default exists, Borrowers shall deliver a Borrowing Base Certificate as
frequently as shall be requested by Agent. All calculations of Availability in
any Borrowing Base Certificate shall originally be made by Borrowers and
certified by a Senior Officer, provided that Agent may from time to time review
and, in its Permitted Discretion, after Required Reserve Notice (provided that
in no event shall such a Required Reserve Notice be required prior to or in
connection with denying a request for a Revolver Loan due to insufficient
Availability resulting from an adjustment in the calculation of Availability as
contemplated by this Section), adjust any such calculation (a) to reflect its
reasonable estimate of declines in value of any Collateral, due to collections
received in the Dominion Account or otherwise; (b) to adjust advance rates to
reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent the calculation is not made in accordance with
this Agreement or does not accurately reflect the Availability Reserve, but in
each case without duplication of (i) factors taken into consideration in
determining eligibility of the relevant Accounts, Inventory, Trucks and
Machinery and (ii) factors taken into consideration in determining the
Availability Reserve. 8.2. Administration of Accounts. 8.2.1. Records and
Schedules of Accounts. Each Borrower shall keep accurate and complete records of
its Accounts, including all payments and collections thereon, and shall submit
to Agent sales, collection, reconciliation and other reports in form
satisfactory to Agent in its Permitted Discretion, on such periodic basis as
Agent may request in its Permitted Discretion. Each Borrower shall also provide
to Agent, on or before the 20th day of each month, a detailed aged trial balance
of all Accounts as of the end of the preceding month, specifying each Account’s
Account Debtor name and amount, invoice date and due date, showing any and such
other information as Agent may request from time to time in its Permitted
Discretion. If Accounts in an aggregate face amount of $1,000,000 or more cease
to be Eligible Accounts,



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan073.jpg]
-68- #53262136_v7 Borrowers shall notify Agent of such occurrence promptly (and
in any event within one Business Day) after any Borrower has knowledge thereof.
8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its Permitted Discretion and after Required Reserve
Notice to the Borrower, to pay the amount thereof to the proper taxing authority
for the account of such Borrower and to charge Borrowers therefor; provided,
however, that neither Agent nor Lenders shall be liable for any Taxes that may
be due from Borrowers or with respect to any Collateral. 8.2.3. Account
Verification. Whether or not a Default or Event of Default exists, Agent shall
have the right at any time, in the name of Agent, any designee of Agent or any
Borrower, to verify the validity, amount or any other matter relating to any
Accounts of Borrowers by mail, telephone or otherwise. Prior to conducting any
such verification, Agent shall provide reasonable prior notice (as determined by
Agent in its Permitted Discretion) thereof to Borrower Agent, unless a Default
exists or Agent determines that not providing such notice is appropriate to
protect the interests of the Lenders. Borrowers shall cooperate fully with Agent
in an effort to facilitate and promptly conclude any such verification process.
8.2.4. Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Agent in its
Permitted Discretion. Borrowers shall obtain an agreement (in form and substance
satisfactory to Agent in its Permitted Discretion) from each lockbox servicer
and Dominion Account bank, establishing Agent’s control over and Lien in the
lockbox or Dominion Account, which may be exercised by Agent during any FCCR
Trigger Period, requiring immediate deposit of all remittances received in the
lockbox to a Dominion Account, and waiving offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any FCCR Trigger Period,
require immediate transfer of all funds in such account to a Dominion Account
maintained with Bank of America. Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank. 8.2.5. Proceeds of Collateral. Borrowers shall request in writing
and otherwise take all necessary steps to ensure that all payments on Accounts
or otherwise relating to Collateral are made directly to a Dominion Account (or
a lockbox relating to a Dominion Account). If any Borrower or Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Agent and promptly (not later than the next Business Day)
deposit same into a Dominion Account. 8.3. Administration of Inventory. 8.3.1.
Records and Reports of Inventory. Each Borrower shall keep accurate and complete
records of its Inventory, including costs and daily withdrawals and additions,
and shall submit to Agent inventory and reconciliation reports in form
satisfactory to Agent, on such periodic basis as Agent may request in its
Permitted Discretion. Each Borrower shall conduct a physical inventory at least
once per calendar year (and on a more frequent basis if requested by Agent when
an Event of Default exists) and periodic cycle counts consistent with historical
practices, and, upon the request of Agent in its Permitted Discretion, shall
provide to Agent a report based on each such inventory and count promptly upon
completion thereof, together with



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan074.jpg]
-69- #53262136_v7 such supporting information as Agent may request in its
Permitted Discretion. Agent may participate in and observe each physical count
at its own expense (unless an Event of Default exists, then at the Borrowers’
sole expense). 8.3.2. Returns of Inventory. No Borrower shall return any
Inventory to a supplier, vendor or other Person, whether for cash, credit or
otherwise, unless (a) such return is in the Ordinary Course of Business; (b) no
Default, Event of Default or Overadvance exists or would result therefrom; (c)
Agent is promptly notified if the aggregate Value of all Inventory returned in
any month exceeds $1,000,000; and (d) any payment received by a Borrower for a
return is promptly remitted to Agent for application to the Obligations. 8.3.3.
Acquisition, Sale and Maintenance. Other than Inventory for chemical admixtures
utilized to manufacture ready-mix concrete (“Permitted Consignment Inventory”),
no Borrower shall acquire or accept any Inventory on consignment or approval,
and shall take all steps to assure that all Inventory is produced in accordance
with Applicable Law, including the FLSA. All Permitted Consignment Inventory
shall be kept in separate containers, segregated from all other Inventory of the
Obligors. Permitted Consignment Inventory shall in no event constitute Eligible
Inventory. No Borrower shall sell any Inventory on consignment or approval or
any other basis under which the customer may return or require a Borrower to
repurchase such Inventory. Borrowers shall use, store and maintain all Inventory
with reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law in all material respects,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located. 8.4.
Administration of Equipment. 8.4.1. Records and Schedules of Equipment. Each
Borrower shall keep accurate and complete records of its Equipment, including
kind, quality, quantity, cost, acquisitions and dispositions thereof, and shall
submit to Agent, on such periodic basis as Agent may request, in its Permitted
Discretion, a current schedule thereof, in form satisfactory to Agent. Promptly
upon request, Borrowers shall deliver to Agent evidence of their ownership or
interests in any Trucks and Machinery not constituting Excluded Trucks or
Excluded Machinery (or, (i) in the case of any Trucks or Machinery the
certificates of title for which are in the possession of the applicable
Governmental Authority for lien recordation purposes, copies thereof, or (ii) in
the case of any Truck or Machinery, the ownership of which is evidenced by an
electronic title (ELT) in the records of the applicable Governmental Authority
(in lieu of a physical certificate of title), a copy of the notification with
respect to such notation received from such Governmental Authority, or (iii) in
the case of any newly acquired Truck or Machinery in respect of which an
application for a certificate of title has been filed with the applicable
Governmental Authority but such certificate of title has not yet been issued, a
copy of such application and the receipt therefor issued by such Governmental
Authority). In addition to and not in limitation of the foregoing, Borrowers
shall supply to Agent, within 20 days of the end of each calendar month and at
such other times as may be requested by Agent, in its Permitted Discretion, the
following: (a) (i) a summary report of the Trucks, differentiating with respect
to Eligible Trucks and all other Trucks and otherwise in form and substance
satisfactory to Agent in its Permitted Discretion, indicating, if applicable,
(A) changes in value and Depreciation Amounts and (B) which Trucks were
purchased or otherwise acquired during such period and (ii)



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan075.jpg]
-70- #53262136_v7 a summary report of the Machinery, differentiating with
respect to Eligible Machinery and all other Machinery and otherwise in form and
substance satisfactory to Agent in its Permitted Discretion, indicating, if
applicable, (A) changes in value and Depreciation Amounts and (B) which
Machinery was purchased or otherwise acquired during such period. (b) a summary
report of Eligible Trucks sold or contracted for sale during such period and a
summary report of Eligible Machinery sold or contracted for sale during such
period; and (c) a report reconciling the records of the Borrowers against the
most recent reports of Agent with respect to the Eligible Trucks and Eligible
Machinery. Obligors shall also, within 60 days following the acquisition of any
Truck or Machinery, give the Agent notice of such Obligor’s acquisition of such
Truck or Machinery and deliver to the Agent the original of any certificate of
title covering such Truck or Machinery or if a certificate of title has not yet
been issued in respect of such Truck or Machinery, a copy of an application for
such certificate of title and the receipt therefor provided by the applicable
Governmental Authority (or, in the case of any Truck or Machinery the
certificate of title for which is in the possession of the applicable
Governmental Authority for lien recordation purposes, a copy thereof or, in the
case of any Truck or Machinery, the ownership of which is evidenced by an
electronic title (ELT) in the records of the applicable Governmental Authority
(in lieu of a physical certificate of title), a copy of the notification with
respect to such notation received from such Governmental Authority), and provide
and/or file all other documents or instruments (including any necessary powers
of attorney) necessary to have the Lien of the Agent noted on any such
certificate of title or with the appropriate state office. 8.4.2. Dispositions
of Equipment. No Borrower shall sell, lease or otherwise dispose of any
Equipment, without the prior written consent of Agent, other than (a) as
permitted under Section 10.2.5; (b) Equipment that is worn, damaged, obsolete or
no longer used in the Ordinary Course of Business; and (c) Equipment (other than
Trucks and Machinery), the disposition of which Equipment is permitted pursuant
to the provisions of the definitive documentation governing the Permitted
Secured Debt (and subject to the Intercreditor Agreement), if in effect at such
time. 8.4.3. Condition of Equipment. The Equipment is in good operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear and tear excepted. Each Borrower shall use commercially
reasonable efforts to ensure that the Equipment is mechanically and structurally
sound, and capable of performing the functions for which it was designed, in
accordance with manufacturer specifications. No Borrower shall permit any
Equipment to become affixed to real Property unless any landlord or mortgagee
delivers a Lien Waiver. 8.5. Administration of Deposit Accounts, Securities
Accounts and Commodities Accounts. Schedule 8.5 sets forth all Deposit Accounts
(including all Dominion Accounts), Securities Accounts and Commodity Accounts
maintained by Obligors. Each Obligor shall take all actions necessary to
establish Agent’s control of each such Deposit Account, other than (i) accounts
exclusively used for payroll, payroll taxes or employee benefits, (ii) accounts
utilized and maintained in the Ordinary Course of Business, containing not more
than $500,000



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan076.jpg]
-71- #53262136_v7 in the aggregate for five consecutive Business Days, provided
that on or before such fifth Business Day, the applicable Obligor shall transfer
all amounts on deposit therein exceeding $500,000 to a Deposit Account covered
by a Deposit Account Control Agreement, (iii) solely during the first sixty (60)
days after the consummation of a Permitted Acquisition and so long as a FCCR
Trigger Period is not then in effect, accounts acquired, or accounts of any
Subsidiary acquired, in each case in such Acquisition, (iv) if any Permitted
Secured Debt is outstanding at such time, accounts for the sole purpose of
containing proceeds of “priority collateral” (or similar term) of such Permitted
Secured Debt under the Intercreditor Agreement (the “Permitted Secured Debt
Deposit Accounts”) and (v) accounts containing funds of the types described in
Section 10.2.2(e), each, an “Excluded Deposit Account.” Each Obligor shall take
all actions necessary to establish Agent’s control of each such Securities
Account and Commodities Account, other than (i) accounts utilized and maintained
in the Ordinary Course of Business, with an average monthly balance or value of
less than $500,000 in the aggregate, (ii) solely during the first sixty (60)
days after the consummation of a Permitted Acquisition and so long as a FCCR
Trigger Period is not then in effect, accounts acquired, or accounts of any
Subsidiary acquired, in each case in such Acquisition, (iii) if any Permitted
Secured Debt is outstanding at such time, accounts for the sole purpose of
containing proceeds of “priority collateral” (or similar term) of such Permitted
Secured Debt under the Intercreditor Agreement (the “Permitted Secured Debt
Securities and Commodities Accounts”) and (iv) accounts containing Investment
Property, funds or other Property of the types described in Section 10.2.2(e),
each, an “Excluded Securities and Commodities Account.” Each Obligor shall be
the sole account holder of each Deposit Account, Securities Account and
Commodities Account and shall not allow any other Person (other than Agent) to
have control over a Deposit Account, Securities Account or Commodities Account
or any Property deposited or held therein, other than Permitted Secured Debt
Deposit Accounts and Permitted Secured Debt Securities and Commodities Accounts
and any Investment Property, funds, commodity contracts and other Property
credited thereto or held therein. Each Obligor shall promptly notify Agent of
any opening or closing of a Deposit Account, Securities Account or Commodities
Account and will amend Schedule 8.5 to reflect same. 8.6. General Provisions.
8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by Borrowers at the business
locations set forth in Schedule 8.6.1, except that Borrowers may (a) make sales
or other dispositions of Collateral in accordance with Section 10.2.5; (b) move
Collateral to another location in the United States, Canada or Puerto Rico
listed on Schedule 8.6.1; and (c) upon 15 Business Days’ prior written notice to
Agent, move Collateral to another location in the United States, Canada and
Puerto Rico. Each Borrower may from time to time, with the consent of Agent, in
its Permitted Discretion, amend Schedule 8.6.1 to add additional locations in
the United States, Canada and Puerto Rico. 8.6.2. Insurance of Collateral;
Condemnation Proceeds. (a) Each Borrower shall maintain insurance with respect
to the Collateral, covering casualty, hazard, theft, malicious mischief, flood
and other risks, in amounts, with endorsements and with insurers (with a Best’s
Financial Strength Rating of at least A_ VII, unless otherwise approved by
Agent) reasonably satisfactory to Agent. All proceeds, subject however, to the
provisions of the Intercreditor Agreement, under each policy shall be payable to



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan077.jpg]
-72- #53262136_v7 Agent. Agent hereby agrees that self-insurance policies in
effect on the Closing Date meet the foregoing insurance requirements as to the
type of insurance covered by such self-insurance. From time to time upon
request, Borrowers shall deliver to Agent the originals or certified copies of
its insurance policies and updated flood plain searches. Unless Agent shall
agree otherwise, each policy shall include satisfactory endorsements (i) showing
Agent as lender loss payee; (ii) requiring 30 days prior written notice to Agent
in the event of cancellation of the policy for any reason whatsoever; and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Borrower fails to provide and pay for any insurance, Agent may,
at its option, but shall not be required to, procure the insurance and charge
Borrowers therefor. Each Borrower agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, Borrowers may settle, adjust or compromise any insurance claim,
as long as the proceeds are delivered to Agent. If an Event of Default exists,
only Agent shall be authorized to settle, adjust and compromise such claims. (b)
During a Trigger Period and subject to the Intercreditor Agreement (if in effect
at such time), any proceeds of insurance arising from ABL Priority Collateral
(other than proceeds from workers’ compensation or D&O insurance) and any awards
arising from condemnation of ABL Priority Collateral shall be applied to payment
of the Revolver Loans, and then to any other Obligations outstanding. When a
Trigger Period is not in effect, any insurance proceeds or condemnation awards
relating to any loss or destruction of (i) Trucks that have a fair market or
book value (whichever is more) of at least $1,000,000, (ii) Inventory that has a
fair market or book value (whichever is more) of at least $1,000,000 or (iii)
Machinery that has a fair market or book value (whichever is more) of at least
$1,000,000 shall be applied to payment of the Revolver Loans, and then to any
other Obligations outstanding. If any Permitted Secured Debt is outstanding at
such time, proceeds of and awards in respect of any “priority collateral” (or
similar term) of such Permitted Secured Debt under the Intercreditor Agreement
shall be applied as provided in the definitive documents governing such
Permitted Secured Debt and in compliance with the Intercreditor Agreement. (c)
If requested by Borrowers in writing within 30 days after Agent’s receipt of any
insurance proceeds or condemnation awards relating to any loss or destruction of
Equipment or Real Estate (in each case, to the extent any Permitted Secured Debt
is outstanding at such time, other than “priority collateral” (or similar term)
of such Permitted Secured Debt under and subject to the Intercreditor
Agreement), Borrowers may use such proceeds or awards to repair or replace such
Equipment or Real Estate (and until so used, the proceeds shall be held by Agent
as Cash Collateral) as long as (i) no Default or Event of Default exists; (ii)
such repair or replacement is promptly undertaken and concluded, in accordance
with plans satisfactory to Agent; (iii) replacement buildings are constructed on
the sites of the original casualties and are of comparable size, quality and
utility to the destroyed buildings; (iv) the repaired or replaced Property is
free of Liens, other than Permitted Liens that are not Purchase Money Liens; (v)
Borrowers comply with disbursement procedures for such repair or replacement as
Agent may reasonably require; and (vi) the aggregate amount of such proceeds or
awards from any single casualty or condemnation does not exceed $2,500,000.
8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan078.jpg]
-73- #53262136_v7 by Agent to any Person to realize upon any Collateral, shall
be borne and paid by Borrowers. Agent shall not be liable or responsible in any
way for the safekeeping of any Collateral, for any loss or damage thereto
(except for reasonable care in its custody while Collateral is in Agent’s actual
possession), for any diminution in the value thereof, or for any act or default
of any warehouseman, carrier, forwarding agency or other Person whatsoever, but
the same shall be at Borrowers’ sole risk. 8.6.4. Defense of Title. Each
Borrower shall use commercially reasonable efforts to defend its title (and if
applicable, the title of the relevant Guarantors) to Collateral and Agent’s
Liens therein against all Persons, claims and demands, except Permitted Liens.
8.7. Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or an Obligor’s name,
but at the cost and expense of Borrowers: (a) Endorse an Obligor’s name on any
Payment Item or other proceeds of Collateral (including proceeds of insurance)
that come into Agent’s possession or control; and (b) During an Event of
Default, (i) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts; (ii)
settle, adjust, modify, compromise, discharge or release any Accounts or other
Collateral, or any legal proceedings brought to collect Accounts or Collateral;
(iii) sell or assign any Accounts and other Collateral upon such terms, for such
amounts and at such times as Agent deems advisable; (iv) collect, liquidate and
receive balances in Deposit Accounts, Securities Accounts or Commodities
Accounts, and take control, in any manner, of proceeds of Collateral; (v)
prepare, file and sign an Obligor’s name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral; (x) make and adjust claims under insurance
policies; (xi) take any action as may be necessary or appropriate to obtain
payment under any letter of credit, banker’s acceptance or other instrument for
which an Obligor is a beneficiary; and (xii) take all other actions as Agent
deems appropriate to fulfill any Obligor’s obligations under the Loan Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES 9.1. General Representations and
Warranties. To induce Agent and Lenders to enter into this Agreement and to make
available the Commitments, Loans and Letters of Credit, each Obligor represents
and warrants that: 9.1.1. Organization and Qualification. Each Obligor and
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, except to the extent otherwise
described on Schedule 9.1.1 attached hereto. Each



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan079.jpg]
-74- #53262136_v7 Obligor and Subsidiary is duly qualified, authorized to do
business and in good standing as a foreign corporation in each jurisdiction
where failure to be so qualified could reasonably be expected to have a Material
Adverse Effect, except to the extent otherwise described on Schedule 9.1.1
attached hereto. 9.1.2. Power and Authority. Each Obligor is duly authorized to
execute, deliver and perform its Loan Documents. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, except those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law or Material Contract; or (d) result in or require the imposition
of any Lien (other than Permitted Liens) on any Obligor’s Property. 9.1.3.
Enforceability. Each Loan Document is a legal, valid and binding obligation of
each Obligor party thereto, enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally. 9.1.4. Capital
Structure. Schedule 9.1.4 shows, as of the Closing Date, for each Obligor and
Subsidiary, its name, jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests, and agreements binding on such
holders with respect to such Equity Interests. Except as disclosed on Schedule
9.1.4, since November 18, 2015 and as of the Closing Date, no Obligor or
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger or combination. Each Obligor has good title to
its Equity Interests in its Subsidiaries, subject only to Permitted Liens, and
all such Equity Interests are duly issued, and, to the extent in the form of
corporate stock, fully paid and non- assessable. Except as described on Schedule
9.1.4, as of the Closing Date, there are no outstanding purchase options,
warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Obligor or Subsidiary. 9.1.5. Title to Properties; Priority of Liens. Each
Obligor and Subsidiary has good and indefeasible title to (or valid leasehold
interests in) all of its Real Estate necessary in the Ordinary Course of
Business, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Obligor and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Agent’s Liens. 9.1.6. Accounts. Agent
may rely, in determining which Accounts are Eligible Accounts, on all statements
and representations made by Borrowers with respect thereto. Borrowers warrant,
with respect to each Account at the time it is shown as an Eligible Account in a
Borrowing Base Certificate, that: (a) it is genuine and in all respects what it
purports to be, and is not evidenced by a judgment;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan080.jpg]
-75- #53262136_v7 (b) it arises out of a completed, bona fide sale and delivery
of goods or rendition of services in the Ordinary Course of Business, and
substantially in accordance with any purchase order, contract or other document
relating thereto; (c) it is for a sum certain, maturing as stated in the invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent on request; (d) to Borrowers’ knowledge, it is not
subject to any offset, Lien (other than Agent’s Lien and, to the extent any
Permitted Secured Debt is outstanding, the Liens securing such Permitted Secured
Debt), deduction, defense, dispute, counterclaim or other adverse condition
except as arising in the Ordinary Course of Business and disclosed to Agent; and
it is absolutely owing by the Account Debtor, without contingency in any
respect; (e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice; (f) no extension, compromise, settlement,
modification, credit, deduction or return has been authorized with respect to
the Account, except discounts or allowances granted in the Ordinary Course of
Business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Agent hereunder; and (g) to the
best of Borrowers’ knowledge, (i) there are no facts or circumstances that are
reasonably likely to impair the enforceability or collectibility of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition. 9.1.7. Financial Statements. The consolidated
balance sheets, and related statements of income, cash flow and shareholder’s
equity, of US Concrete and Subsidiaries that have been and are hereafter
delivered to Agent and Lenders, are prepared in accordance with GAAP, and fairly
present in all material respects the financial positions and results of
operations of US Concrete and Subsidiaries at the dates and for the periods
indicated, subject, in the case of quarterly and monthly statements, to normal
year-end adjustments and the absence of footnotes. All projections delivered
from time to time to Agent and Lenders have been prepared in good faith, based
on reasonable assumptions in light of the circumstances at such time. Since
December 31, 2016 there has been no change in the condition, financial or
otherwise, of any Borrower or Subsidiary that could reasonably be expected to
have a Material Adverse Effect. No financial statement delivered to Agent or
Lenders at any time contains any untrue statement of a material fact, nor fails
to disclose any material fact necessary to make such statement not materially
misleading. Borrowers and their Subsidiaries are Solvent on a consolidated
basis. 9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan081.jpg]
-76- #53262136_v7 obligation of any Person, except as described on Schedule
9.1.8 attached hereto or as permitted under Section 10.2.1. 9.1.9. Taxes. Except
as described on Schedule 9.1.9 attached hereto, each Borrower and Subsidiary has
filed all federal, state and local tax returns and other reports that it is
required by law to file, and has paid, or made provision for the payment of, all
Taxes upon it, its income and its Properties that are due and payable, except to
the extent being Properly Contested and except for Taxes in respect of which the
aggregate liability does not exceed $1,000,000. The provision for Taxes on the
books of each Borrower and Subsidiary is adequate for all years not closed by
applicable statutes, and for its current Fiscal Year. 9.1.10. Brokers. Except as
may be payable to Agent, Lenders or their respective Affiliates in connection
with the Loan, there are no brokerage commissions, finder’s fees or investment
banking fees payable in connection with any transactions contemplated by the
Loan Documents. 9.1.11. Intellectual Property. Except as could not reasonably be
expected to have a Material Adverse Effect, each Obligor and Subsidiary owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others. As of the Closing
Date, there is no pending or, to any Obligor’s knowledge, threatened
Intellectual Property Claim with respect to any Obligor, any Subsidiary or any
of their Property (including any Intellectual Property). Except as disclosed on
Schedule 9.1.11, as of the Closing Date, no Obligor or Subsidiary pays or owes
any Royalty or other compensation to any Person with respect to any Intellectual
Property. All Intellectual Property owned, used or licensed by, or otherwise
subject to any interests of, any Obligor or Subsidiary as of the Closing Date is
shown on Schedule 9.1.11. 9.1.12. Governmental Approvals. Each Obligor and
Subsidiary has, is in compliance with, and is in good standing with respect to,
all Governmental Approvals necessary to conduct its business and to own, lease
and operate its Properties, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect. All necessary import, export or
other licenses, permits or certificates for the import or handling of any goods
or other Collateral have been procured and are in effect, and Obligors and
Subsidiaries have complied with all foreign and domestic laws with respect to
the shipment and importation of any goods or Collateral, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. 9.1.13. Compliance with Laws. Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. As of the Closing
Date, there have been no citations, notices or orders of material noncompliance
issued to any Borrower or Subsidiary under any Applicable Law. No Inventory has
been produced in violation of the FLSA. 9.1.14. Compliance with Environmental
Laws. Except as disclosed on Schedule 9.1.14, as of the Closing Date, no
Borrower’s or Subsidiary’s present and, to their knowledge, none of Borrower’s
or Subsidiary’s past operations, Real Estate or other Properties are subject to
any federal, state or local investigation known to the Borrowers to determine
whether any remedial action is needed to address any environmental pollution,
hazardous



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan082.jpg]
-77- #53262136_v7 material or environmental clean-up. As of the Closing Date, no
Borrower or Subsidiary has received any Environmental Notice. No Borrower or
Subsidiary has any contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it, except as could not reasonably be
expected to have a Material Adverse Effect. 9.1.15. Burdensome Contracts. No
Borrower or Subsidiary is a party or subject to any contract, agreement or
charter restriction that could reasonably be expected to have a Material Adverse
Effect. No Borrower or Subsidiary is party or subject to any Restrictive
Agreement, except as shown on Schedule 9.1.15 or as otherwise permitted under
Section 10.2.3(b) or 10.2.13. No such Restrictive Agreement prohibits the
execution, delivery or performance of any Loan Document by an Obligor. 9.1.16.
Litigation. Except as shown on Schedule 9.1.16, as of the Closing Date, there
are no proceedings or investigations pending or, to any Obligor’s knowledge,
threatened against any Obligor or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Obligor or Subsidiary. Except as shown on such Schedule, no Obligor has a
Commercial Tort Claim (other than, as long as no Default or Event of Default
exists, a Commercial Tort Claim for less than $100,000) as of the Closing Date.
As of the Closing Date, no Obligor or Subsidiary is in default with respect to
any order, injunction or judgment of any Governmental Authority. 9.1.17. No
Defaults. No event or circumstance has occurred or exists that constitutes a
Default or Event of Default. No Obligor or Subsidiary is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice (i) would constitute a material default, under any Material
Contract described in clause (a), (b) or (c) of the definition of “Material
Contract” or (ii) as to any other Material Contract described in clause (d) of
the of the definition of “Material Contract”, permit the holder thereof to
accelerate or demand payment of such Debt. As of the Closing Date, there is no
basis upon which any party (other than an Obligor or Subsidiary) could terminate
a Material Contract prior to its scheduled termination date. 9.1.18. ERISA.
Except as disclosed on Schedule 9.1.18: (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Code, and other
federal and state laws. Each Plan that is intended to qualify under Section
401(a) of the Code has received a favorable determination letter or an opinion
letter on which employers may reasonably rely from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification. Except as would not reasonably be
expected to have a Material Adverse Effect, each Obligor and, to the knowledge
of Obligors, each ERISA Affiliate has met all applicable requirements under the
Code, ERISA and the Pension Protection Act of 2006 with respect to each Plan,
and no application for a waiver of the minimum funding standards or an extension
of any amortization period has been made with respect to any Plan.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan083.jpg]
-78- #53262136_v7 (b) As of the Closing Date, there are no pending or, to the
knowledge of Obligors, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. To the knowledge of Obligors, there
has been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted in or could reasonably be
expected to have a Material Adverse Effect. (c) (i) No ERISA Event has occurred
or is reasonably expected to occur, except as would not reasonably be expected
to have a Material Adverse Effect; (ii) no Pension Plan has any Unfunded Pension
Liability, except as would not reasonably be expected to have a Material Adverse
Effect; (iii) no Obligor or, to the knowledge of Obligors, ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA), except as would not reasonably be expected to have
a Material Adverse Effect; (iv) no Obligor or, to the knowledge of Obligors,
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan, except
as would not reasonably be expected to have a Material Adverse Effect (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability); (v) no Obligor or ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) as of the most recent valuation date for any Pension Plan or Multiemployer
Plan, the funding target attainment percentage (as defined in Section 430(d)(2)
of the Code) is at least 60%, and no Obligor or ERISA Affiliate knows of any
fact or circumstance that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of such
date. (d) With respect to any Foreign Plan, except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect, (i) all employer and
employee contributions required by law or by the terms of the Foreign Plan have
been made, or, if applicable, accrued, in accordance with normal accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities. 9.1.19.
Trade Relations. There exists no actual or threatened termination, limitation or
modification of any business relationship between any Borrower or Subsidiary and
any customer or supplier, or any group of customers or suppliers, which
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect. There exists no condition or circumstance that could
reasonably be expected to materially impair the ability of any Borrower or
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date. 9.1.20. Labor Relations. Except as
described on Schedule 9.1.20, no Borrower or Subsidiary is party to or bound by
any collective bargaining agreement. As of the Closing Date, there are no
material grievances, disputes or controversies with any union or other
organization of any Borrower’s or Subsidiary’s employees, or, to any Borrower’s
knowledge,



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan084.jpg]
-79- #53262136_v7 any asserted or threatened strikes, work stoppages or demands
for collective bargaining. Borrowers may update Schedule 9.1.20 (i) from time to
time with Agent’s consent, not to be unreasonably withheld, delayed or
conditioned, (ii) to reflect Permitted Acquisitions, or (iii) to reflect any new
collective bargaining agreement. 9.1.21. Payable Practices. No Borrower or
Subsidiary has made any material change in its historical accounts payable
practices from those in effect on the Initial Closing Date. 9.1.22. Not a
Regulated Entity. No Obligor is (a) an “investment company” or a “person
directly or indirectly controlled by or acting on behalf of an investment
company” within the meaning of the Investment Company Act of 1940; or (b)
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
any public utilities code or any other Applicable Law regarding its authority to
incur Debt. 9.1.23. Margin Stock. No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors. 9.1.24. OFAC. No Obligor, or, to the knowledge of any Obligor, any
director, officer, employee, agent, affiliate or representative thereof, is an
individual or entity currently the subject of any Sanctions. No Obligor is
located, organized or resident in a Designated Jurisdiction. 9.1.25.
Anti-Corruption Laws. The Obligors and their Subsidiaries have conducted their
businesses in compliance with, in all material respects, the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions, and have instituted
and maintained policies and procedures designed to promote and achieve
compliance with such laws. 9.1.26. EEA Financial Institutions. No Loan Party is
an EEA Financial Institution. 9.2. Complete Disclosure. No Loan Document
contains any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading. There is no fact or circumstance that any Obligor has failed to
disclose to Agent in writing that could reasonably be expected to have a
Material Adverse Effect. SECTION 10. COVENANTS AND CONTINUING AGREEMENTS 10.1.
Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to: 10.1.1.
Inspections; Appraisals. (a) Permit Agent from time to time, subject (except
when a Default or Event of Default exists) to reasonable notice and normal
business hours, to visit and inspect the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan085.jpg]
-80- #53262136_v7 Properties of any Obligor or Subsidiary, inspect, audit and
make extracts from any Obligor’s or Subsidiary’s books and records, and discuss
with its officers, agents, advisors and independent accountants such Obligor’s
or Subsidiary’s business, financial condition, assets, prospects and results of
operations. Lenders may participate in any such visit or inspection, at their
own expense. Neither Agent nor any Lender shall have any duty to any Obligor to
make any inspection, nor to share any results of any inspection, appraisal or
report with any Obligor. Obligor’s acknowledge that all inspections, appraisals
and reports are prepared by Agent and Lenders for their purposes, and Obligors
shall not be entitled to rely upon them. (b) Reimburse Agent for all charges,
costs and expenses of Agent in connection with (i) examinations of any Obligor’s
books and records or any other financial or Collateral matters as Agent deems
appropriate but, so long no Default or Event of Default has occurred and is
continuing, in no event more frequently than one time per Loan Year or two times
per Loan Year if a Trigger Period has occurred in such Loan Year; and (ii) all
appraisals of Inventory as Agent deems appropriate but, so long as no Default or
Event of Default has occurred and is continuing, no more frequently than one
time per Loan Year (provided that the foregoing shall not limit the number of
appraisals of Inventory Agent may conduct at its own expense in any Loan Year),
(iii) appraisals of Equipment as Agent deems appropriate but, so long no Default
or Event of Default has occurred and is continuing, in no event more frequently
than one time per Loan Year; provided, however, that if an examination or
appraisal is initiated during a Default or Event of Default, all such charges,
costs and expenses therefor shall be reimbursed by Borrowers without regard to
such limits. Borrowers agree to pay Agent’s then standard charges for
examination activities, including the standard charges of Agent’s internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes. 10.1.2. Financial and Other Information. Keep adequate
records and books of account with respect to its business activities, in which
proper entries are made in accordance with GAAP reflecting all financial
transactions; and furnish to Agent and Lenders: (a) as soon as available, and in
any event within 90 days after the close of each Fiscal Year, balance sheets as
of the end of such Fiscal Year and the related statements of income, cash flow
and shareholders’ equity for such Fiscal Year, on a consolidated basis for US
Concrete and Subsidiaries, which consolidated statements shall be audited and
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by US Concrete and acceptable to
Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent; (b) as soon as
available, and in any event within 30 days after the end of each month (but
within 45 days after the last month in each Fiscal Quarter end), unaudited
balance sheets as of the end of such month and the related statements of income
and a report of the component figures comprising Fixed Charges for such month
and for the portion of the Fiscal Year then elapsed, on a consolidated basis for
US Concrete and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by a Senior Officer with
relevant knowledge or responsibility of Borrower Agent as prepared in accordance
with GAAP and fairly presenting in all material respects the financial position
and results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan086.jpg]
-81- #53262136_v7 (c) concurrently with delivery of financial statements under
clauses (a) and (b) above, or more frequently if requested by Agent while a
Default or Event of Default exists, a Compliance Certificate executed by the
Senior Officer with relevant knowledge or responsibility of Borrower Agent; (d)
concurrently with delivery of financial statements under clause (a) above,
copies of all final management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements; (e)
not later than 30 days after the end of each Fiscal Year, projections of
Borrowers’ consolidated (i) results of operations and Availability for the next
Fiscal Year, month by month, (ii) balance sheets and cash flow for the next
Fiscal Year, quarter by quarter, and (iii) balance sheet, results of operations,
cash flow and Availability for the next three Fiscal Years, year by year; (f) at
Agent’s request, a listing of each Borrower’s trade payables, specifying the
trade creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Agent; (g) promptly after the sending or filing thereof, copies
of any annual report to be filed in connection with each Plan or Foreign Plan;
and (h) such other reports and information (financial or otherwise) as Agent may
request from time to time in its Permitted Discretion in connection with any
Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business. 10.1.3. Notices. Notify Agent and Lenders in writing,
promptly after a Borrower’s Senior Officer obtains knowledge thereof, of any of
the following that affects an Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, if an adverse
determination could have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract; (d)
the existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $1,000,000; (f) the assertion of any Intellectual Property Claim, if
an adverse resolution could reasonably be expected to have a Material Adverse
Effect; (g) any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice, except as could not reasonably
be expected to have a Material Adverse Effect; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) any opening of a new office or place of
business, at least 15 days prior to such opening. 10.1.4. Landlord and Storage
Agreements. Upon request, provide Agent with copies of all existing agreements,
and promptly after execution thereof provide Agent with copies of all future
agreements, between an Obligor and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any Collateral
may be kept or that otherwise may possess or handle any Collateral.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan087.jpg]
-82- #53262136_v7 10.1.5. Compliance with Laws. Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report (to
the extent such Environmental Release is of a reportable quantity) to Agent and
all appropriate Governmental Authorities the extent of, and to make appropriate
remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority. 10.1.6. Taxes. Pay and
discharge all Taxes prior to the date on which they become delinquent or
penalties attach, except (i) such Taxes as are being Properly Contested and (ii)
Taxes under Chapter 171 of the Texas Tax Code the State of Texas alleges are
owed by Borrowers in an amount not to exceed $3,000,000 at any time, so long as
such alleged taxes are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently pursued. 10.1.7. Insurance. In
addition to the insurance required hereunder with respect to Collateral pursuant
to Section 8.6.2, maintain (i) insurance with insurers (with a Best Rating of at
least A7, unless otherwise approved by Agent) or (ii) self insurance existing on
the Closing Date and other self insurance to the extent it is maintained in the
Ordinary Course of Businesses and by similarly situated Persons in the same
industry of established reputation (provided, however, that under all
circumstances Borrowing Base Collateral shall be insured pursuant to the
foregoing clause (i), other than collision damage to Trucks or Machinery which
may be covered by self-insurance policies in effect on Closing Date), in each
case satisfactory to Agent in its Permitted Discretion, (a) with respect to the
Properties and business of Borrowers and Subsidiaries of such type (including
workers’ compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in an amount not less than $5,000,000, with deductibles and subject to
an insurance assignment satisfactory to Agent. 10.1.8. Licenses. Keep each
License affecting any material portion of the ABL Priority Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License. 10.1.9. Future Subsidiaries. Promptly
notify Agent upon any Person becoming a direct or indirect Subsidiary of any
Obligor and, if such Person is not (x) a Foreign Subsidiary or (y) a non-wholly
owned Subsidiary that was indirectly acquired in a Permitted Acquisition (so
long as such Subsidiary was not formed (i) in contemplation of such Acquisition
or such Person becoming a Subsidiary following such Permitted Acquisition or
(ii) to circumvent the requirements of this Section 10.1.9), cause such
Subsidiary to guaranty the Obligations in a manner consistent with Section 14,
and to execute and deliver such documents, instruments and agreements and to
take such other actions as Agent shall require to evidence and perfect a Lien



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan088.jpg]
-83- #53262136_v7 in favor of Agent on all assets of such Person, including
delivery of such legal opinions, in form and substance satisfactory to Agent, as
it shall deem appropriate (it being understood and agreed that, for the
avoidance of doubt, any Subsidiary that is a Guarantor as of the Closing Date
shall not cease to be a Guarantor as a result of it ceasing at any time to be
wholly-owned, directly or indirectly, by any Obligor). 10.1.10. Depository Bank.
Maintain Bank of America, N.A. as its principal depository bank, including for
the maintenance of all operating, collection, disbursement and other deposit
accounts (except for Excluded Deposit Accounts); provided, however, the
foregoing requirements shall not include Cash Management Services. 10.2.
Negative Covenants. As long as any Commitments or Obligations are outstanding,
each Obligor shall not, and shall cause each Subsidiary not to: 10.2.1.
Permitted Debt. Create, incur, guarantee or suffer to exist any Debt, except:
(a) the Obligations; (b) Subordinated Debt; (c) Permitted Purchase Money Debt;
(d) Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date and
not satisfied with proceeds of the initial Loans; (e) Debt with respect to Bank
Products incurred in the Ordinary Course of Business; (f) Debt that is in
existence when a Person becomes a Subsidiary or that is secured by an asset when
acquired by a Borrower or Subsidiary, as long as such Debt was not incurred in
contemplation of such Person becoming a Subsidiary or such acquisition, and does
not exceed (i) $40,000,000 in the aggregate at any time plus (ii) to the extent
such Debt relates to a non-wholly owned Subsidiary that is indirectly acquired
in a Permitted Acquisition (and such Debt was not incurred in contemplation of
such Person becoming a Subsidiary or such acquisition) and such Subsidiary is
not an Obligor hereunder, such Debt described in this clause (ii) not to exceed
$10,000,000 in the aggregate at any time; (g) Permitted Contingent Obligations;
(h) Refinancing Debt as long as each Refinancing Condition is satisfied; (i)
unsecured Debt of the type contemplated by Section 10.2.6(d), provided that such
Debt is subordinated to the Obligations on terms and conditions satisfactory to
Agent in its Permitted Discretion; (j) Debt representing deferred compensation
to employees of any Obligor incurred in the Ordinary Course of Business;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan089.jpg]
-84- #53262136_v7 (k) Debt consisting of the financing of insurance premiums
incurred in the Ordinary Course of Business; (l) Debt of the type and amount
contemplated by Section 10.2.3(a)(iv); (m) Debt that is not included in any of
the other clauses of this Section and does not exceed $15,000,000 in the
aggregate at any time; (n) the Existing Debt, as in effect on the Closing Date;
(o) Debt under Multiemployer Plans and Pension Plans; (p) unsecured Debt
representing obligations to pay the deferred purchase price of assets, including
any earn-out, to the extent incurred in connection with a Permitted Acquisition;
(q) (i) the Senior Notes outstanding on the Closing Date, and (ii) other
unsecured Debt, in the case of (i) and (ii), so long as the aggregate
outstanding principal amount of the Debt incurred under this Section 10.2.1(q)
shall not exceed an amount equal to the greater of (x) $600,000,000 or (y) such
amount so long as after giving effect to such incurrence of Debt and the use of
proceeds thereof the Interest Coverage Ratio, determined on a pro forma basis
immediately after giving effect to the incurrence of such unsecured Debt for the
most recent trailing twelve month period for which financial statements were, or
were required to be, delivered hereunder, is greater than or equal to 2.0 to
1.0; provided with respect to such unsecured Debt described in clause (ii)
above, such Debt does not mature prior to the date that is ninety-one (91) days
after the Revolver Termination Date. In each Compliance Certificate delivered by
Borrower Agent pursuant to Section 10.1.2(c), Borrower Agent shall certify as to
the amount of unsecured Debt incurred under this Section 10.2.1(q) since the
date of the previous Compliance Certificate delivered pursuant to Section
10.1.2(c) and shall demonstrate compliance with the foregoing requirement; (r)
Debt of any Foreign Subsidiary; provided that the aggregate outstanding
principal amount of such Debt shall not exceed $25,000,000 at any time; and (s)
secured Debt of one or more Obligors in respect of any debt facilities, debt
securities or other form of debt financing (the “Permitted Secured Debt”);
provided that (i) the aggregate principal amount of the Debt incurred under this
Section 10.2.1(s) shall not exceed an amount equal to the greater of (x)
$600,000,000 or (y) such amount so long as after giving effect to such
incurrence of Debt and the use of proceeds thereof the Senior Secured Leverage
Ratio, determined on a pro forma basis immediately after giving effect to the
incurrence of such secured Debt for the most recent trailing twelve month period
for which financial statements were, or were required to be, delivered
hereunder, is equal to or less than 4.00 to 1.00, (ii) such Debt does not mature
prior to the date that is ninety-one (91) days after the Revolver Termination
Date, (iii) no Person that is not an Obligor shall be a borrower, guarantor or
other obligor under such Debt, (iv) the obligations in respect thereof shall not
be secured by any Lien on any Property not securing the Obligations (other than
the Property described in clauses (v) and (vi) of the definition of Excluded
Property or, with respect to any other Property, unless such Property shall
substantially concurrently become a part of the Collateral), (v) no Default or
Event of Default shall have occurred and be continuing or would exist
immediately



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan090.jpg]
-85- #53262136_v7 after giving effect to such incurrence, (vi) such Debt shall
be subject to intercreditor provisions in form and substance substantially
similar to the Intercreditor Agreement (and substantially consistent with the
split collateral structure set forth in the Intercreditor Agreement) at all
times such Debt is outstanding, (vii) any such Debt shall not require or permit
amortization or similar scheduled payments in an amount in excess of 5% per
annum prior to the Revolver Termination Date, and (viii) such Indebtedness shall
not have mandatory redemption features (other than customary asset sale,
insurance and condemnation proceeds events, changed of control offers or events
of default or, if in the form of term loans, excess cash flow and debt issuance
mandatory prepayments) that could result in redemptions of such Debt prior to
the date that is ninety-one (91) days after the Revolver Termination Date.
10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”): (a) Liens in
favor of Agent and Liens in favor of the holders (or any agent, representative
or trustee for such holders) of any Permitted Secured Debt, and Liens in favor
of the holders (or any agent, representative or trustee for such holders) of any
Refinancing Debt incurred in respect of such Permitted Secured Debt in
compliance with the Refinancing Conditions (in each case, the priority of which
shall be as provided for in the Intercreditor Agreement or shall be more
favorable to Agent and Secured Parties); (b) Purchase Money Liens securing
Permitted Purchase Money Debt; (c) Liens for Taxes not yet due or being Properly
Contested; (d) statutory Liens (other than Liens for Taxes or imposed under
ERISA) and similar contractual Liens, which are not perfected and arise in the
Ordinary Course of Business, but only if (i) payment of the obligations secured
thereby is not yet due or is being Properly Contested, and (ii) no enforcement
action (including foreclosure) is being taken with respect to such Lien or
against the Collateral subject to such Lien, and (iii) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of any Borrower or Subsidiary; (e) Liens incurred or
deposits made in the Ordinary Course of Business to secure the performance of
tenders, bids, leases, contracts (except those relating to Borrowed Money),
statutory obligations and other similar obligations, or arising as a result of
progress payments under government contracts or Liens in favor of issuers of
surety bonds; (f) Liens arising in the Ordinary Course of Business that are
subject to Lien Waivers; (g) Liens arising by virtue of a judgment or judicial
order against any Borrower or Subsidiary, or any Property of a Borrower or
Subsidiary, as long as such Liens are (i) in existence for less than 20
consecutive days or being Properly Contested, and (ii) at all times junior to
Agent’s Liens; (h) easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the
Ordinary Course of Business;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan091.jpg]
-86- #53262136_v7 (i) normal and customary rights of setoff upon deposits in
favor of depository institutions, and Liens of a collecting bank on Payment
Items in the course of collection; (j) Liens affecting the fee title of any
leased Real Estate, which are created by a party other than an Obligor; (k)
encumbrances arising under leases, subleases, licenses or sublicenses of Real
Estate that do not, in the aggregate, materially detract from the value of such
Real Estate or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such Real Estate; (l) financing statements with
respect to a lessor’s rights in and to personal property leased to such Person
in the Ordinary Course of such Person’s Business other than through a Capital
Lease; (m) Liens securing Debt permitted under Section 10.2.1(f), but only on
the Subsidiary or assets so acquired and improvements, repairs, additions,
attachments and accessions thereto, parts, replacements and substitutions
therefor, and products and proceeds thereof; (n) Liens securing Debt permitted
under Section 10.2.1(k), provided that such Liens are limited to securing only
the unpaid premiums under the applicable insurance policy and the only property
subject to such Lien is the policy financed; (o) Liens securing obligations in
an aggregate amount not to exceed $3,000,000 at any time; (p) Liens resulting
from the deposit of funds or evidences of Debt in trust for the purpose of
defeasing or discharging Debt of a Borrower or a Subsidiary so long as such
defeasance or discharge is otherwise permitted under this Agreement; (q)
non-exclusive Licenses or sub-Licenses granted by any Obligor in the Ordinary
Course of Business; (r) Liens attaching solely to cash earnest money deposits or
installment payments in connection with any letter of intent or purchase
agreement in connection with a Permitted Acquisition; (s) Liens arising by
operation of law under Article 2 of the UCC in favor of reclaiming seller of
goods or buyer of goods; (t) Liens arising from filing UCC financing statements
relating solely to leases not prohibited by this Agreement; (u) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; (v) existing
Liens shown on Schedule 10.2.2;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan092.jpg]
-87- #53262136_v7 (w) Liens upon specific items of Inventory or other goods and
proceeds of any Borrower or Subsidiary securing such Borrower or Subsidiary’s
obligation in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such Inventory
or other goods; (x) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into in the
ordinary course of business; (y) Liens encumbering property or assets under
construction arising from progress or partial payments by a customer of any
Borrower or Subsidiary relating to such property or assets; (z) (i) with respect
to real Property owned by any Borrower or Subsidiary, Liens encumbering any
leases or subleases of real Property leased to a third party and not incurred in
connection with Indebtedness, which do not materially distract from the use of
the property subject thereto and that do not, in the aggregate, impair in any
material respect the ordinary conduct of the business of the Borrowers and
Subsidiaries, taken as a whole, and (ii) with respect to any real Property
leased by any Borrower or Subsidiary any Liens on the title of such property not
created by any Borrower or Subsidiary, as applicable; (aa) Liens (i) on advances
of cash or Cash Equivalents in favor of the seller of any asset to be acquired
by any Borrower or Subsidiary to be applied against the purchase price for such
assets or (ii) consisting of an agreement to dispose of property in a
disposition permitted hereunder; and (bb) Liens securing Debt permitted under
Section 10.2.1(m), provided that such Liens shall not be secured by any ABL
Priority Collateral or any Property that is part of or included in the Borrowing
Base unless, in each case, such Lien is subordinated in right of security to the
Obligations pursuant to subordination or similar provisions in form and
substance acceptable to Agent. 10.2.3. Distributions; Upstream Payments. (a)
Declare or make any Distributions, except (i) Upstream Payments; (ii) US
Concrete may declare and pay Distributions with respect to its Equity Interests
payable solely in additional shares of its Equity Interests (other than
Disqualified Equity Interests); (iii) US Concrete may make Distributions, not
exceeding $10,000,000 during any Fiscal Year, pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of US
Concrete and its Subsidiaries or rights plans for holders of its Equity
Interests; (iv) a Borrower may make payments in cash or issue notes to former
employees, officers or directors of such Borrower in connection with the
redemption or repurchase of Equity Interests in such Borrower from such former
employees, officers or directors upon termination of employment with such
Borrower or their death or disability in an aggregate amount not to exceed
$2,500,000 and provided such notes are subordinate to the Obligations in form
and substance reasonably acceptable to the Agent; (v) Subsidiaries may make
Distributions ratably with respect to their Equity Interests; (vi) Distributions
in respect of fractional shares; (vii) other Distributions (including the
repurchase or retirement of warrants existing as of the Initial Closing Date
with respect to US Concrete’s Equity Interests) so long as all of the
Distribution Conditions are satisfied with respect thereto; and (viii)
Distributions in connection with US Concrete’s purchase or redemption of its
Equity Interests so long as all of the Stock Redemption Conditions are satisfied
with respect thereto, or



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan093.jpg]
-88- #53262136_v7 (b) create or suffer to exist any encumbrance or restriction
on the ability of a Subsidiary to make any Upstream Payment, except for
restrictions under the Loan Documents, under Applicable Law, in effect on the
Closing Date as shown on Schedule 9.1.15 or under an agreement permitted under
Section 10.2.13. 10.2.4. Restricted Investments. Make any Restricted Investment.
10.2.5. Disposition of Assets. Make any Asset Disposition, except (a) a
Permitted Asset Disposition; (b) a disposition of Equipment under Section
8.4.2(b) or (c); (c) a transfer of Property by a Subsidiary or Obligor to an
Obligor; or (d) the disposition of the Real Estate listed on Schedule 10.2.5.
10.2.6. Loans. Make any loans or other advances of money to any Person, except
(a) advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business up to an aggregate maximum
amount of $500,000 in the aggregate at any one time outstanding; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d)
intercompany loans by an Obligor to another Obligor, provided each Obligor
hereby agrees and acknowledges payment of such intercompany loans are subject to
the subordination provisions of Section 5.10.5 and Section 14.7 hereof. 10.2.7.
Restrictions on Payment of Certain Debt. Make any payments (whether voluntary or
mandatory, or a prepayment, purchase, redemption, retirement, defeasance or
acquisition; each, for purposes of this Section 10.2.7, a “payment”) with
respect to any (a) Subordinated Debt, except regularly scheduled payments of
principal, interest and fees, but only to the extent permitted under any
subordination agreement relating to such Debt (and a Senior Officer of Borrower
Agent shall certify to Agent, not less than five Business Days prior to the date
of payment, that all conditions under such agreement have been satisfied); or
(b) other Borrowed Money, other than, (i) payments of intercompany loans by an
Obligor to another Obligor, (ii) as long as no Default or Event of Default
exists, payments made from the proceeds of, or by conversion or exchange for or
into, Refinancing Debt, (iii) payment of regularly scheduled interest and
principal payments and mandatory prepayments (including customary excess cash
flow prepayments) as and when due in respect of any Permitted Secured Debt, (iv)
any Purchase Money Debt to the extent such payment is made from the proceeds of
an Asset Disposition of the underlying asset permitted under Section 10.2.5, (v)
any scheduled payments under the agreements evidencing such Borrowed Money as in
effect on the First Amendment Closing Date or, with respect to the Senior Notes,
as in effect on the Closing Date (or as amended thereafter with the consent of
Agent or as amended in accordance with Section 10.2.18), and (vi) other payments
on Borrowed Money so long as all of the Prepayment Conditions are satisfied with
respect thereto. 10.2.8. Fundamental Changes. Change its name or conduct
business under any fictitious name; change its tax, charter or other
organizational identification number; change its form or state of organization;
liquidate, wind up its affairs or dissolve itself; or merge, combine or
consolidate with any Person, whether in a single transaction or in a series of
related transactions, except (a) that any Obligor or Subsidiary (other than US
Concrete) may merge into or consolidate with a Borrower in a transaction in
which a Borrower (including US Concrete) is the surviving entity; (b) that any
Obligor (other than a Borrower) or Subsidiary (other than a Borrower) may merge
with or consolidate with any Obligor which is not a Borrower; (c) (i) that



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan094.jpg]
-89- #53262136_v7 any Subsidiary (other than a Borrower) of an Obligor may
liquidate or dissolve if its assets are transferred or otherwise distributed to
such Obligor or (ii) that any Borrower (other than US Concrete) may liquidate or
dissolve if its assets are transferred or otherwise distributed to a Borrower
(including US Concrete); (d) that any Subsidiary that is not an Obligor may
merge with any other Subsidiary that is not an Obligor, or may liquidate or
dissolve if its assets are transferred or otherwise distributed to a Subsidiary
that is not an Obligor; (e) for Permitted Acquisitions; or (f) that an Obligor
or Subsidiary may change its name, conduct business under a fictitious name,
change its tax, charter or organizational identification number or change its
form or state of organization, provided that written notice of such event under
this clause (f) is delivered to Agent not less than fifteen (15) days after the
occurrence of such event. 10.2.9. Subsidiaries. (a) Form or acquire any
Subsidiary after the Closing Date, except in accordance with Section 10.1.9; or
(b) permit any existing Subsidiary to issue any additional Equity Interests
except non-voting shares to management or director’s qualifying shares unless
such Subsidiary is a wholly-owned Subsidiary of an Obligor; provided, the
restriction in this clause (b) shall not apply to an existing, non-wholly owned
Subsidiary that is indirectly acquired in a Permitted Acquisition so long as
such Subsidiary was not formed in contemplation of such Acquisition or such
Person becoming a Subsidiary following such Permitted Acquisition. 10.2.10.
Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except (i) in the case of any amendment, modification or other change
relating to a transaction subject to Section 10.2.8, such transaction is
permitted thereunder; or (ii) otherwise in a manner not adverse to the interests
of the Lenders. 10.2.11. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries. 10.2.12. Accounting Changes. Make any material change in
accounting treatment or reporting practices, except as required by GAAP and in
accordance with Section 1.2; or change its Fiscal Year. 10.2.13. Restrictive
Agreements. Become a party to any Restrictive Agreement, except a Restrictive
Agreement (a) that was in effect on the Initial Closing Date (including those
shown on Schedule 9.1.15); (b) relating to secured Debt permitted hereunder, as
long as the restrictions apply only to collateral for such Debt; (c)
constituting customary restrictions on assignment in leases, licenses and other
contracts; (d) that is a Senior Notes Document or the definitive documents
governing Permitted Secured Debt; (e) relating to an acquisition or disposition
of Property otherwise permitted under this Agreement; (f) the relevant
restrictions of which are not, taken as a whole, materially more restrictive
than the corresponding restrictions in this Agreement; (g) applicable to a
Person or Property at the time such Person or Property is acquired by an Obligor
or a Subsidiary, if such agreement was not entered into in contemplation of such
acquisition and the relevant restrictions of which, taken as a whole, are not
materially more restrictive then the corresponding restrictions in this
Agreement; (h) that is a joint venture agreement or similar agreement entered
into the Ordinary Course of Business; or (i) that replaces, renews, extends,
refinances, refunds, amends or otherwise modifies any agreement permitted under
this Section 10.2.13 if the relevant restrictions in such new agreement are not
materially more restrictive, taken as a whole, than those in the original
agreement.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan095.jpg]
-90- #53262136_v7 10.2.14. Hedging Agreements. Enter into any Hedging Agreement,
except to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes. 10.2.15. Conduct of Business. Engage in any business,
other than its business as conducted on the Closing Date and any activities
incidental, similar, related, complementary or corollary thereto or a reasonable
extension thereof. 10.2.16. Affiliate Transactions. Enter into or be party to
any transaction with an Affiliate, except (a) transactions expressly permitted
by the Loan Documents; (b) payment of reasonable compensation to officers and
employees for services actually rendered, and payment of customary directors’
fees and indemnities; (c) transactions solely among Obligors; (d) transactions
with Affiliates that were consummated prior to the Closing Date, as shown on
Schedule 10.2.16; (e) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms no less favorable than would be
obtained in a comparable arm’s-length transaction with a non-Affiliate; and (f)
transactions permitted under Section 10.2.8. 10.2.17. [Reserved]. 10.2.18.
Amendments to Material Contracts. (a) Amend, supplement or otherwise modify any
document, instrument or agreement relating to any Subordinated Debt, if such
modification (i) increases the principal balance of such Debt, or increases any
required payment of principal or interest; (ii) accelerates the date on which
any installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions; (iii) shortens the final maturity date
or otherwise accelerates or increases amortization; (iv) increases the interest
rate; (v) increases or adds any fees or charges; (vi) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Borrower or Subsidiary, or that is
otherwise materially adverse to any Borrower, any Subsidiary of a Borrower or
Lenders; or (vii) results in the Obligations not being fully benefited by the
subordination provisions of any documentation relating to Subordinated Debt, or
(b) amend, supplement or otherwise modify the Senior Notes Agreement or any
document governing any Permitted Secured Debt, if (i) such Debt, as modified,
(x) would not satisfy the Refinancing Conditions or would have a maturity date
prior to the date that is ninety-one (91) days after the Revolver Termination
Date or (y) would require the payment of any principal amount of such Debt prior
to the Revolver Termination Date in any circumstance not required under the
Senior Notes Agreement as in effect on the Closing Date or in a manner
inconsistent with any Intercreditor Agreement, the Refinancing Conditions,
Section 10.2.1(s) or Section 10.2.7; (ii) such modifications would result in the
Obligations not constituting “Permitted Indebtedness” (or similar term) under
the Senior Notes Agreement or any agreement governing any Permitted Secured
Debt, or (iii) such modifications would result in the credit facility evidenced
by this Agreement not constituting “Credit Facilities” under the Senior Notes
Agreement. 10.3. Financial Covenants. As long as any Commitments or Obligations
are outstanding, Borrowers shall: 10.3.1. Fixed Charge Coverage Ratio. Maintain
a Fixed Charge Coverage Ratio of at least 1.0 to 1.0 for each period of twelve
calendar months while a FCCR Trigger Period is in effect, commencing with the
most recent such period for which financial statements



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan096.jpg]
-91- #53262136_v7 were, or were required to be, delivered hereunder prior to the
first day of such FCCR Trigger Period. SECTION 11. EVENTS OF DEFAULT; REMEDIES
ON DEFAULT 11.1. Events of Default. Each of the following shall be an “Event of
Default” if it occurs for any reason whatsoever, whether voluntary or
involuntary, by operation of law or otherwise: (a) An Obligor fails to pay (i)
any Obligations comprising interest or principal on the Loans, LC Obligations or
fees pursuant to Section 3.2 when due (whether at stated maturity, on demand,
upon acceleration or otherwise), or (ii) any other Obligations within three (3)
days of the applicable due date; (b) Any representation, warranty or other
written statement of an Obligor made in connection with any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when given; provided, however, (i) an incorrect or misleading
representation, warranty or other written statement relating specifically to
Accounts or Inventory shall not constitute an Event of Default unless it relates
to Accounts with an aggregate Value of greater than $400,000 or Inventory with
an aggregate Value of greater than $400,000, as applicable, and (ii) an
incorrect or misleading representation, warranty or other written statement
relating specifically to Trucks or Machinery shall not constitute an Event of
Default unless it relates to Trucks with an aggregate Value of greater than
$750,000 or Machinery with an aggregate Value of greater than $750,000;
provided, further, however, the foregoing proviso shall not apply to any willful
breach by an Obligor; (c) An Obligor breaches or fail to perform any covenant
contained in Section 7.2, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2,
10.1.10, 10.2 or 10.3; (d) An Obligor breaches or fails to perform any other
covenant contained in any Loan Documents, and such breach or failure is not
cured within 30 days after a Senior Officer of such Obligor has knowledge
thereof or receives notice thereof from Agent, whichever is sooner; provided,
however, that such notice and opportunity to cure shall not apply if the breach
or failure to perform is not capable of being cured within such period or is a
willful breach by an Obligor; (e) (i) A Guarantor repudiates, revokes or
attempts to revoke its Guaranty; (ii) an Obligor denies or contests the validity
or enforceability of any Loan Documents or Obligations, or the perfection or
priority of any Lien granted to Agent; or (iii) any Loan Document ceases to be
in full force or effect for any reason (other than a waiver or release by Agent
and Lenders and other than, in each case, with respect to Collateral (except for
Collateral comprising Trucks, Accounts, Inventory or Machinery) having an
aggregate Value not in excess of $7,500,000, Trucks having an aggregate Value
not in excess of $750,000 or Machinery having an aggregate Value not in excess
of $750,000), provided, however, in the case of the foregoing clause (iii), such
occurrence shall not be deemed an Event of Default unless such occurrence is not
cured within three (3) Business Days of such occurrence; provided, further,
however, such opportunity to cure shall not apply if such occurrence is not
capable of being cured within such period or is the result of a willful act by
an Obligor;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan097.jpg]
-92- #53262136_v7 (f) Any breach or default of an Obligor occurs under any
Hedging Agreement, or under any instrument or agreement to which it is a party
or by which it or any of its Properties is bound, relating to Debt (other than
the Obligations) in an aggregate principal amount in excess of $7,500,000, if
the maturity of or any payment with respect to such Debt may be accelerated or
demanded due to such breach; (g) Any judgment or order for the payment of money
is entered against an Obligor in an amount that exceeds, individually or
cumulatively with all unsatisfied judgments or orders against all Obligors,
$7,500,000 (net of insurance coverage therefor that has not been denied by the
insurer), unless a stay of enforcement of such judgment or order is in effect,
by reason of a pending appeal or otherwise; (h) A loss, theft, damage or
destruction occurs with respect to any Collateral if the amount not covered by
insurance exceeds $7,500,000; (i) An Obligor is enjoined, restrained or in any
way prevented by any Governmental Authority from conducting any material part of
its business; an Obligor suffers the loss, revocation or termination of any
material license, permit, lease or agreement necessary to its business; there is
a cessation of any material part of an Obligor’s business for a material period
of time; any material Collateral or Property of an Obligor is taken or impaired
through condemnation; an Obligor agrees to or commences any liquidation,
dissolution or winding up of its affairs; or an Obligor is not Solvent; (j) An
Insolvency Proceeding is commenced by an Obligor; an Obligor makes an offer of
settlement, extension or composition to its unsecured creditors generally; a
trustee is appointed to take possession of any substantial Property of or to
operate any of the business of an Obligor; or an Insolvency Proceeding is
commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 60 days after filing, or an
order for relief is entered in the proceeding; (k) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan that has resulted or could
reasonably be expected to result in liability of an Obligor to a Pension Plan,
Multiemployer Plan or PBGC, or that constitutes grounds for appointment of a
trustee for or termination by the PBGC of any Pension Plan or Multiemployer
Plan, and that when taken together with all other ERISA Events that have
occurred, results in liability of Obligors, other than liability that has been
satisfied or otherwise is no longer outstanding, exceeding $15,000,000 in the
aggregate at any one time; an Obligor or ERISA Affiliate fails to pay when due
any installment payment with respect to its withdrawal liability under Section
4201 of ERISA under a Multiemployer Plan, except as would not be reasonably
expected to result in a Material Adverse Effect; or any event similar to the
foregoing occurs or exists with respect to a Foreign Plan, except as would not
reasonably be expected to result in a Material Adverse Effect; (l) An Obligor or
any of its Senior Officers is criminally indicted or convicted for (i) a felony
committed in the conduct of the Obligor’s business, or (ii) violating any state
or federal law (including the Controlled Substances Act, Money Laundering
Control Act of 1986 and Illegal Exportation of War Materials Act) that could
lead to forfeiture of any material Property or any Collateral;



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan098.jpg]
-93- #53262136_v7 (m) A Change in Control occurs; or (n) The occurrence of any
“Event of Default” under and as defined in the Senior Notes Agreement or any
document governing any Permitted Secured Debt. 11.2. Remedies upon Default. If
an Event of Default described in Section 11.1(j) occurs with respect to any
Obligor, then to the extent permitted by Applicable Law, all Obligations (other
than Secured Bank Product Obligations) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time: (a) declare any Obligations
(other than Secured Bank Product Obligations) immediately due and payable,
whereupon they shall be due and payable without diligence, presentment, demand,
protest or notice of any kind, all of which are hereby waived by Borrowers to
the fullest extent permitted by law; (b) terminate, reduce or condition any
Commitment, or make any adjustment to the Borrowing Base; provided, Agent may
not require Issuing Bank or any Lender to fund a Loan or issue a Letter of
Credit during the continuance of an Event of Default or otherwise take action
pursuant to this clause (b) that would require a Lender’s consent under Section
15.1.1 unless such requisite consents have been obtained; (c) require Obligors
to Cash Collateralize LC Obligations, Secured Bank Product Obligations and other
Obligations that are contingent or not yet due and payable, and, if Obligors
fail promptly to deposit such Cash Collateral, Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolver
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied); and (d) exercise any other rights or
remedies afforded under any agreement, by law, at equity or otherwise, including
the rights and remedies of a secured party under the UCC. Such rights and
remedies include the rights to (i) take possession of any Collateral; (ii)
require Obligors to assemble Collateral, at Borrowers’ expense, and make it
available to Agent at a place designated by Agent; (iii) enter any premises
where Collateral is located and store Collateral on such premises until sold
(and if the premises are owned or leased by an Obligor, Obligors agree not to
charge for such storage); and (iv) sell or otherwise dispose of any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale, with such notice as may be required by Applicable
Law, in lots or in bulk, at such locations, all as Agent, in its discretion,
deems advisable. Each Obligor agrees that 10 days’ notice of any proposed sale
or other disposition of Collateral by Agent shall be reasonable, and that any
sale conducted on the internet or to a licensor of Intellectual Property shall
be commercially reasonable. Agent may conduct sales on any Obligor’s premises,
without charge, and any sale may be adjourned from time to time in accordance
with Applicable Law. Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan099.jpg]
-94- #53262136_v7 11.3. License. Agent is hereby granted an irrevocable,
non-exclusive license or other right, exercisable at any time an Event of
Default exists, to use, license or sub-license (without payment of royalty or
other compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral. Each Obligor’s rights and interests under Intellectual Property
shall inure to Agent’s benefit. 11.4. Setoff. At any time during an Event of
Default, Agent, Issuing Bank, Lenders, and any of their Affiliates are
authorized, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency, but excluding deposits held by Obligors in a
fiduciary capacity) at any time held and other obligations (in whatever
currency) at any time owing by Agent, Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against any
Obligations, irrespective of whether or not Agent, Issuing Bank, such Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have. 11.5. Remedies
Cumulative; No Waiver. 11.5.1. Cumulative Rights. All agreements, warranties,
guaranties, indemnities and other undertakings of Obligors under the Loan
Documents are cumulative and not in derogation of each other. The rights and
remedies of Agent and Lenders are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or otherwise.
All such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations. 11.5.2. Waivers. No waiver or course of dealing
shall be established by (a) the failure or delay of Agent or any Lender to
require strict performance by Obligors with any terms of the Loan Documents, or
to exercise any rights or remedies with respect to Collateral or otherwise; (b)
the making of any Loan or issuance of any Letter of Credit during a Default,
Event of Default or other failure to satisfy any conditions precedent; or (c)
acceptance by Agent or any Lender of any payment or performance by an Obligor
under any Loan Documents in a manner other than that specified therein. It is
expressly acknowledged by Obligors that any failure to satisfy a financial
covenant on a measurement date shall not be cured or remedied by satisfaction of
such covenant on a subsequent date. SECTION 12. AGENT 12.1. Appointment,
Authority and Duties of Agent. 12.1.1. Appointment and Authority. Each Secured
Party appoints and designates Bank of America as Agent under all Loan Documents.
Agent may, and each Secured Party authorizes Agent to, enter into all Loan
Documents to which Agent is intended to be a



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan100.jpg]
-95- #53262136_v7 party and accept all Security Documents, for the benefit of
Secured Parties. Any action taken by Agent in accordance with the provisions of
the Loan Documents, and the exercise by Agent of any rights or remedies set
forth therein, together with all other powers reasonably incidental thereto,
shall be authorized by and binding upon all Secured Parties. Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with the Loan
Documents; (b) execute and deliver as Agent each Loan Document, including any
intercreditor or subordination agreement, and accept delivery of each Loan
Document; (c) act as collateral agent for Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (d) manage, supervise or otherwise deal with
Collateral; and (e) take any Enforcement Action or otherwise exercise any rights
or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto. Agent alone shall be authorized to
determine whether any Account or Inventory constitutes an Eligible Account or
Eligible Inventory, whether any Trucks or Machinery constitutes Eligible Trucks
or Eligible Machinery, whether to impose or release any reserve, or whether any
conditions to funding or to issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment. 12.1.2. Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement. 12.1.3. Agent Professionals. Agent may perform
its duties through agents and employees. Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. Agent shall not be responsible for the negligence or misconduct of
any agents, employees or Agent Professionals selected by it with reasonable
care. 12.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from Required Lenders or other Secured Parties
with respect to any act (including the failure to act) in connection with any
Loan Documents or Collateral, and may seek assurances to its satisfaction from
Secured Parties of their indemnification obligations against Claims that could
be incurred by Agent. Agent may refrain from any act until it has received such
instructions or assurances, and shall not incur liability to any Person by
reason of so refraining. Instructions of Required Lenders shall be binding upon
all Secured Parties, and no Secured Party shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
pursuant to instructions of Required Lenders. Notwithstanding the foregoing,
instructions by and consent of specific parties shall be required to the extent
provided in Section 15.1.1. In no event shall Agent be required to take any
action that, in its opinion, is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to personal liability.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan101.jpg]
-96- #53262136_v7 12.2. Agreements Regarding Collateral and Borrower Materials.
12.2.1. Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
outstanding Obligations and termination of all Commitments; (b) that is the
subject of a disposition or Lien that Borrowers certify in writing is a
Permitted Asset Disposition or a Permitted Lien entitled to priority over
Agent’s Liens (and Agent may rely conclusively on any such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; or (d) subject to Section 15.1, with the consent of Required
Lenders. Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder. Agent shall
have no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral. 12.2.2. Possession of Collateral. Agent and Secured Parties appoint
each Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions. 12.2.3. Reports. Agent
shall promptly provide to Lenders, when complete, any field audit, examination
or appraisal report prepared for Agent with respect to any Obligor or Collateral
(“Report”). Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing an audit
or examination will inspect only specific information regarding the Obligations
or Collateral and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise. 12.3.
Reliance By Agent. Agent shall be entitled to rely, and shall be fully protected
in relying, upon any certification, notice or other communication (including
those by telephone, telex, telegram, telecopy or e-mail) believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person.
Agent shall have a reasonable and practicable amount of time to act upon any
instruction, notice or other communication under any Loan Document, and shall
not be liable for any delay in acting.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan102.jpg]
-97- #53262136_v7 12.4. Action Upon Default. Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Agent and the other Lenders thereof in writing. Each
Secured Party agrees that, except as otherwise provided in any Loan Documents or
with the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other
dispositions of Collateral, or to assert any rights relating to any Collateral.
12.5. Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.5.2,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction on a Pro Rata basis or in
accordance with Section 5.5.2, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against any Dominion Account without
Agent’s prior consent. 12.6. Indemnification. EACH LENDER SHALL INDEMNIFY AND
HOLD HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT). In no event shall any Lender have any obligation
hereunder to indemnify or hold harmless an Agent Indemnitee with respect to a
Claim that is determined in a final, non- appealable judgment by a court of
competent jurisdiction to result from the gross negligence or willful misconduct
of such Agent Indemnitee. In Agent’s Permitted Discretion, it may reserve for
any Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share. 12.7. Limitation on Responsibilities of Agent. Agent shall not be liable
to any Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or Obligor.
No Agent Indemnitee



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan103.jpg]
-98- #53262136_v7 shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents. 12.8. Successor Agent and
Co-Agents. 12.8.1. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b)
a financial institution reasonably acceptable to Required Lenders and (provided
no Default or Event of Default exists) Borrowers. If no successor agent is
appointed prior to the effective date of Agent’s resignation, then Agent may
appoint a successor agent that is a financial institution acceptable to it,
which shall be a Lender unless no Lender accepts the role. Upon acceptance by a
successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act, and the retiring Agent shall be discharged
from its duties and obligations hereunder but shall continue to have the
benefits of the indemnification set forth in Sections 12.6 and 15.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor. 12.8.2. Co-Collateral
Agent. If necessary or appropriate under Applicable Law, Agent may appoint a
Person to serve as a co-collateral agent or separate collateral agent under any
Loan Document. Each right and remedy intended to be available to Agent under the
Loan Document shall also be vested in such agent. Secured Parties shall execute
and deliver any instrument or agreement that Agent may request to effect such
appointment. If the agent shall die, dissolve, become incapable of acting,
resign or be removed, then all the rights and remedies of such agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by Agent
until appointment of a new agent. 12.9. Due Diligence and Non-Reliance. Each
Lender acknowledges and agrees that it has, independently and without reliance
upon Agent or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each
Obligor and its own decision to enter into this Agreement and to fund Loans and
participate in LC Obligations hereunder. Each Secured Party has made such
inquiries as it feels necessary concerning the Loan Documents, Collateral and
Obligors. Each Secured Party acknowledges and agrees that the other Secured
Parties have made no representations or warranties concerning any Obligor, any
Collateral or the legality, validity, sufficiency or



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan104.jpg]
-99- #53262136_v7 enforceability of any Loan Documents or Obligations. Each
Secured Party will, independently and without reliance upon any other Secured
Party, and based upon such financial statements, documents and information as it
deems appropriate at the time, continue to make and rely upon its own credit
decisions in making Loans and participating in LC Obligations, and in taking or
refraining from any action under any Loan Documents. Except for notices, reports
and other information expressly requested by a Lender, Agent shall have no duty
or responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates. 12.10. Remittance of Payments and Collections. 12.10.1.
Remittances Generally. All payments by any Lender to Agent shall be made by the
time and on the day set forth in this Agreement, in immediately available funds.
If no time for payment is specified or if payment is due on demand by Agent and
request for payment is made by Agent by 11:00 a.m. on a Business Day, payment
shall be made by Lender not later than 2:00 p.m. on such day, and if request is
made after 11:00 a.m., then payment shall be made by 11:00 a.m. on the next
Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents. 12.10.2. Failure to Pay. If any Secured Party fails to pay any
amount when due by it to Agent pursuant to the terms hereof, such amount shall
bear interest, from the due date until paid in full, at the rate determined by
Agent as customary for interbank compensation for two Business Days and
thereafter at the Default Rate for Base Rate Revolver Loans. In no event shall
Borrowers be entitled to receive credit for any interest paid by a Secured Party
to Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by Agent pursuant to Section 4.2. 12.10.3. Recovery of Payments. If Agent
pays an amount to a Secured Party in the expectation that a related payment will
be received by Agent from an Obligor and such related payment is not received,
then Agent may recover such amount from the Secured Party. If Agent determines
that an amount received by it must be returned or paid to an Obligor or other
Person pursuant to Applicable Law or otherwise, then, notwithstanding any other
term of any Loan Document, Agent shall not be required to distribute such amount
to any Secured Party. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned. 12.11. Individual Capacities. As a Lender,
Bank of America shall have the same rights and remedies under the Loan Documents
as any other Lender, and the terms “Lenders,” “Required Lenders” or any similar
term shall include Bank of America in its capacity as a Lender. Agent, Lenders
and their Affiliates may accept deposits from, lend money to, provide Bank
Products to, act as financial or other advisor to, and generally engage in any
kind of business with, Obligors and their Affiliates, as if they were not Agent
or Lenders hereunder, without any duty to account therefor to any Secured Party.
In their individual capacities, Agent, Lenders and their Affiliates may receive
information regarding Obligors, their Affiliates and



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan105.jpg]
-100- #53262136_v7 their Account Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party. 12.12. Titles. Each Lender, other than Bank of
America, that is designated (on the cover page of this Agreement or otherwise)
by Bank of America as an “Arranger,” “Bookrunner” or “Agent” of any type shall
have no right, power or duty under any Loan Documents other than those
applicable to all Lenders, and shall in no event have any fiduciary duty to any
Secured Party. 12.13. Bank Product Providers. Each Secured Bank Product
Provider, by delivery of a notice to Agent of a Bank Product, agrees to be bound
by Section 5.5 and this Section 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider’s Secured Bank Product
Obligations. 12.14. No Third Party Beneficiaries. This Section 12 is an
agreement solely among Secured Parties and Agent, and shall survive Full Payment
of the Obligations. Other than Section 12.8.1(b), this Section 12 does not
confer any rights or benefits upon Borrowers or any other Person. As between
Borrowers and Agent, any action that Agent may take under any Loan Documents or
with respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Secured Parties. SECTION 13. BENEFIT OF AGREEMENT;
ASSIGNMENTS 13.1. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of Obligors, Agent, Lenders, Secured Parties, and their
respective successors and assigns, except that (a) no Obligor shall have the
right to assign its rights or delegate its obligations under any Loan Documents
(except in connection with a transaction permitted under Section 10.2.8); and
(b) any assignment by a Lender must be made in compliance with Section 13.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 13.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender. 13.2. Participations. 13.2.1.
Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan Documents.
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agent and the other Lenders shall not have
any obligation or liability to any such Participant. A Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Borrowers agree otherwise in writing.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan106.jpg]
-101- #53262136_v7 13.2.2. Voting Rights. Each Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment, waiver
or other modification of a Loan Document other than that which forgives
principal, interest or fees, reduces the stated interest rate or fees payable
with respect to any Loan or Commitment in which such Participant has an
interest, postpones the Commitment Termination Date or any date fixed for any
regularly scheduled payment of principal, interest or fees on such Loan or
Commitment, or releases any Borrower, Guarantor or substantially all Collateral.
13.2.3. Benefit of Set-Off. Obligors agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender. 13.3. Assignments. 13.3.1. Permitted
Assignments. A Lender may assign to an Eligible Assignee any of its rights and
obligations under the Loan Documents, as long as (a) each assignment is of a
constant, and not a varying, percentage of the transferor Lender’s rights and
obligations under the Loan Documents and, in the case of a partial assignment
(other than partial assignments to an Affiliate of such Lender), is in a minimum
principal amount of $5,000,000 (unless otherwise agreed by Agent in its
discretion) and integral multiples of $1,000,000 in excess of that amount; (b)
except in the case of an assignment in whole of a Lender’s rights and
obligations or an assignment to an Affiliate of such Lender, the aggregate
amount of the Commitments retained by the transferor Lender is at least
$5,000,000 (unless otherwise agreed by Agent in its discretion); and (c) the
parties to each such assignment shall execute and deliver to Agent, for its
acceptance and recording, an Assignment and Acceptance. Nothing herein shall
limit the right of a Lender to pledge or assign any rights under the Loan
Documents to secure obligations of such Lender, including a pledge or assignment
to a Federal Reserve Bank; provided, however, that no such pledge or assignment
shall release the Lender from its obligations hereunder nor substitute the
pledge or assignee for such Lender as a party hereto. 13.3.2. Effect; Effective
Date. Upon delivery to Agent of an assignment notice in the form of Exhibit B
and a processing fee of $3,500 (unless such assignment is to an Affiliate of
such Lender or is otherwise agreed by Agent in its discretion), the assignment
shall become effective as specified in the notice, if it complies with this
Section 13.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements for
issuance of replacement and/or new notes, if applicable. The transferee Lender
shall comply with Section 5.9 and deliver, upon request, an administrative
questionnaire satisfactory to Agent. 13.3.3. Certain Assignees. No assignment or
participation may be made to an Obligor, Affiliate of an Obligor, Defaulting
Lender or natural person. Any assignment by a Defaulting Lender shall be
effective only upon payment by the Eligible Assignee or Defaulting Lender to
Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), to satisfy all funding and payment liabilities then owing by
the Defaulting Lender hereunder. If an



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan107.jpg]
-102- #53262136_v7 assignment by a Defaulting Lender shall become effective
under Applicable Law for any reason without compliance with the foregoing
sentence, then the assignee shall be deemed a Defaulting Lender for all purposes
until such compliance occurs. 13.3.4. Register. Agent, acting as a non-fiduciary
agent of Borrowers (solely for tax purposes), shall maintain (a) a copy of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each lender
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.
13.4. Replacement of Certain Lenders. If a Lender (a) fails to give its consent
to any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, or (b) is a Defaulting Lender, then, in addition
to any other rights and remedies that any Person may have, Agent or Borrower
Agent may, by notice to such Lender within 120 days after such event, require
such Lender to assign all of its rights and obligations under the Loan Documents
to Eligible Assignee(s), pursuant to appropriate Assignment and Acceptance(s),
within 20 days after the notice. Agent is irrevocably appointed as attorney-in-
fact to execute any such Assignment and Acceptance if the Lender fails to
execute it. Such Lender shall be entitled to receive, in cash, concurrently with
such assignment, all amounts owed to it under the Loan Documents through the
date of assignment. SECTION 14. GUARANTY 14.1. Guaranty of the Obligations.
Subject to the provisions of Section 14.2, Guarantors jointly and severally
hereby irrevocably and unconditionally guaranty to Agent and Lenders the due and
punctual payment in full of all Obligations (other than Excluded Swap
Obligations) when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code) (collectively, the “Guaranteed
Obligations”). 14.2. Contribution by Guarantors. All Guarantors desire to
allocate among themselves (collectively, the “Contributing Guarantors”), in a
fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor (a “Funding Guarantor”) under this Guaranty such that its Aggregate
Payments exceeds its Fair Share as of such date, such Funding Guarantor shall be
entitled to a contribution from each of the other Contributing Guarantors in an
amount sufficient to cause each Contributing Guarantor’s Aggregate Payments to
equal its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan108.jpg]
-103- #53262136_v7 obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 14.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (1)
the aggregate amount of all payments and distributions made on or before such
date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 14.2), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 14.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 14.2 shall not be construed in
any way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third-party beneficiary to the contribution agreement set forth
in this Section 14.2. 14.3. Payment by Guarantors. Subject to Section 14.2,
Guarantors hereby jointly and severally agree, in furtherance of the foregoing
and not in limitation of any other right which Lender may have at law or in
equity against any Guarantor by virtue hereof, that upon the failure of any
Borrower to pay any of the Guaranteed Obligations when and as the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code), Guarantors will upon demand pay, or cause to be paid, in cash, to Agent,
for the benefit of itself and the Lenders, an amount equal to the sum of the
unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for any Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against such Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Agent and
Lenders as aforesaid. 14.4. Liability of Guarantors Absolute. Each Guarantor
agrees that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows: 14.4.1. this
Guaranty is a guaranty of payment when due and not of collectability. This
Guaranty is a primary obligation of each Guarantor and not merely a contract of
surety; 14.4.2. Agent may enforce this Guaranty upon the occurrence of an Event
of Default notwithstanding the existence of any dispute between any Borrower and
Agent or any Lender with respect to the existence of such Event of Default;
14.4.3. the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan109.jpg]
-104- #53262136_v7 Guarantor) of the obligations of Borrowers, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions; 14.4.4. payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if Agent or any
Lender is awarded a judgment in any suit brought to enforce any Guarantor’s
covenant to pay a portion of the Guaranteed Obligations, such judgment shall not
be deemed to release such Guarantor from its covenant to pay the portion of the
Guaranteed Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Guarantor, limit, affect,
modify or abridge any other Guarantor’s liability hereunder in respect of the
Guaranteed Obligations; 14.4.5. Agent and/or Lenders, upon such terms as they
deem appropriate, without notice or demand and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of Agent for the benefit of itself and the Lenders in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that Agent may have against
any such security, in each case as Agent in its discretion may determine
consistent herewith or any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents; and 14.4.6. this
Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver,



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan110.jpg]
-105- #53262136_v7 amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document, or any agreement relating to such other guaranty
or security; (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect; (iv) the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though Agent or Lenders might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) Agent’s or
Lenders’ consent to the change, reorganization or termination of the corporate
structure or existence of US Concrete or any of its Subsidiaries and to any
corresponding restructuring of the Guaranteed Obligations; (vi) any failure to
perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which any Borrower may allege or assert against Agent or any
Lender in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an Obligor in
respect of the Guaranteed Obligations. 14.5. Waivers by Guarantors. Each
Guarantor hereby waives, for the benefit of Agent and each Lender: (a) any right
to require Agent or any Lender, as a condition of payment or performance by such
Guarantor, to (i) proceed against any Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from any Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account, Securities Account or Commodities Account or
credit on the books of Agent or any Lender in favor of any Borrower or any other
Person, or (iv) pursue any other remedy in the power of Agent or any Lender
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon Agent’s or any Lender’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior which amounts to
bad faith; (e) (i) any principles or provisions of law, statutory or otherwise,
which are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set-offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that Agent or
any Lender protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan111.jpg]
-106- #53262136_v7 Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to Borrowers and notices of any of the
matters referred to in Section 14.4 and any right to consent to any thereof; and
(g) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof other than Full Payment of the Obligations. 14.6.
Guarantors’ Rights of Subrogation, Contribution, etc. Until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Commitments shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against any Borrower or any
other Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against any Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
Agent or any Lender now has or may hereafter have against any Borrower, and (c)
any benefit of, and any right to participate in, any collateral or security now
or hereafter held by Agent or any Lender. In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full and the Commitment shall
have terminated and all Letters of Credit shall have expired or been cancelled,
each Guarantor shall withhold exercise of any right of contribution such
Guarantor may have against any other guarantor (including any other Guarantor)
of the Guaranteed Obligations, including, without limitation, any such right of
contribution as contemplated by Section 14.2. Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against any Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
Agent or any Lender may have against any Borrower, to all right, title and
interest Lender may have in any such collateral or security, and to any right
Agent or any Lender may have against such other guarantor. If any amount shall
be paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guaranteed
Obligations shall not have been finally and indefeasibly paid in full, such
amount shall be held in trust for Agent and Lenders and shall forthwith be paid
over to Agent to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof. 14.7.
Subordination of Other Obligations. Any indebtedness of any Borrower or any
Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”) is
hereby subordinated in right of payment to the Guaranteed Obligations, and any
such indebtedness collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for Agent and
Lenders and shall forthwith be paid over to Agent to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of the Obligee Guarantor under any other provision
hereof. 14.8. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
indefeasibly paid in full and the Commitment shall have terminated and all
Letters of Credit shall have expired or been cancelled.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan112.jpg]
-107- #53262136_v7 Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations. 14.9. Authority of Guarantors or Borrowers. It is not necessary for
Agent or any Lender to inquire into the capacity or powers of any Guarantor or
any Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them. 14.10. Financial Condition of Borrowers. Any Loan
may be made to Borrowers or continued from time to time, without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrowers at the time of any such grant or continuation. Neither Agent nor
any Lender shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of any
Borrower. Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of such
Borrower and its ability to perform its obligations under the Loan Documents,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of Borrowers and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of Agent or any Lender to disclose any
matter, fact or thing relating to the business, operations or conditions of any
Borrower now known or hereafter known by Agent or any Lender. 14.11. Bankruptcy,
etc. So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Agent, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against any Borrower or any other Guarantor. 14.11.1. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. 14.11.2. Each Guarantor acknowledges and
agrees that any interest on any portion of the Guaranteed Obligations which
accrues after the commencement of any case or proceeding referred to in Section
14.11.1 above (or, if interest on any portion of the Guaranteed Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of
Guarantors and Agent and Lenders that the Guaranteed Obligations which are
guaranteed by Guarantors pursuant hereto should be determined without regard to
any rule of law or order which may relieve any Borrower of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Agent and Lenders, or allow the claim of Agent and Lenders in
respect of, any such interest accruing after the date on which such case or
proceeding is commenced. 14.11.3. In the event that all or any portion of the
Guaranteed Obligations are paid by any Borrower, the obligations of Guarantors
hereunder shall continue and remain in full



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan113.jpg]
-108- #53262136_v7 force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from Agent or any Lender as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder. SECTION 15.
MISCELLANEOUS 15.1. Consents, Amendments and Waivers. 15.1.1. Amendment. No
modification of any Loan Document, including any extension or amendment of a
Loan Document or any waiver of a Default or Event of Default, shall be effective
without the prior written agreement of Agent (with the consent of Required
Lenders) and each Obligor party to such Loan Document; provided, however, that
(a) without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent; (b) without the prior written consent of
Issuing Bank, no modification shall be effective with respect to any LC
Obligations or any other provision in a Loan Document that relates to any
rights, duties or discretion of Issuing Bank; (c) without the prior written
consent of each affected Lender, including a Defaulting Lender, no modification
shall be effective that would (i) increase the Commitment of such Lender; (ii)
reduce the amount of, or waive or delay payment of, any principal, interest or
fees payable to such Lender (except as provided in Section 4.2); (iii) extend
the Revolver Termination Date applicable to such Lender’s Obligations; or (iv)
amend this clause (c); (d) without the prior written consent of all Lenders
(except any Defaulting Lender), no modification shall be effective that would
(i) alter Section 5.5.2, 7.1 (except to add Collateral) or 15.1.1; (ii) amend
the definition of Borrowing Base (or any defined term used in such definition),
Pro Rata or Required Lenders; (iii) increase any advance rate or decrease the
Availability Reserve; (iv) release all or substantially all Collateral; or (v)
except in connection with a merger, disposition or similar transaction expressly
permitted hereby, release any Obligor from liability for any Obligations; and
(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall be effective that affects its relative payment priority under
Section 5.5.2. 15.1.2. Limitations. The agreement of Obligors shall not be
necessary to the effectiveness of any modification of a Loan Document that deals
solely with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to any agreement relating to fees or
a Bank Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for the matter specified. Notwithstanding Section 15.1.1,
any amendments that Agent deems appropriate in connection with an increase in
Revolver Commitments pursuant to Section 2.1.7



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan114.jpg]
-109- #53262136_v7 shall not require the consent of any Lender (other than
Lenders that are increasing their Revolver Commitments at such time). 15.1.3.
Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent. 15.2.
Indemnity. EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE OF AN INDEMNITEE; PROVIDED THAT, IN NO EVENT SHALL ANY PARTY TO A
LOAN DOCUMENT HAVE ANY OBLIGATION THEREUNDER TO INDEMNIFY OR HOLD HARMLESS AN
INDEMNITEE WITH RESPECT TO A CLAIM THAT IS DETERMINED IN A NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO RESULT FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE. 15.3. Notices and
Communications. 15.3.1. Notice Address. Subject to Section 4.1.4, all notices
and other communications by or to a party hereto shall be in writing and shall
be given to any Obligor, at Borrower Agent’s address shown on the signature
pages hereof, and to any other Person at its address shown on the signature
pages hereof (or, in the case of a Person who becomes a Lender after the Closing
Date, at the address shown on its Assignment and Acceptance), or at such other
address as a party may hereafter specify by notice in accordance with this
Section 15.3. Each communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 3.1.2, 4.1.1 or 4.3
shall be effective until actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written communication that is
not sent in conformity with the foregoing provisions shall nevertheless be
effective on the date actually received by the noticed party. Any notice
received by Borrower Agent shall be deemed received by all Obligors. 15.3.2.
Electronic Communications; Voice Mail. Electronic mail and internet websites may
be used only for routine communications, such as delivery of Borrower Materials,
administrative matters, distribution of Loan Documents, and matters permitted
under Section 4.1.4. Agent and Lenders make no assurances as to the privacy and
security of electronic communications. Electronic and voice mail may not be used
as effective notice under the Loan Documents. 15.3.3. Platform. Borrower
Materials shall be delivered pursuant to procedures approved by Agent, including
electronic delivery (if possible) upon request by Agent to an electronic system
maintained by Agent (“Platform”). Borrowers shall notify Agent of each



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan115.jpg]
-110- #53262136_v7 posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform. The Platform is
provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities. No Agent Indemnitee shall
have any liability to Obligors, Lenders or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform. 15.3.4. Non-Conforming
Communications. Agent and Lenders may rely upon any communications purportedly
given by or on behalf of any Obligor even if they were not made in a manner
specified herein, were incomplete or were not confirmed, or if the terms
thereof, as understood by the recipient, varied from a later confirmation. Each
Obligor shall indemnify and hold harmless each Indemnitee from any liabilities,
losses, costs and expenses arising from any electronic or telephonic
communication purportedly given by or on behalf of a Obligor. 15.4. Performance
of Obligors’ Obligations. Agent may, in its Permitted Discretion at any time and
from time to time, at Borrowers’ expense, pay any amount or do any act required
of an Obligor under any Loan Documents or otherwise lawfully requested by Agent
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrowers, within five days after demand, with interest
from the date incurred until paid in full, at the Default Rate applicable to
Base Rate Revolver Loans. Any payment made or action taken by Agent under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Loan Documents. 15.5. Credit
Inquiries. Agent and Lenders may (but shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning any Obligor
or Subsidiary. 15.6. Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan116.jpg]
-111- #53262136_v7 15.7. Cumulative Effect; Conflict of Terms. The provisions of
the Loan Documents are cumulative. The parties acknowledge that the Loan
Documents may use several limitations or measurements to regulate similar
matters, and they agree that these are cumulative and that each must be
performed as provided. Except as otherwise provided in another Loan Document (by
specific reference to the applicable provision of this Agreement), if any
provision contained herein is in direct conflict with any provision in another
Loan Document, the provision herein shall govern and control. 15.8.
Counterparts. Any Loan Document may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. This Agreement shall become effective when Agent
has received counterparts bearing the signatures of all parties hereto. Delivery
of a signature page of any Loan Document by telecopy or other electronic means
shall be effective as delivery of a manually executed counterpart of such
agreement. 15.9. Entire Agreement. Time is of the essence with respect to all
Loan Documents and Obligations. The Loan Documents constitute the entire
agreement, and supersede all prior understandings and agreements, among the
parties relating to the subject matter thereof. 15.10. Relationship with
Lenders. The obligations of each Lender hereunder are several, and no Lender
shall be responsible for the obligations or Commitments of any other Lender.
Amounts payable hereunder to each Lender shall be a separate and independent
debt. It shall not be necessary for Agent or any other Lender to be joined as an
additional party in any proceeding for such purposes. Nothing in this Agreement
and no action of Agent, Lenders or any other Secured Party pursuant to the Loan
Documents or otherwise shall be deemed to constitute Agent and any Secured Party
to be a partnership, joint venture or similar arrangement, nor to constitute
control of any Obligor. 15.11. No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated by any Loan
Document, Obligors acknowledge and agree that (a)(i) this credit facility and
any related arranging or other services by Agent, any Lender, any of their
Affiliates or any arranger are arm’s-length commercial transactions between
Obligors and such Person; (ii) Obligors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Obligors are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Obligors, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Obligors
and their Affiliates, and have no obligation to disclose any of such interests
to Obligors or their Affiliates. To the fullest extent permitted by Applicable
Law, each Obligor hereby waives and releases any claims that it may have against
Agent, Lenders, their Affiliates and any arranger with respect to any breach of
agency or fiduciary duty in connection with any transaction contemplated by a
Loan Document. 15.12. Confidentiality. Each of Agent, Lenders and Issuing Bank
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan117.jpg]
-112- #53262136_v7 (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, advisors and representatives (provided
such Persons are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to any Loan Documents or
Obligations; (f) subject to an agreement containing provisions substantially the
same as this Section, to any Transferee or any actual or prospective party (or
its advisors) to any Bank Product; (g) with the consent of Borrower Agent; or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) is available to Agent, any Lender,
Issuing Bank or any of their Affiliates on a nonconfidential basis from a source
other than Obligors that has not obtained such information in breach of this
Section. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Obligors’ logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means all information received from an Obligor or Subsidiary
relating to it or its business that is identified as confidential when
delivered. Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that which it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information; (ii) it has developed
compliance procedures regarding the use of material non-public information; and
(iii) it will handle such material non-public information in accordance with
Applicable Law. 15.13. Certifications Regarding Senior Notes . Obligors certify
to Agent and Lenders that neither the execution nor performance of the Loan
Documents or the incurrence of any Obligations by Obligors violates any
provision of any Senior Notes Document. 15.14. GOVERNING LAW. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
15.15. Consent to Forum. EACH OBLIGOR HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
TEXAS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN DOCUMENTS,
AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH
COURT. EACH OBLIGOR IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15.3.1. Nothing herein
shall limit the right of Agent or any Lender to bring proceedings against any
Obligor in any other court, nor limit the right of any party to serve process in
any other manner permitted by Applicable Law. Nothing in this Agreement shall be
deemed to preclude enforcement by Agent of any judgment or order obtained in any
forum or jurisdiction.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan118.jpg]
-113- #53262136_v7 15.16. Waivers by Obligors. To the fullest extent permitted
by Applicable Law, each Obligor waives (a) the right to trial by jury (which
Agent and each Lender hereby also waives) in any proceeding or dispute of any
kind relating in any way to any Loan Documents, Obligations or Collateral; (b)
presentment, demand, protest, notice of presentment, default, non-payment,
notice of intent to accelerate, notice of acceleration, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which an Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligor. Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court. 15.17. Patriot Act Notice. Agent and
Lenders hereby notify Obligors that pursuant to the Patriot Act, Agent and
Lenders are required to obtain, verify and record information that identifies
each Obligor, including its legal name, address, tax ID number and other
information that will allow Agent and Lenders to identify it in accordance with
the Patriot Act. Agent and Lenders will also require information regarding each
personal guarantor, if any, and may require information regarding Obligors’
management and owners, such as legal name, address, social security number and
date of birth. 15.18. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
15.19. Non-Applicability of Chapter 346. Obligors, Agent and Lenders hereby
agree that, except for the opt-out provisions of Section 346.004 thereof, the
provisions of Chapter 346 of the Texas Finance Code, as amended from time to
time (regulating certain revolving credit loans and revolving tri-party
accounts) shall not apply to this Agreement or any of the other Loan Documents.
15.20. OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT.
EACH OBLIGOR HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE
PRACTICES-CONSUMER PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS &
COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF THE OBLIGORS’ OWN SELECTION, EACH OBLIGOR



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan119.jpg]
-114- #53262136_v7 VOLUNTARILY CONSENTS TO THIS WAIVER. EACH OBLIGOR EXPRESSLY
WARRANTS AND REPRESENTS THAT EACH OBLIGOR (A) IS NOT IN A SIGNIFICANTLY
DISPARATE BARGAINING POSITION RELATIVE TO AGENT AND LENDERS, AND (B) HAS BEEN
REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. 15.21. Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement and each other Loan Document, the Liens,
security interests and rights granted pursuant to this Agreement or any other
Loan Document shall be subject to the terms, provisions and conditions of (and
the exercise of any right or remedy by the Agent hereunder or thereunder shall
be subject to the terms and conditions of), any Intercreditor Agreement in
effect from time to time. In the event of any conflict between this Agreement
and any other Loan Document or any Intercreditor Agreement, as the case may be,
the Intercreditor Agreement shall control, and no right, power, or remedy
granted to the Agent hereunder or under any other Loan Document shall be
exercised by the Agent, and no direction shall be given by the Agent, in
contravention of such Intercreditor Agreement. 15.22. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions. Solely to the extent any
Lender that is an EEA Financial Institution is a party to this Agreement and
notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. 15.23. Amendment and
Restatement. This Agreement amends and restates in its entirety the Initial Loan
Agreement. This Agreement and the other Loan Documents govern the present
relationship between the Obligors, Agent and Lenders. This Agreement, however,
is in no way intended, nor shall it be construed, to affect, replace, impair or
extinguish the creation, attachment, perfection or priority of the security
interests in, and other Liens on, the Collateral,



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan120.jpg]
-115- #53262136_v7 which security interests and other Liens each of the
Obligors, by this Agreement, acknowledges, reaffirms and confirms to Agent and
Lenders. In addition, except as otherwise provided herein, all monetary
obligations and liabilities and indebtedness created or existing under, pursuant
to, or as a result of, the Initial Loan Agreement, other than Excluded Swap
Obligations (the “Initial Loan Agreement Obligations”) shall continue in
existence within the definition of “Obligations” under this Agreement, which
obligations, liabilities and indebtedness the Obligors, by this Agreement,
acknowledge, reaffirm and confirm. The Obligors agree that any outstanding
commitment or other obligation to make advances or otherwise extend credit or
credit support to any Obligor pursuant to the Initial Loan Agreement is
superseded by, and renewed and consolidated under, this Agreement. The Obligors
represent and warrant that none of them have assigned or otherwise transferred
any rights arising under the Initial Loan Agreement. To the extent not amended
and restated as of the Closing Date, the Loan Documents executed in connection
with the Initial Loan Agreement and in effect prior to the Closing Date (the
“Existing Loan Documents”) shall continue in full force and effect, are hereby
ratified, reaffirmed and confirmed in all respects, and shall, for the avoidance
of doubt, constitute “Loan Documents” under this Agreement. The terms of the
Loan Documents that correspond to the Existing Loan Documents that have been
amended and restated as of the Closing Date shall govern for any period
occurring on or after the Closing Date, and the terms of such Existing Loan
Documents prior to their amendment and restatement shall govern for any period
beginning before the Closing Date and ending on the day immediately preceding
the Closing Date. In furtherance of the foregoing, (i) each reference in any
Loan Document to the “Loan Agreement”, any other Loan Document that is being
amended and restated as of the Closing Date, “thereunder”, “thereof” or words of
like import, is hereby amended, mutatis mutandis, as applicable in the context,
to be a reference to, and shall thereafter mean, this Agreement or such other
amended and restated Loan Document, as applicable in the context (as each may be
amended, modified or supplemented and in effect from time to time) and (ii) the
definition of any term defined in any Loan Document by reference to the terms
defined in the “Loan Agreement” or any other Loan Document that is being amended
and restated as of the Closing Date is hereby amended to be defined by reference
to the defined term in this Agreement or such other amended and restated Loan
Document, as applicable (as each may be amended, modified or supplemented and in
effect from time to time). In order to induce Lenders to enter into this
Agreement on the Closing Date, each Obligor hereby represents, warrants and
covenants to Lenders that it has determined that each Obligor will benefit
specifically and materially from the amendment and restatement of the Initial
Loan Agreement pursuant to this Agreement on the Closing Date and that each
Obligor requested and bargained for the structure and terms of and security for
the Loans contemplated by this Agreement on the Closing Date. 15.24. Release.
EACH OBLIGOR HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM ANY LENDER. EACH OBLIGOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER AND THEIR
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan121.jpg]
-116- #53262136_v7 ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES (INCLUDING ALL STRICT LIABILITIES)
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE OF THIS AGREEMENT, WHICH ANY OBLIGOR
MAY NOW OR HEREAFTER HAVE AGAINST AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE
PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, TO THE EXTENT ARISING FROM ANY “LOANS,”
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE INITIAL LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NEGOTIATION FOR AND EXECUTION OF THIS
AGREEMENT. EACH OBLIGOR WAIVES THE BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN
SUBSTANCE: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES
NOT KNOW OR SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE
DEBTOR.” EACH OBLIGOR UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT
THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE
DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR
SUSPECTED MAY LATER BE DISCOVERED. EACH OBLIGOR ACCEPTS THIS POSSIBILITY, AND
EACH OF THEM ASSUMES THE RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW
INFORMATION BEING DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE
PROVIDED FOR HEREIN SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT
SUBJECT TO TERMINATION OR RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR
ANY NEW INFORMATION. [Remainder of page intentionally left blank; signatures
begin on following page]



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan122.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 IN WITNESS WHEREOF, this Agreement has been executed and delivered as
of the date set forth above. BORROWERS: U.S. CONCRETE, INC. By: /s/ Paul M.
Jolas Name: Paul M. Jolas Title: Senior Vice President, General Counsel and
Secretary ALLIANCE HAULERS, INC. ATLAS-TUCK CONCRETE, INC. BODE CONCRETE LLC
BODE GRAVEL CO. BRECKENRIDGE READY MIX, INC. CENTRAL CONCRETE SUPPLY CO., INC.
CENTRAL PRECAST CONCRETE, INC. COLONIAL CONCRETE, CO. CUSTOM-CRETE, LLC EASTERN
CONCRETE MATERIALS, INC. INGRAM CONCRETE, LLC KURTZ GRAVEL COMPANY LOCAL
CONCRETE SUPPLY & EQUIPMENT, LLC MASTER MIX, LLC NEW YORK SAND & STONE, LLC
PEBBLE LANE ASSOCIATES, LLC REDI-MIX, LLC USC-JENNA, LLC USC-NYCON, LLC SAN
DIEGO PRECAST CONCRETE, INC. SMITH PRE-CAST, INC. SUPERIOR CONCRETE MATERIALS,
INC. USC TECHNOLOGIES, INC. U.S. CONCRETE ON-SITE, INC. VALENTE EQUIPMENT
LEASING CORP. By: /s/ Paul M. Jolas Name: Paul M. Jolas Title: Vice President
and Secretary



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan123.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 160 EAST 22ND TERMINAL LLC AGGREGATE & CONCRETE TESTING, LLC FERRARA
BROS., LLC FERRARA WEST LLC RIGHT AWAY REDY MIX INCORPORATED ROCK TRANSPORT,
INC. By: /s/ Ronnie Pruitt Name: Ronnie Pruitt Title: President USC-KINGS, LLC
By: /s/ William Sandbrook Name: William Sandbrook Title: President Address for
Borrowers’ Agent and each Borrower: 331 North Main Street Euless, Texas 76039
Attn: General Counsel Telecopy: (817) 835-4165



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan124.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 GUARANTORS: ALBERTA INVESTMENTS, INC. AMERICAN CONCRETE PRODUCTS, INC.
ATLAS REDI-MIX, LLC BEALL CONCRETE ENTERPRISES, LLC BEALL INDUSTRIES, INC. BEALL
INVESTMENT CORPORATION, INC. BEALL MANAGEMENT, INC. CONCRETE XXXIV ACQUISITION,
INC. CONCRETE XXXV ACQUISITION, INC. CONCRETE XXXVI ACQUISITION, INC.
CUSTOM-CRETE REDI-MIX, LLC HAMBURG QUARRY LIMITED LIABILITY COMPANY MASTER MIX
CONCRETE, LLC MG, LLC NYC CONCRETE MATERIALS, LLC OUTRIGGER, LLC PREMCO
ORGANIZATION, INC. REDI-MIX CONCRETE, L.P. REDI-MIX GP, LLC SIERRA PRECAST, INC.
TITAN CONCRETE INDUSTRIES, INC. USC ATLANTIC, INC. USC MANAGEMENT CO., LLC USC
PAYROLL, INC. U.S. CONCRETE TEXAS HOLDINGS, INC. By: /s/ Paul M. Jolas Name:
Paul M. Jolas Title: Vice President and Secretary OUTRIGGER, LLC By: /s/ William
Sandbrook Name: William Sandbrook Title: President



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan125.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 YARDARM, LLC By: /s/ Kathy Kantor Name: Kathy Kantor Title: Treasurer
Address for Borrowers’ Agent and each Guarantor: 331 North Main Street Euless,
Texas 76039 Attn: General Counsel Telecopy: (817) 835-4165



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan126.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 AGENT AND LENDERS: BANK OF AMERICA, N.A. as Agent, Sole Lead Arranger
and a Lender By: /s/ Hance VanBeber Name: Hance VanBeber Title: Senior Vice
President Address: 901 Main Street, 11th Floor Mailcode TX 1-492-11-23 Dallas,
Texas 75202 Attn: Loan Administration Manager Telecopy: 214-209-4766



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan127.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By: /s/ Julianne Low
Name: Julianne Low Title: Senior Director Address: 275 Broadhollow Road
Melville, NY 11747 Attn: Julianne Low, Senior Director Telecopy: (631) 531-2768



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan128.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 JPMORGAN CHASE BANK, N.A. as a Syndication Agent and a Lender By: /s/
J. Devin Mock Name: J. Devin Mock Title: Authorized Officer Address: 2200 Ross
Avenue, 9th Floor Mail Code TX1-2921 Dallas, TX 75201 Attn: Jennifer Heard or
U.S. Concrete Account Executive Telecopy: (214) 965-2594



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan129.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#37538273 MUFG UNION BANK, N.A., as a Syndication Agent and a Lender By: /s/
Adrian Avalos Name: Adrian Avalos Title: Director Address: 445 S. Figueroa St.,
Floor 13 Mail Code: G13-300 Los Angeles, California 90071 Attn: Adrian Avalos
Telecopy: (213) 236-6089



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan130.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 ROYAL BANK OF CANADA, as a Lender By: /s/ Raja Khanna Name: Raja
Khanna Title: Authorized Signatory Address: 20 King Street W, 4th Floor Toronto,
ON Canada M5H 1C4 Attn: Global Loans Administration Telecopy: (212) 428-2372



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan131.jpg]
[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
#53262136 SUNTRUST BANK as a Syndication Agent and a Lender By: /s/ Dan Clubb
Name: Dan Clubb Title: Director Address: 200 Crescent Court, Suite 850 Dallas,
TX 75201 Attn: Dan Clubb Telecopy: (214) 468-9218



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan132.jpg]
- 1 - #53262136_v7 EXHIBIT A to Third Amended and Restated Loan and Security
Agreement ASSIGNMENT AND ACCEPTANCE Reference is made to the Third Amended and
Restated Loan and Security Agreement dated as of August 31, 2017, as amended
(“Loan Agreement”), among 160 EAST 22ND TERMINAL LLC, a New Jersey limited
liability company (“160 East”), AGGREGATE & CONCRETE TESTING, LLC, a New York
limited liability company (“Aggregate”), ALLIANCE HAULERS, INC., a Texas
corporation (“Alliance”), ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation
(“Atlas”), BODE CONCRETE LLC, a California limited liability company (“Bode
Concrete”), BODE GRAVEL CO., a California corporation (“Bode Gravel”),
BRECKENRIDGE READY MIX, INC., a Texas corporation (“Breckenridge”), CENTRAL
CONCRETE SUPPLY CO., INC., a California corporation (“Central Concrete”),
CENTRAL PRECAST CONCRETE, INC., a California corporation (“Central Precast”),
COLONIAL CONCRETE, CO., a New Jersey corporation (“Colonial”), CUSTOM-CRETE,
LLC, a Texas limited liability company (“Custom-Crete”), EASTERN CONCRETE
MATERIALS, INC., a New Jersey corporation (“Eastern”), FERRARA BROS., LLC, a
Delaware limited liability company (“Ferrara Bros.”), FERRARA WEST LLC, a New
Jersey limited liability company (“Ferrara West”), INGRAM CONCRETE, LLC, a Texas
limited liability company (“Ingram”), KURTZ GRAVEL COMPANY, a Michigan
corporation (“Kurtz”), LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware
limited liability company (“Local”), MASTER MIX, LLC, a Delaware limited
liability company (“Master”), NEW YORK SAND & STONE, LLC, a New York limited
liability company (“NYSS”), PEBBLE LANE ASSOCIATES, LLC, a Delaware limited
liability company (“Pebble”), REDI-MIX, LLC, a Texas limited liability company
(“Redi-Mix”), RIGHT AWAY REDY MIX INCORPORATED, a California corporation (“Right
Away Redy Mix”), ROCK TRANSPORT, INC., a California corporation (“Rock
Transport”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware corporation (“San
Diego”), SMITH PRE-CAST, INC., a Delaware corporation (“Smith”), SUPERIOR
CONCRETE MATERIALS, INC., a District of Columbia corporation (“Superior”),
USC-JENNA, LLC, a Delaware limited liability company (“Jenna”), USC-KINGS, LLC,
a Delaware limited liability company (“Kings”), USC-NYCON, LLC, a Delaware
limited liability company formerly known as Riverside Materials, LLC
(“USC-NYCON”), USC TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S.
CONCRETE ON-SITE, INC., a Delaware corporation (“On-Site”), VALENTE EQUIPMENT
LEASING CORP., a New York corporation (“Valente”), and U.S. CONCRETE, INC., a
Delaware corporation (“US Concrete”, and together with 160 East, Aggregate,
Alliance, Atlas, Bode Concrete, Bode Gravel, Breckenridge, Central Concrete,
Central Precast, Colonial, Custom-Crete, Eastern, Ferrara Bros., Ferrara West,
Ingram, Kurtz, Local, Master, NYSS, Pebble, Redi-Mix, Right Away Redy Mix, Rock
Transport, San Diego, Smith, Superior, Jenna, Kings, USC-NYCON, USC, On-Site,
Valente and US Concrete, collectively, “Borrowers”), the Guarantors party
thereto, BANK OF AMERICA, N.A., as agent (“Agent”) for the financial
institutions from time to time party to the Loan Agreement (“Lenders”), and such
Lenders. Terms are used herein as defined in the Loan Agreement.
______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows: 1.
Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Revolver Loans and $___________ of Assignor’s participations in LC Obligations
and (b) the amount of



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan133.jpg]
- 2 - #53262136_v7 $__________ of Assignor’s Revolver Commitment (which
represents ____% of the total Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned Interest shall
be payable to or for Assignee’s account, to the extent such amounts accrue on or
after the Effective Date. 2. Assignor (a) represents that as of the date hereof,
prior to giving effect to this assignment, its Revolver Commitment is
$__________, the outstanding balance of its Revolver Loans and participations in
LC Obligations is $__________; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Agreement or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance by Borrowers of their obligations under the Loan Documents.
[Assignor is attaching the Note[s] held by it and requests that Agent exchange
such Note[s] for new Notes payable to Assignee [and Assignor].] 3. Assignee (a)
represents and warrants that it is legally authorized to enter into this
Assignment and Acceptance; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it shall, independently and without
reliance upon Assignor and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA. 4.
This Agreement shall be governed by the laws of the State of Texas. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect. 5. Each notice or other
communication hereunder shall be in writing, shall be sent by messenger, by
telecopy or facsimile transmission, or by first-class mail, shall be deemed
given when sent and shall be sent as follows:



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan134.jpg]
- 3 - #53262136_v7 (a) If to Assignee, to the following address (or to such
other address as Assignee may designate from time to time):
__________________________ __________________________ __________________________
(b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time): __________________________
__________________________ __________________________ __________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows: If to Assignee, to the following account (or to such other
account as Assignee may designate from time to time): ABA No. Account No.
Reference: If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time): ABA No. Account No. Reference:



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan135.jpg]
- 4 - #53262136_v7 IN WITNESS WHEREOF, this Assignment and Acceptance is
executed as of _____________. (“Assignee”) By Title: (“Assignor”) By Title:



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan136.jpg]
#53262136_v7 EXHIBIT B to Third Amended and Restated Loan and Security Agreement
ASSIGNMENT NOTICE Reference is made to (1) the Third Amended and Restated Loan
and Security Agreement dated as of August 31, 2017, as amended (“Loan
Agreement”), among 160 EAST 22ND TERMINAL LLC, a New Jersey limited liability
company (“160 East”), AGGREGATE & CONCRETE TESTING, LLC, a New York limited
liability company (“Aggregate”), ALLIANCE HAULERS, INC., a Texas corporation
(“Alliance”), ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation (“Atlas”), BODE
CONCRETE LLC, a California limited liability company (“Bode Concrete”), BODE
GRAVEL CO., a California corporation (“Bode Gravel”), BRECKENRIDGE READY MIX,
INC., a Texas corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a
California corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a
California corporation (“Central Precast”), COLONIAL CONCRETE, CO., a New Jersey
corporation (“Colonial”), CUSTOM-CRETE, LLC, a Texas limited liability company
(“Custom-Crete”), EASTERN CONCRETE MATERIALS, INC., a New Jersey corporation
(“Eastern”), FERRARA BROS., LLC, a Delaware limited liability company (“Ferrara
Bros.”), FERRARA WEST LLC, a New Jersey limited liability company (“Ferrara
West”), INGRAM CONCRETE, LLC, a Texas limited liability company (“Ingram”),
KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL CONCRETE SUPPLY &
EQUIPMENT, LLC, a Delaware limited liability company (“Local”), MASTER MIX, LLC,
a Delaware limited liability company (“Master”), NEW YORK SAND & STONE, LLC, a
New York limited liability company (“NYSS”), PEBBLE LANE ASSOCIATES, LLC, a
Delaware limited liability company (“Pebble”), REDI-MIX, LLC, a Texas limited
liability company (“Redi-Mix”), RIGHT AWAY REDY MIX INCORPORATED, a California
corporation (“Right Away Redy Mix”), ROCK TRANSPORT, INC., a California
corporation (“Rock Transport”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware
corporation (“San Diego”), SMITH PRE-CAST, INC., a Delaware corporation
(“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a District of Columbia corporation
(“Superior”), USC-JENNA, LLC, a Delaware limited liability company (“Jenna”),
USC-KINGS, LLC, a Delaware limited liability company (“Kings”), USC-NYCON, LLC,
a Delaware limited liability company formerly known as Riverside Materials, LLC
(“USC-NYCON”), USC TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S.
CONCRETE ON-SITE, INC., a Delaware corporation (“On-Site”), VALENTE EQUIPMENT
LEASING CORP., a New York corporation (“Valente”), and U.S. CONCRETE, INC., a
Delaware corporation (“US Concrete”, and together with 160 East, Aggregate,
Alliance, Atlas, Bode Concrete, Bode Gravel, Breckenridge, Central Concrete,
Central Precast, Colonial, Custom-Crete, Eastern, Ferrara Bros., Ferrara West,
Ingram, Kurtz, Local, Master, NYSS, Pebble, Redi-Mix, Right Away Redy Mix, Rock
Transport, San Diego, Smith, Superior, Jenna, Kings, USC-NYCON, USC, On-Site,
Valente and US Concrete, collectively, “Borrowers”), the Guarantors party
thereto, BANK OF AMERICA, N.A., as agent (“Agent”) for the financial
institutions from time to time party to the Loan Agreement (“Lenders”), and such
Lenders; and (2) the Assignment and Acceptance dated as of ____________, 20__
(“Assignment Agreement”), between __________________ (“Assignor”) and
____________________ (“Assignee”). Terms are used herein as defined in the Loan
Agreement. Assignor hereby notifies Borrowers and Agent of Assignor’s intent to
assign to Assignee pursuant to the Assignment Agreement (a) a principal amount
of $________ of Assignor’s outstanding Revolver Loans and $___________ of
Assignor’s participations in LC Obligations and (b) the amount of $__________ of
Assignor’s Revolver Commitment (which represents



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan137.jpg]
- 2 - #53262136_v7 ____% of the total Revolver Commitments) (the foregoing items
being, collectively, the “Assigned Interest”), together with an interest in the
Loan Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable. Pursuant to the Assignment Agreement, Assignee has expressly
assumed all of Assignor’s obligations under the Loan Agreement to the extent of
the Assigned Interest, as of the Effective Date. For purposes of the Loan
Agreement, Agent shall deem Assignor’s Revolver Commitment to be reduced by
$_________, and Assignee’s Revolver Commitment to be increased by $_________.
The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is: The address of Assignee to which payments
are to be sent under the terms of the Loan Agreement is shown in the Assignment
and Acceptance. This Notice is being delivered to Borrowers and Agent pursuant
to Section 13.3 of the Loan Agreement. Please acknowledge your acceptance of
this Notice by executing and returning to Assignee and Assignor a copy of this
Notice.



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan138.jpg]
- 3 - #53262136_v7 IN WITNESS WHEREOF, this Assignment Notice is executed as of
_____________. (“Assignee”) By Title: (“Assignor”) By Title: ACKNOWLEDGED AND
AGREED, AS OF THE DATE SET FORTH ABOVE: BORROWER AGENT:*
_________________________________ By_______________________________ Title: *No
signature required if Assignee is a Lender, U.S.-based Affiliate of a Lender or
Approved Fund, or if an Event of Default exists. BANK OF AMERICA, N.A., as Agent
By_______________________________ Title:



--------------------------------------------------------------------------------



 
[exhibit101uscthirdarloan139.jpg]
#53262136_v7 SCHEDULE 1.1 to Third Amended and Restated Loan and Security
Agreement COMMITMENTS OF LENDERS Commitments of Lenders as of the Closing Date:
Lender Revolver Commitment BANK OF AMERICA, N.A. $95,000,000 CAPITAL ONE
BUSINESS CREDIT CORP. $35,000,000 JPMORGAN CHASE BANK, N.A. $55,000,000 MUFG
UNION BANK, N.A. $55,000,000 ROYAL BANK OF CANADA $55,000,000 SUNTRUST BANK
$55,000,000 TOTAL: $350,000,000



--------------------------------------------------------------------------------



 